 

FS ENERGY AND POWER FUND 8-K [fsep-8k_110615.htm]

Exhibit 10.1

 

EXECUTION VERSION

 



TERM LOAN AND SECURITY AGREEMENT 

dated as of November 6, 2015

 

among

 

FOXFIELDS FUNDING LLC, as the Company,

 

THE OTHER LOAN PARTIES
SIGNATORY HERETO FROM TIME TO TIME,

 

VARIOUS LENDERS,

 

and

 

FORTRESS CREDIT CO LLC,
as the Administrative Agent.

 



 



$125,000,000 Senior Secured Term Loan Facility



 



 



 

 



 

TABLE OF CONTENTS

 



    Page       ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS 2       1.01 Defined
Terms 2 1.02 Other Interpretive Provisions 23 1.03 Accounting Terms 24 1.04
Rounding 24 1.05 References to Agreements and Laws 24 1.06 Times of Day 25 1.07
UCC 25 1.08 Trade Date Basis 25 1.09 Valuation of Portfolio Investments 25 1.10
Foreign Currency 25       ARTICLE II. TERM LOANS 25       2.01 Term Loans 25
2.02 Prepayments of Term Loans 26 2.03 Fees 28 2.04 Interest 30 2.05 Payment
Records 31 2.06 Payments Generally 32 2.07 Sharing of Payments 33 2.08
Incremental Increase 33       ARTICLE III. TAXES, YIELD PROTECTION AND
ILLEGALITY 34       3.01 Taxes 34 3.02 Illegality 35 3.03 Inability to Determine
Rates 36 3.04 Increased Cost and Reduced Return; Capital Adequacy 36 3.05
Funding Losses 37 3.06 Matters Applicable to all Requests for Compensation 37
3.07 Survival 38 3.08 Substitution of Lenders 38       ARTICLE IV. CONDITIONS
PRECEDENT 39       4.01 Closing Date 39 4.02 All Term Loans 41       ARTICLE V.
REPRESENTATIONS AND WARRANTIES 42       5.01 Existence, Qualification and Power;
Compliance with Laws 42 5.02 Authorization; No Contravention 42 5.03 No Consent
and/or Other Action 42

 



(i)

 

 

5.04 Binding Effect 43 5.05 No Material Adverse Effect 43 5.06 Litigation 43
5.07 No Default 43 5.08 Taxes 43 5.09 ERISA 44 5.10 Company Information;
Subsidiaries, Etc 44 5.11 Purpose of Term Loans; Margin Regulations; Investment
Company Act; Public Utility Holding Company Act 44 5.12 No Indebtedness 45 5.13
Disclosure 45 5.14 Compliance with Laws 46 5.15 Business 46 5.16 Perfected Lien
46 5.17 Title; Sufficiency; No Liens 47 5.18 [Intentionally Reserved.] 47 5.19
Capitalization; Solvency 47 5.20 Brokers and Financial Advisors 47 5.21 Subject
Investment Pool; Portfolio Investments 47 5.22 Separate Legal Entity 48 5.23
[Intentionally Reserved.] 49 5.24 Intellectual Property 49 5.25 Patriot Act 49
5.26 OFAC 49       ARTICLE VI. AFFIRMATIVE COVENANTS 50       6.01 Financial
Statements 50 6.02 Certificates; Other Information 51 6.03 Notices 52 6.04
Payment of Obligations 53 6.05 Preservation of Existence, Etc 53 6.06
Preservation of Separate Existence 53 6.07 Compliance with Laws 54 6.08 Books
and Records 54 6.09 Inspection Rights 54 6.10 Collections 55 6.11 Securities and
Investments 56 6.12 Portfolio Investments 56 6.13 Ownership 57 6.14 Taxes 57
6.15 Post-Closing Matters 57 6.16 New Subsidiaries 58 6.17 Collection of
Portfolio Investments 58 6.18 Insurance 58 6.19 Location of Collateral 58

 



(ii)

 

 

ARTICLE VII. NEGATIVE COVENANTS 59       7.01 Indebtedness 59 7.02 Liens 59 7.03
Fundamental Changes 59 7.04 Investments 59 7.05 Dispositions 59 7.06 Restricted
Payments 60 7.07 Change in Nature of Business 60 7.08 Transactions with
Affiliates 60 7.09 Burdensome Agreements 60 7.10 Use of Proceeds 60 7.11
Amendments to Organizational Documents; Investment Management Agreement;
Custodial Agreement 60 7.12 Change in Payment Instructions to Obligors 61 7.13
Issuance of Capital Stock; Subsidiaries 61 7.14 Amendments to Investment
Guidelines and Prospectus 61 7.15 ERISA 61 7.16 Financial Covenants 61 7.17
Investment Sub-Advisor 63       ARTICLE VIII. SECURITY FOR OBLIGATIONS 63      
8.01 Grant of Lien 63 8.02 Negotiable Collateral 64 8.03 Collection of Accounts,
General Intangibles, and Negotiable Collateral Following an Event of Default 64
8.04 Filing of Financing Statements; Commercial Tort Claims; Delivery of
Additional Documentation Required 64 8.05 Power of Attorney 65 8.06
[Intentionally Reserved.] 66 8.07 Control Agreements 66 8.08 Servicing of
Portfolio Investments 66 8.09 Loan Parties’ Perfection 67 8.10 Portfolio
Investment Documents 67 8.11 Release of Portfolio Investments; Foreclosed
Property 67       ARTICLE IX. EVENTS OF DEFAULT AND REMEDIES 67       9.01
Events of Default 67 9.02 Remedies Upon Event of Default 70 9.03 Application of
Funds 71 9.04 Special Rights of the Administrative Agent in respect of Portfolio
Investments 72       ARTICLE X. RIGHT TO CURE; REMEDIES; STANDARD OF CARE 72    
  10.01 Right to Cure 72 10.02 Remedies 73 10.03 [Intentionally Reserved.] 74
10.04 Standard of Care; Administrative Agent May Perform 74

 



(iii)

 

 

ARTICLE XI. ADMINISTRATIVE AGENT 75       11.01 Appointment and Authorization of
Administrative Agent 75 11.02 Delegation of Duties 75 11.03 Liability of
Administrative Agent 75 11.04 Reliance by Administrative Agent 76 11.05 Notice
of Default 76 11.06 Credit Decision; Disclosure of Information by Administrative
Agent 77 11.07 Indemnification of Administrative Agent 77 11.08 Administrative
Agent in its Individual Capacity 78 11.09 Successor Administrative Agent 78
11.10 Administrative Agent May File Proofs of Claim 79 11.11 Collateral Matters
79 11.12 Duties in the Case of Enforcement 80       ARTICLE XII. MISCELLANEOUS
80       12.01 Amendments, Etc 80 12.02 Notices and Other Communications;
Facsimile Copies 81 12.03 No Waiver; Cumulative Remedies 82 12.04 Attorney
Costs, Expenses and Taxes 83 12.05 Indemnification 83 12.06 Payments Set Aside
84 12.07 Successors and Assigns 84 12.08 Confidentiality 87 12.09 Set-off 88
12.10 Interest Rate Limitation 88 12.11 Counterparts 88 12.12 Integration 88
12.13 Survival of Representations and Warranties 88 12.14 Severability 89 12.15
Tax Forms 89 12.16 Governing Law; Consent to Jurisdiction 91 12.17 Waiver of
Right to Trial by Jury and Other Rights 92 12.18 Time of the Essence 92 12.19
Limitation of Liability 93 12.20 ENTIRE AGREEMENT 93

 



(iv)

 

 

APPENDICES 

 

Appendix A      Term Loan Commitments

 

SCHEDULES

 

   Schedule 4.01(c) - Closing Date Deposit Accounts and Securities Accounts
   Schedule 5.10(a) - Loan Party Information    Schedule 5.17 - Initial Subject
Investment Pool and other Portfolio Investments    Schedule 6.15 - Consents
   Schedule 12.02 - Notice Addresses





 

EXHIBITS

 



  Exhibit A - [Intentionally Reserved]   Exhibit B - Form of Assignment and
Assumption   Exhibit C - Form of Compliance Certificate   Exhibit D - Filing
Offices   Exhibit E - Form of Funding Notice   Exhibit F - Form of Term Loan
Note   Exhibit G - Form of Monthly Report   Exhibit H  - Form of
Conversion/Continuation Notice   Exhibit I - [Intentionally Reserved]   Exhibit
J - Form of Account Summary Report











 



(v)

 

 

TERM LOAN AND SECURITY AGREEMENT

 

This TERM LOAN AND SECURITY AGREEMENT is entered into as of November 6, 2015, by
and among FOXFIELDS FUNDING LLC, a Delaware limited liability company (the
“Company”), any other Loan Parties (as hereinafter defined) who become party
hereto from time to time, THE LENDERS FROM TIME TO TIME PARTY HERETO and
FORTRESS CREDIT CO LLC, as the Administrative Agent (as hereinafter defined).

 

RECITALS:

 

WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.01;

 

WHEREAS, the Lenders have agreed to extend up to $125,000,000 in Term Loan
Commitments to the Company on the Closing Date, the proceeds of which will be
used solely for the general corporate purposes of the Company in the ordinary
course of business, including making Permitted Distributions and the acquisition
and funding of Portfolio Investments, as well as to pay transaction costs and
expenses in connection with the transactions evidenced by this Agreement and the
other Loan Documents;

 

WHEREAS, the Company has agreed to secure all of its Obligations by Granting to
the Administrative Agent, for the benefit of the Lenders, subject to the
exceptions and qualifications set forth herein, a first priority Lien on
substantially all of its assets, including without limitation, the Subject
Investment Pool and the Capital Stock of its Subsidiaries;

 

WHEREAS, FS ENERGY AND POWER FUND, a Delaware statutory trust (“FSEP”), has
agreed to guaranty the Obligations of the Company and the other Loan Parties on
the terms set forth in its respective Guaranty;

 

WHEREAS, FSEP has agreed to secure its Obligations under its respective Guaranty
by Granting to the Administrative Agent, for the benefit of the Lenders, a first
priority Lien on all of the Capital Stock of the Company;

 

WHEREAS, each other Loan Party has agreed to guaranty the Obligations of the
Company and the other Loan Parties on the terms set forth in its respective
Guaranty; and

 

WHEREAS, each such Loan Party has agreed to secure its Obligations hereunder and
under its respective Guaranty by Granting to the Administrative Agent, for the
benefit of the Lenders, a first priority Lien on substantially all of its
respective assets, including without limitation, the Subject Investment Pool;

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 



 

 



 

ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

 

1.01      Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“Acceptable Use” has the meaning ascribed to such term in Section 12.08.

 

“Actual/360 Basis” means on the basis of a 360-day year and charged on the basis
of actual days elapsed for any period for which interest or any other applicable
amount is calculated.

 

“Actual/365 Basis” means on the basis of a 365/366-day year and charged on the
basis of actual days elapsed for any period for which interest or any other
applicable amount is calculated.

 

“Additional Documents” has the meaning ascribed to such term in Section 8.04(c).

 

“Adjusted LIBO Rate” means, with respect to any Term Loan for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the greater of (a) the LIBO Rate for such Interest Period,
or (b) three-quarters of one percent (0.75%).

 

“Administrative Agent” means Fortress Credit Co LLC, in its capacity as the
contractual representative of the Lenders to the extent and in the manner
provided in Article XI, or any successor in such capacity appointed pursuant to
Section 11.09.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 12.02, or such other address or
account as to which the Administrative Agent may from time to time notify the
Company and the Lenders.

 

“Affected Lender” has the meaning ascribed to such term in Section 3.08(a).

 

“Affiliate” means, with respect to any Person, (i) any Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified, and, solely for the purposes
of Section 7.08, any Person that is a manager, director or executive officer of,
general partner in, or trustee of, the specified Person, or (ii) any Person who,
directly or indirectly, is the legal or beneficial owner of or Controls 10% or
more of any class of Capital Stock of the specified Person. For clarity, no
Obligor shall be deemed an Affiliate of FSEP, any Loan Party or any Subsidiary
of a Loan Party hereunder.

 

“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of the Administrative Agent and such Affiliates.

 

“Agreement” means this Term Loan and Security Agreement, as it may be amended,
supplemented or otherwise modified from time to time.

 



2

 



 

“Asset Coverage Ratio” has the meaning ascribed to such term in Section 7.16.

 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form attached hereto as Exhibit B, with such amendments or modifications as
may be approved by the Administrative Agent.

 

“Attorney Costs” means and includes all reasonable and documented out-of-pocket
fees, expenses and disbursements of any law firm or other external counsel
(excluding, for clarity, charges and/or fees of in-house or internal counsel).

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Base Rate” means a rate of interest equal to the greater of: (i) the per annum
rate of interest announced, from time to time, within Wells Fargo Bank, N.A. at
its principal office in San Francisco as its “prime rate,” with the
understanding that the “prime rate” is one of Wells Fargo Bank, N.A.’s base
rates (not necessarily the lowest of such rates) and serves as the basis upon
which effective rates of interest are calculated for those loans making
reference thereto and is evidenced by the recording thereof after its
announcement in such internal publications as Wells Fargo Bank, N.A. may
designate; provided, however, that the Administrative Agent may, upon prior
written notice to the Company, choose a reasonably comparable index or source to
use as the basis for the Base Rate, or (ii) one and three-quarters percent
(1.75%) per annum.

 

“BDC Election” has the meaning ascribed to such term in Section 5.11(c).

 

“Business Day” means any day which is not a Saturday or Sunday or a legal
holiday and on which banks are not required or permitted by Law or other
governmental action to close (i) in New York, New York, or (ii) in the case of a
Business Day which relates to the LIBO Rate, in London, England.

 

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in accordance
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

 

“Capital Stock” means shares of capital stock (whether denominated as common
stock or preferred stock), beneficial, partnership or membership interests,
trust interests, participations or other equivalents (regardless of how
designated) of or in a corporation, partnership, limited liability company,
trust or equivalent entity, whether voting or non-voting, and any warrant or
other option to purchase any of the above.

 

“Cash” means Money or a credit balance in a Deposit Account or a Securities
Account.

 

“Cash Equivalents” means, as at any date of determination, (a) marketable direct
obligations issued or unconditionally guaranteed by the United States or any
agency or any State thereof having maturities of not more than one (1) year from
the date of acquisition of such Cash Equivalents; (b) commercial paper maturing
no more than one (1) year after its creation and having the highest rating from
either S&P or Moody’s; (c) investments in certificates of deposit, banker’s
acceptances and time deposits maturing no more than one (1) year after issuance;
and (d) money market funds and mutual funds at least ninety-five percent (95%)
of the assets of which constitute Cash and Cash Equivalents of the kinds
described in clauses (a) through (c) of this definition.

 



3

 



 

“Change of Control” means an event or series of events by which:

 

(a)      FSEP shall cease (i) to beneficially own and control 100% on a fully
diluted basis of the economic and voting interests in the Capital Stock of the
Company, or (ii) to be the Investment Manager for the Company and each of its
Subsidiaries; or

 

(b)      FS Investment Advisor, LLC, a Delaware limited liability company,
ceases to be (i) a registered “Investment Advisor” under the Investment Advisers
Act of 1940, as amended (a Person, in such capacity, an “Investment Advisor”),
or (ii) the Investment Advisor for FSEP; or

 

(c)      other than with respect to a transaction permitted in accordance with
the terms hereof, the Company ceases to beneficially own and control 100% on a
fully-diluted basis of the economic and voting interests in the Capital Stock of
any of its Subsidiaries.

 

“Closing Date” means the first date all of the conditions precedent in
Section 4.01 are satisfied or waived in writing and the initial Term Loans are
made hereunder.

 

“Closing Letter” means that certain letter agreement, dated the Closing Date,
between the Administrative Agent and the Company.

 

“Code” means the Internal Revenue Code of 1986, as amended to the date hereof
and from time to time hereafter and any successor statute.

 

“Collateral” means, collectively, (i) all of the Company’s and each other Loan
Party’s right, title and interest in, to and under (in each case whether now
owned or hereafter created or acquired) (a) the Subject Investment Pool,
including all Portfolio Investments and all Portfolio Investment Documents
related thereto; (b) each Deposit Account, Securities Account and any other
account established by the Company (including, without limitation, the
Collection Account) or such Loan Party; (c) all funds, financial assets or other
items or property on deposit in the accounts described in clause (b), together
with all certificates and instruments, if any, from time to time evidencing such
accounts, and funds, financial assets, Cash or other items or property on
deposit therein, and interest, dividends, Moneys, instruments, securities and
other property from time to time received, receivable or otherwise distributed
in respect of any or all of the foregoing; (d) all Related Security; (e) all of
the Company’s and such Loan Party’s books and records (including computer tapes
and disks) related to the foregoing; (f) all other personal, real and fixture
property and any other assets of every kind and nature whatsoever (related to
the foregoing or otherwise) of the Company and/or such Loan Party, including,
without limitation, all instruments (including promissory notes and certificates
evidencing Capital Stock), documents, accounts, chattel paper (whether tangible
or electronic), deposit accounts, letter-of-credit rights, goods (including
equipment and inventory), commercial tort claims, securities and all other
investment property (including the Capital Stock of each of the Subsidiaries of
the Company (including the Tax Blocker Subsidiaries)), supporting obligations,
any other contract rights or rights to the payment of Money, insurance claims
and Proceeds, all Foreclosed Property and all general intangibles (including all
payment intangibles, the Investment Management Agreement and the Custodial
Agreement); and (g) all Collateral Revenues and other Proceeds of any and all of
the foregoing, and (ii) the Pledged Equity Interests. Notwithstanding the
foregoing, in no event shall the term “Collateral” include any Excluded Assets.

 



4

 



 

“Collateral Documents” means this Agreement, the Pledge Agreement, each Deposit
Account Control Agreement, each Securities Account Control Agreement and all
other instruments, documents and agreements delivered by any Loan Party or any
other Person pursuant to this Agreement or any of the other Loan Documents in
order to Grant to the Administrative Agent, for the benefit of the Lenders, a
Lien on any Collateral as security for the Obligations.

 

“Collateral Principal Revenues” means, with respect to any Portfolio Investment,
those Collateral Revenues constituting collections or other payments of
principal or return of capital that are payable or otherwise owing to a Loan
Party or any Subsidiary of a Loan Party in respect of such Portfolio Investment.

 

“Collateral Questionnaire” means one or more perfection certificates in form
reasonably satisfactory to the Administrative Agent that provides information
with respect to the real, personal and mixed property of FSEP, each Loan Party
and each Subsidiary of a Loan Party.

 

“Collateral Revenues” means, with respect to any Collateral, all interest,
principal, return of capital (including all Collateral Principal Revenues),
fees, income, reimbursements, dividends, distributions, rents, revenues, profits
and earnings thereon or other monies or revenues derived therefrom however
denominated and that are payable or otherwise owing to a Loan Party or any
Subsidiary of a Loan Party (including, without limitation, all payments of
principal, interest, return of capital, preferred return, dividends, fees or
other amounts received under or with respect to the Portfolio Investments).

 

“Collection Account” means (i) collectively, those certain securities accounts,
identified as a “Collection Account” on Schedule 4.01(c), in the name of the
Company at the Custodian, which accounts shall at all times remain subject to a
Securities Account Control Agreement, or (ii) any other Deposit Account or
Securities Account consented to in writing by the Administrative Agent and for
which prior to the usage thereof to receive Collateral Revenues, the applicable
Loan Party, the Administrative Agent and the institution at which such account
is to be established have entered into a Deposit Account Control Agreement or
Securities Account Control Agreement, as applicable.

 

“Commercial Tort Claim Assignment” has the meaning ascribed to such term in
Section 8.04(b).

 

“Company” has the meaning ascribed to such term in the preamble hereto.

 

“Competitor” means, in reference to FSEP and the Company, any Person which
competes directly with any Fund (including FSEP) or other investment vehicle
sponsored by Franklin Square Holdings, L.P. and shall exclude, for the avoidance
of doubt, (a) any bank, insurance company or commercial finance company which
otherwise constitutes an Eligible Lender hereunder and (b) any Person approved
(which approval may occur in advance and from time to time) by the Company
(which approval shall not be unreasonably withheld, delayed or conditioned).

 



5

 



 

“Compliance Certificate” means a Compliance Certificate of the chief financial
officer of the Company substantially in the form of Exhibit C attached hereto.

 

“Conflict” or “Conflicting” means, with respect to any Contractual Obligation,
Organizational Document, requirement of Law, Consent and/or Other Action or any
other item, any conflict with, breach of or default under, or any triggering of
any remedial rights, benefits, or obligations under or in connection with, the
terms of such item.

 

“Consent(s) and/or Other Action” means any consent, authorization, Judgment,
directive, approval, License, certificate, registration, permit, exemption,
filing, notice, declaration or other action by, with or to any Person.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued (including interests in trusts) by such Person or of any agreement,
instrument or writing to which such Person is a party or by which it or any of
its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by Contractual Obligation or
otherwise, and the terms “Controlling” and “Controlled” shall have meanings
correlative thereto.

 

“Control Collateral” means all Collateral with respect to which a Lien may be
perfected by the secured party’s obtaining “control” of such Collateral within
the meaning of the UCC.

 

“Conversion/Continuation Notice” means a notice substantially in the form of
Exhibit H hereto delivered by the Company to the Administrative Agent in
accordance with Section 2.04(e).

 

“Credit Protection Laws” means all federal, state and local Laws in respect of
the business of extending credit to, or making Investments in, borrowers or
other obligors, including without limitation, the Truth in Lending Act (and
Regulations B and Z promulgated thereunder), Equal Credit Opportunity Act, Fair
Credit Reporting Act, Fair Debt Collection Practices Act, Gramm-Leach-Bliley
Financial Privacy Act, Real Estate Settlement Procedures Act, Home Mortgage
Disclosure Act, Fair Housing Act, antidiscrimination and fair lending Laws, Laws
relating to servicing procedures or maximum charges and rates of interest,
predatory lending Laws, federal and state securities laws and other similar
Laws, each to the extent applicable, and all applicable regulations in respect
of any of the foregoing.

 

“Cure Amount” has the meaning ascribed to such term in Section 7.16.

 

“Cure Deadline” has the meaning ascribed to such term in Section 7.16.

 

“Cure Right” has the meaning ascribed to such term in Section 7.16.

 



6

 



 

“Custodial Agreement” means that certain Custodian Agreement, dated as of
December 10, 2013, by and among the Custodian, the Loan Parties, the
Subsidiaries of the Loan Parties and certain other Subsidiaries of FSEP, as the
same exists on the Closing Date (including as the same was joined by the Company
on or prior to the Closing Date) and as otherwise amended in accordance with the
terms hereof and thereof.

 

“Custodian” means State Street Bank & Trust Company, in its capacity as
Custodian under and pursuant to the Custodial Agreement.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“Default” means any event or condition that, with the giving of any notice, the
passage of time, or both, would be an Event of Default.

 

“Default Rate” means, as of any date of determination, a rate per annum equal to
the sum of (i) the Interest Rate plus (ii) 2.00%.

 

“Deposit Account” shall have the meaning accorded to such term in the UCC.

 

“Deposit Account Control Agreement” means, with respect to any Deposit Account,
any control agreement or other similar agreement between each applicable
depositary bank, the applicable Loan Party and the Administrative Agent, in form
and substance reasonably acceptable to the Administrative Agent, providing for
such depositary bank’s agreement to comply with the instructions of the
Administrative Agent with respect to such Deposit Account after the occurrence
and during the continuance of an Event of Default, in any case, without the
further Consent(s) and/or Other Action of, or notice to, the applicable Loan
Party.

 

“Discounted Value” has the meaning ascribed to such term in Section 2.03(b).

 

“Disposition” or “Dispose” means, with respect to any property, assets,
obligations or other items, the sale, assignment, participation, conveyance,
transfer, license, lease, gift, encumbrance, abandonment or other disposition
(including any sale and leaseback transaction) thereof by any Person, including
any sale, contribution, assignment, transfer or other disposal, with or without
recourse, of any notes or Capital Stock (including those evidencing Portfolio
Investments) or accounts receivable or any rights and claims associated
therewith.

 

“Dollar” and “$” mean lawful Money of the United States.

 

“Eligible Lender” means (i) an Affiliate or Fund Affiliate of a Lender; (ii) a
commercial bank organized under the Laws of the United States, or any State
thereof, respectively, and having total assets in excess of $500,000,000; (iii)
a savings and loan association or savings bank organized under the Laws of the
United States or any State thereof, and having total assets in excess of
$500,000,000; (iv) a finance company, insurance company or other financial
institution (whether a corporation, partnership, trust or other entity) that is
engaged in making, purchasing or otherwise investing in commercial loans in the
ordinary course of its business and having total assets in excess of
$500,000,000; (v) a Fund; and (vi) any other Person approved by the
Administrative Agent, such approval not to be unreasonably withheld or delayed,
subject to the terms of Section 12.07 hereof; provided, (x) neither FSEP nor any
Affiliate of FSEP (including any Loan Party) nor (y) any Competitor of FSEP or
the Company nor (z) any natural Person shall, in any event, be an Eligible
Lender.

 



7

 



 

“Equity Investments” means those Portfolio Investments consisting of the
purchase or other acquisition of Capital Stock or other securities of an Obligor
or group of related Obligors.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common Control with FSEP, any Loan Party or any Subsidiary of a Loan Party
within the meaning of Section 414(b) or (c) of the Code (and Sections 414(m) and
(o) of the Code for purposes of provisions relating to Section 412 of the Code).

 

“Event of Default” has the meaning specified in Section 9.01.

 

“Excluded Accounts” means, with respect to Deposit Accounts or Securities
Accounts of the Loan Parties, any such Deposit Account(s) and/or Securities
Account(s) (i) which constitute withholding tax or fiduciary account(s) of such
Loan Party, in any case, opened and maintained in the ordinary course of
business without violation of the terms hereof, (ii) which constitute “escrow”
or analogous account(s) in which a Loan Party has an interest, in any case,
opened and maintained in the ordinary course of business without violation of
the terms hereof, or (iii) in which the aggregate value of deposits therein or
other property therein or credited thereto, together with all other such Deposit
Accounts and Securities Accounts under this clause (iii), does not at any time
exceed $25,000.

 

“Excluded Assets” means (a) any Equity Investment issued by an Obligor (or any
of its rights or interests thereunder) if the Grant of a security interest in
such Equity Investment in favor of the Administrative Agent would constitute or
result in the abandonment, invalidation or unenforceability of any right, title
or interest of any Loan Party therein (other than to the extent that any such
term is rendered ineffective by Section 9-406, 9-407, 9-408 or 9-409 of the
Uniform Commercial Code as in effect in the relevant jurisdiction), (b) any
Excluded Account, (c) any Capital Stock directly held by a Loan Party in (i) an
Obligor formed under the Laws of Canada in excess of 65% of any class of the
Capital Stock of such Obligor, or (ii) a Tax Blocker Subsidiary formed under the
Laws of Canada in excess of 65% of any class of the Capital Stock of such Tax
Blocker Subsidiary, and (d) any Special Equity Interests designated by the
Company in a written notice delivered to the Administrative Agent (it being
understood that the Company may at any later time rescind any such designation
by similar notice to the Administrative Agent).

 



8

 



 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Administrative Agent or a Lender or required to be withheld or deducted from
a payment to a Lender or the Administrative Agent, (a) Taxes imposed on or
measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, (i) imposed as a result of the Administrative Agent
or a Lender being organized under the laws of, or having its principal office
or, in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
imposed as a result of a present or former connection between the Administrative
Agent or a Lender and the jurisdiction imposing such Tax (other than connections
arising from the Administrative Agent or such Lender having executed, delivered
or performed its obligations or received payments under, engaged in any other
transaction pursuant to or enforced any Loan Document); (b) in the case of a
Lender, withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Term Loan or a Term Loan
Commitment pursuant to a Law in effect on the date on which (i) such Lender
acquires such interest in the Term Loans or a Term Loan Commitment or (ii) such
Lender changes its lending office, except in each case to the extent that,
pursuant to Section 3.01, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its lending office; (c) Taxes
attributable to such Lender’s failure to comply with its obligations under
Section 12.15, including in particular on the Closing Date; and (d) any U.S.
federal withholding Taxes imposed under FATCA.

 

“FATCA” means (i) Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version thereof that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or other official interpretations thereof or official
guidance with respect thereto, (ii) any agreements entered into pursuant to the
foregoing, (iii) any intergovernmental agreements entered into in connection
with the implementation of the foregoing and any treaty, law, regulation, or
other official interpretation or guidance ratified, enacted or promulgated in
any jurisdiction with respect to any such intergovernmental agreement or
otherwise in connection with the implementation of the foregoing, and (iv) any
agreements entered into with any government or taxation authority pursuant to
any authority described in clause (iii).

 

“Federal Funds Rate” means, for any day, the weighted average (rounded upwards,
if necessary, to the next 1/100 of 1%) of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average (rounded upwards, if necessary, to the next 1/100
of 1%) of the quotations for such day for such transactions received by the
Administrative Agent from three (3) Federal funds brokers of recognized standing
selected by it.

 

“Fee Letter” means that certain letter agreement regarding fees, dated the
Closing Date, between the Administrative Agent and the Company.

 

“Filing Collateral” means all Collateral with respect to which a Lien may be
perfected by the filing of financing statements under the UCC.

 

“Filing Offices” means the filing offices listed on Exhibit D attached hereto.

 



9

 



 

“Financing Statements” means the UCC financing statements naming the Company,
FSEP and each other Loan Party, as applicable, as debtor, and the Administrative
Agent, for the benefit of the Lenders, as secured party, and describing the
applicable Collateral as the collateral.

 

“Foreclosed Property” means real property or personal property owned by a Loan
Party or its designee (other than as an administrative agent or collateral agent
for one or more lenders) that previously secured a Portfolio Investment and was
acquired by such Loan Party or such designee as a result of foreclosure,
deed-in-lieu-of-foreclosure, acceptance of collateral in full or partial
satisfaction of a Portfolio Investment or other similar process in which such
Loan Party or such designee obtained legal title to such real property or
personal property following a default under such Portfolio Investment, together
with all of such Loan Party’s or such designee’s now owned or hereafter acquired
Proceeds thereof or interests in the improvements thereon, the fixtures attached
thereto, the personal property located thereon and the easements and other
appurtenances appurtenant thereto.

 

“Foreign Lender” has the meaning specified in Section 12.15.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States or any successor thereto performing similar functions.

 

“FSEP” has the meaning ascribed to such term in the Recitals hereto.

 

“Fund” means any Person (other than a natural Person) that is or will be engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.

 

“Fund Affiliate” means, with respect to any Lender that is a Fund, any other
Fund that invests in commercial loans or similar extensions of credit and is
advised or managed by such Lender or an Affiliate of such Lender or by the same
investment advisor as such Lender or by an Affiliate of such investment advisor.

 

“Funding Notice” means a notice substantially in the form of Exhibit E attached
hereto.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the Financial Accounting Standards Board’s Accounting Standards
Codification, as amended, or such other principles as may be approved by a
significant segment of the accounting profession in the United States, that are
applicable to the circumstances as of the date of determination, consistently
applied.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank, public office,
court, arbitration or mediation panel, or other entity exercising executive,
legislative, judicial, Taxing, regulatory or administrative powers or functions
of government.

 

“Grant,” “Grants” or “Granting” means to grant, collaterally assign and/or
pledge a security interest or Lien.

 



10

 



 

“Guarantor” means FSEP and any other Person party to a Guaranty after the
Closing Date.

 

“Guaranty” means, individually and collectively, (i) that certain Guaranty,
dated as of the Closing Date, made by FSEP in favor of the Administrative Agent,
for the benefit of the Lenders, and (ii) any other Guaranty entered after the
Closing Date, made by a Guarantor in favor of the Administrative Agent, for the
benefit of the Lenders.

 

“Guaranty Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of such Person with respect to any
Indebtedness (as defined in clauses (i) through (vii) of the definition thereof)
of another Person, if the purpose or intent of such Person in Incurring the
Guaranty Obligation is to provide assurance to the obligee of such Indebtedness
that such Indebtedness will be paid or discharged; provided, that, for clarity,
the term “Guaranty Obligation” shall not include (a) endorsements for collection
or deposit in the ordinary course of business or (b) customary indemnification
agreements entered in the ordinary course of business.

 

“Increased Amount Date” has the meaning ascribed to such term in Section 2.08.

 

“Incremental Increase” has the meaning ascribed to such term in Section 2.08.

 

“Incur” means, with respect to any Indebtedness, to directly or indirectly
create, incur, issue, assume or guaranty, or otherwise become directly or
indirectly liable (contingently or otherwise) with respect to, such
Indebtedness, and the terms “Incurred”, “Incurrence” and “Incurring” shall have
meanings correlative thereto.

 

“Indebtedness” means, as applied to any Person and as determined in accordance
with GAAP, (i) all indebtedness for borrowed Money, including senior and
subordinated indebtedness and corporate debt and any working capital, liquidity
or subscription agreement facilities, (ii) all notes payable and drafts accepted
representing extensions of credit whether or not representing obligations for
borrowed Money, (iii) any obligation owed for all or any part of the deferred
purchase price of property or services, which purchase price is (a) due more
than six (6) months from the date of Incurrence of the obligation in respect
thereof or (b) evidenced by a note or similar written instrument, (iv) other
obligations evidenced by bonds, debentures, notes, letters of credit, interest
rate and currency swaps or other similar instruments, (v) all Capital Lease
obligations and the present value of all future rental payments under all
synthetic leases, (vi) obligations under any repurchase agreements or similar
financing arrangements, (vii) all liabilities secured by a Lien on any property
of such Person even though such Person has not assumed or otherwise become
liable for the payment thereof (with the value of such liabilities being the
lower of the outstanding amount of such liabilities or the fair market value of
the property subject to such Lien), and (viii) all Guaranty Obligations.
Notwithstanding the foregoing, for clarity, the term “Indebtedness” shall not
include (x) purchase price holdbacks arising in the ordinary course of business
in respect of a portion of the purchase price of an asset or Investment to
satisfy unperformed obligations of the seller of such asset or Investment, or
(y) a commitment arising in the ordinary course of business to make a future
Portfolio Investment.

 

“Indemnified Liabilities” has the meaning set forth in Section 12.05.

 



11

 



 

“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of FSEP, any Loan
Party or any Subsidiary of a Loan Party under or with respect to any Loan
Document.

 

“Indemnitees” has the meaning set forth in Section 12.05.

 



“Information” has the meaning ascribed to such term in Section 12.08.

 

“Interest Payment Date” means the tenth (10th) Business Day after the conclusion
of each calendar quarter ending on March 31, June 30, September 30 and December
31 of each year, commencing after the conclusion of the calendar quarter ending
on March 31, 2016.

 

“Interest Period” means, with respect to any Term Loan bearing interest by
reference to the Adjusted LIBO Rate, (a) initially, the period commencing on the
date such Term Loan is disbursed and ending on the day immediately preceding the
first Business Day of the next succeeding calendar month, and (b) thereafter,
the period commencing on the first Business Day of each calendar month and
ending on the day immediately preceding the first Business Day of the next
succeeding calendar month; provided, in any case, the final Interest Period
hereunder shall end on and include the day of the payment in full of the Term
Loans hereunder.

 

“Interest Rate” means, for any day, a rate per annum equal to, (i) with respect
to Term Loans bearing interest by reference to the Adjusted LIBO Rate, the sum
of (a) the Adjusted LIBO Rate, plus (b) 5.00%; or (ii) with respect to Term
Loans bearing interest by reference to the Base Rate, the sum of (a) the Base
Rate, plus (b) 4.00%.

 

“Investment” means, as to any Person, any acquisition or investment by such
Person by means of (i) the purchase or other acquisition of Capital Stock or
other securities of another Person, (ii) a loan, advance or capital contribution
to, or purchase or other acquisition of any other Indebtedness of or equity
participation or interest in, another Person, including any partnership interest
in such other Person or (iii) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitutes a business unit.

 

“Investment Advisor” has the meaning ascribed to such term in the definition of
the term “Change of Control”.

 

“Investment Company Act” means the Investment Company Act of 1940, as amended,
and the rules and regulations promulgated thereunder.

 

“Investment Guidelines” means the written investment objectives, policies,
restrictions and limitations of FSEP set forth in the Prospectus, as the same
(a) are applied to the Loan Parties and their Subsidiaries, and (b) exist on the
Closing Date or are otherwise amended, modified or supplemented in accordance
with the terms hereof.

 

“Investment Management Agreement” means that certain Investment Management
Agreement, dated the Closing Date, between the Company (for itself and its
Subsidiaries) and the Investment Manager, as the same has been collaterally
assigned to the Administrative Agent, for the benefit of the Lenders.

 



12

 



 

“Investment Manager” means FSEP, in its capacity as the Investment Manager under
the Investment Management Agreement.

 

“IRS” means the United States Internal Revenue Service.

 

“Judgment” means any judgment, order, writ, decision, decree, award or
injunction of any Governmental Authority.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, Licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
including, without limitation, the Credit Protection Laws and the Investment
Company Act.

 

“Lender” means the Persons listed as a Lender on the signature pages to this
Agreement and any other Person that shall have become a party hereto pursuant to
an Assignment and Assumption, other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption.

 

“LIBO Rate” means, for any Interest Period with respect to any Term Loan, the
rate per annum (rounded upward, if necessary, to the nearest 1/100 of 1%) equal
to the rate published by Bloomberg (or, if such rate is not available, as
published by Reuters) as one-month LIBOR on the date which is 2 Business Days
prior to the first day of such Interest Period or, if such rate shall not be so
quoted, the rate per annum at which (as determined by the Administrative Agent)
Wells Fargo Bank, National Association is offered Dollar deposits at or about
11:00 A.M., London time, on such date by prime banks in the interbank eurodollar
market for delivery on such day for a period of one month and in an amount
comparable to the amount of such Term Loan. In the event that such rate does not
appear or is not quoted as provided above, the LIBO Rate for the purposes of
this definition shall be determined by reference to such other comparable
publicly available service for displaying one-month LIBOR as selected by the
Administrative Agent in its reasonable discretion in consultation with the
Company.

 

“License” means with respect to any Person, any license, permit, directive,
authorization, approval or stipulation required to operate such Person’s
business.

 

“Lien” means (i) any mortgage, pledge, hypothecation, assignment for security,
encumbrance, lien (statutory or other) or charge, in each case, in the form of a
security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, and any financing lease having
substantially the same economic effect as any of the foregoing), and (ii) any
right of set off or offset, or other liens of any kind or nature whatsoever
(including federal or state Tax liens). For the avoidance of doubt, the term
“Lien” shall not include (x) in the case of Portfolio Investments that are loans
or other debt obligations, restrictions on assignments or transfers thereof on
customary and market-based terms pursuant to the Portfolio Investment Documents
relating to such Portfolio Investment, and (y) in the case of Equity
Investments, customary drag-along, tag-along, right of first refusal,
restrictions on assignments or transfers and other similar rights in favor of
other equity holders of the same Obligor.

 



13

 

 

“Litigation” means any action, proceeding, litigation, investigation,
arbitration, mediation, claim or Judgment.

 

“Loan Document” means any of this Agreement, the Term Loan Notes, the Collateral
Documents, each Guaranty, the Fee Letter, the Closing Letter and all other
documents, instruments or agreements required by this Agreement or any other
Loan Document to be executed and delivered by FSEP, the Company, any other Loan
Party or any other Person for the benefit of the Administrative Agent or any
Lender in connection herewith or therewith.

 

“Loan Party” means the Company, any Guarantor (other than FSEP) and any other
Person obligated with respect to the Obligations (whether primarily or as a
guarantor or surety) after the Closing Date. For the avoidance of doubt, the
term “Loan Party” shall exclude FSEP and each Tax Blocker Subsidiary.

 

“Margin Stock” shall have the meaning accorded to such term in Regulation U, T
or X of the FRB, as amended.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the financial condition, business, operations, assets or
liabilities of any of FSEP, the Loan Parties or their respective Subsidiaries,
taken as a whole, (b) a material impairment of the Collateral or the ability of
FSEP or any Loan Party to perform its Obligations under any Loan Document, or
(c) a material adverse effect upon the legality, validity, binding effect or
enforceability against FSEP or any Loan Party of any Loan Document to which it
is a party (other than solely as a direct result of any action or inaction of
the Administrative Agent or any Lender).

 

“Material Event of Default” means any Event of Default arising under Section
9.01(a), Section 9.01(b) (to the extent the same arises from a breach of
Section 7.16) or Section 9.01(e).

 

“Maturity Date” means November 6, 2020 or, if earlier, the date on which any
Term Loan becomes due and payable in full, by acceleration or otherwise.

 

“Maximum Rate” has the meaning ascribed to such term in Section 12.10.

 

“Minimum Asset Coverage Ratio” has the meaning ascribed to such term in
Section 7.16.

 

“Money” shall have the meaning accorded to such term in the UCC.

 

“Moody’s” means Moody’s Investor Services, Inc.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which FSEP, any Loan Party, any Subsidiary of a
Loan Party or any ERISA Affiliate makes or is obligated to make contributions,
or during the preceding five plan years, has made or been obligated to make
contributions.

 



14

 



 

“Negotiable Collateral” means letters of credit, letter of credit rights,
instruments, promissory notes, drafts, documents, and chattel paper (including
electronic and tangible chattel paper).

 

“New Law” has the meaning ascribed to such term in Section 3.04(a).

 

“Non-Equity Investments” means all Portfolio Investments that are not Equity
Investments.

 

“Non-Recourse Party” has the meaning ascribed to such term in Section 12.19.

 

“Obligations” means all Term Loans to, and debts, liabilities and obligations
of, FSEP, the Company or any other Loan Party (including in respect of their
Subsidiaries) arising under or in connection with any Loan Document, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising, and any
future advances thereon, renewals, extensions, modifications, amendments,
substitutions and consolidations thereof, including each Loan Party’s
obligations to pay (or reimburse the Administrative Agent and the Lenders for)
for costs and expenses pursuant to Section 12.04 and Section 12.05 hereof and
fees payable by the Company and the other Loan Parties as provided under
Section 2.03 hereof, and including interest and fees that accrue after the
commencement by or against FSEP, the Company or any other Loan Party of any
proceeding under any Debtor Relief Laws naming FSEP, the Company or any other
Loan Party as the debtor in such proceeding, regardless of whether such interest
and fees are allowed claims in such proceeding.

 

“Obligor” means, individually and collectively, the Person or Persons that are
obligated with respect to, or the issuer of, a Portfolio Investment, each of
which Persons shall, for clarity, be organized under the Laws of (a) the United
States of America, any State thereof or the District of Columbia or (b) Canada.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Organizational Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction) and
any shareholders’ agreement or certificate of designation; (b) with respect to
any limited liability company, the certificate or articles of formation or
organization and operating agreement (or equivalent or comparable constitutive
documents with respect to any non-U.S. jurisdiction); and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture, trust agreement and related trust certificate or
other applicable agreement of formation or organization, including in the case
of a trust, any trust administration or similar agreement, and any agreement,
instrument, filing or notice with respect thereto filed in connection with its
formation or organization with the applicable Governmental Authority in the
jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.

 

“Other Taxes” shall have the meaning accorded to such term in Section 3.01(b).

 



15

 



 

“Participant Register” has the meaning ascribed to such term in Section
12.07(e).

 

“Patriot Act” has the meaning ascribed to such term in Section 5.25.

 

“Pending Payment Amount” means an aggregate amount equal to all interest that
will become due and payable under Section 2.04 as of the next Interest Payment
Date scheduled to occur immediately after the applicable Permitted Distribution.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by FSEP, any Loan
Party, any Subsidiary of a Loan Party or any ERISA Affiliate or to which FSEP,
any Loan Party, any Subsidiary of a Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.

 

“Permitted Dispositions” means (a) the use of Cash or Cash Equivalents in the
ordinary course of business in a manner that is not prohibited by the terms of
this Agreement or the other Loan Documents, (b) the transfer of an interest in a
Portfolio Investment in accordance with the Investment Guidelines at any time
if, after giving effect to such transfer, (i) no Event of Default then exists
(or would be caused thereby), (ii) the Loan Parties and their Subsidiaries will
be in compliance, on a pro forma basis, with the Minimum Asset Coverage Ratio
(or, if not in compliance, the Asset Coverage Ratio then in effect will be
maintained or improved on a pro forma basis), and (iii) the Company shall have
delivered to the Administrative Agent prompt (and in any event within two (2)
Business Days of such transfer) written notice (which may be by email) of such
transfer, which notice shall include a calculation of the Asset Coverage Ratio
both before and after giving effect to such transfer, (c) Dispositions required
pursuant to the terms of any applicable Portfolio Investment Documents, so long
as such terms were not entered in contemplation or furtherance of such
Disposition, and (d) Dispositions among Loan Parties and from a Tax Blocker
Subsidiary to a Loan Party.

 

“Permitted Distributions” means (a) distributions of Cash by the Company;
provided, each of the following conditions shall have been satisfied at the time
any Permitted Distribution is proposed to be made by the Company and after
giving effect thereto: (i) no Event of Default has occurred and is continuing or
would be caused thereby; (ii) the Loan Parties and their Subsidiaries will be in
compliance, on a pro forma basis, with the Minimum Asset Coverage Ratio, (iii)
the Company shall have delivered to the Administrative Agent at least concurrent
written notice (which may be by email) of such proposed Permitted Distribution,
which notice shall include a calculation of the Asset Coverage Ratio both before
and after giving effect to such proposed Permitted Distribution, and (iv) the
Collection Account shall contain Cash in an amount equal to at least the Pending
Payment Amount (as calculated as of the date such proposed Permitted
Distribution is proposed to be made), and (b) distributions of Portfolio
Investments in connection with substantially concurrent contributions of
Portfolio Investments of equal or greater Value, in any case, as made in
accordance with the Investment Guidelines at any time when no Material Event of
Default exists and is continuing (or would be caused thereby).

 



16

 



 

“Permitted Indebtedness” means (a) Indebtedness arising in the ordinary course
of business as a result of the endorsement of instruments or other payment items
for deposit, (b) Indebtedness arising from agreements providing for
indemnification, adjustment of purchase price or similar obligations Incurred in
the ordinary course of business in connection with any Permitted Dispositions or
any Investment in Portfolio Investments, (c) Indebtedness of one Loan Party to
another Loan Party or of a Tax Blocker Subsidiary to a Loan Party, (d) to the
extent constituting Indebtedness, liabilities of a Loan Party arising on account
of the sale by such Loan Party of a first out tranche of any first lien bank
Portfolio Investment that arises solely as an accounting matter under Section
860 of the Financial Accounting Board’s Accounting Standards Codification, as
amended, and (e) Indebtedness in respect of judgments or awards that have been
in force for less than the applicable period for making an appeal, so long as
such judgments or awards do not constitute an Event of Default under clause (g)
of Section 9.01.

 

“Permitted Investments” means (a) Investments in Cash and Cash Equivalents, (b)
the Portfolio Investments held and acquired by a Loan Party (including
indirectly through a Tax Blocker Subsidiary) in accordance with the terms hereof
and the Investment Guidelines, (c) Investments received in settlement of amounts
due to a Loan Party or any Subsidiary of a Loan Party effected in the ordinary
course of business or owing to such Loan Party or such Subsidiary as a result of
proceedings under Debtor Relief Laws involving an Obligor or upon the
foreclosure or enforcement of any Lien otherwise in favor of or for the benefit
of such Loan Party or such Subsidiary, (d) to the extent constituting
Investments, Deposit Accounts maintained with banks in accordance with the terms
hereof, (e) Capital Stock, warrants or Capital Stock issued upon exercise of
warrants, options or other rights, in each case, purchased or received by a Loan
Party or any Subsidiary of a Loan Party in connection with the origination or
purchase of any Portfolio Investment in the ordinary course of business, (f)
Investments by any Loan Party in any other Loan Party, and (g) Investments by a
Loan Party in a Tax Blocker Subsidiary to the extent the same are made in the
ordinary course of business and do not otherwise violate the terms hereof.

 

“Permitted Liens” means (a) Liens for unpaid Taxes that either (i) are not yet
delinquent, or (ii) do not constitute an Event of Default hereunder and are
being contested in good faith by appropriate proceedings diligently pursued and
available and with respect to which adequate reserves have been set aside, (b)
Liens resulting from any judgment or award that is not an Event of Default
hereunder, (c) Liens of clearing agencies, broker-dealers and similar Liens
incurred in the ordinary course of business; provided, that such Liens
(i) attach only to the securities (or Proceeds) being purchased or sold and
(ii) secure only obligations incurred in connection with such purchase or sale,
and not any obligation in connection with any margin financing or similar
obligation, (d) customary rights of setoff and Liens upon (i) deposits of Cash
in favor of banks or other depository institutions in which such Cash is
maintained in the ordinary course of business, and (ii) Cash and financial
assets held in Securities Accounts in favor of banks and other financial
institutions with which such Securities Accounts are maintained in the ordinary
course of business, in the case of each of clauses (d)(i) and (d)(ii) above,
securing payment of fees, indemnities, charges for returning items and other
similar obligations, (e) any right of offset, banker’s lien, security interest
or other like right against the Portfolio Investments held by the Custodian
pursuant to or in connection with its rights and obligations relating to the
Collection Account; provided, that such rights are subordinated, pursuant to the
terms of the Custodial Agreement, to the first priority perfected security
interest in the Collateral created in favor of the Administrative Agent, (f)
Liens securing the performance of, or payment in respect of, insurance premiums
or deductibles incurred in the ordinary course of business, (g) Liens in favor
of any escrow agent solely on, and in respect of, any Cash earnest money deposit
made by any Loan Party or any Subsidiary of a Loan Party in connection with any
letter of intent, purchase agreement or other agreement, in any case, to the
extent the acquisition or Disposition with respect thereto is otherwise
permitted hereunder, and (h) the restrictions applicable to a Portfolio
Investment to the extent on customary and market based terms in the event a Loan
Party is a party to an intercreditor arrangement with respect to such Portfolio
Investment with other lenders thereof with payment rights or lien priorities
that are junior or senior to the rights of such Loan Party, such Portfolio
Investment may be subject to customary and market based rights of first refusal,
rights of first offer and purchase rights in favor, in each case, of such other
lenders thereof.

 



17

 



 

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, statutory trusts, or other
organizations or entities, irrespective of whether they are legal entities, and
governments and agencies and political subdivisions thereof.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by FSEP, any Loan Party, any Subsidiary of a
Loan Party or, with respect to any such plan that is subject to Section 412 of
the Code or Title IV of ERISA, any ERISA Affiliate.

 

“Pledge Agreement” means that certain Pledge Agreement, dated as of the Closing
Date, whereby FSEP pledges all of the Capital Stock of the Company to the
Administrative Agent, for the benefit of the Lenders.

 

“Pledged Equity Interests” means, collectively, all of the Capital Stock of the
Company.

 

“Portfolio Investments” means the loans, other financial accommodations and all
other Investments (including, for the avoidance of doubt, royalty and net profit
interests), in each case, made in and/or to an Obligor and/or any group of
related Obligors by the applicable Loan Party, including indirectly through a
Tax Blocker Subsidiary (or a predecessor or assignor to the applicable Loan
Party or Tax Blocker Subsidiary, as applicable), pursuant to and in accordance
with the applicable Portfolio Investment Documents. All determinations of
whether an investment or asset is to be included as a Portfolio Investment shall
be determined on a trade date basis.

 

“Portfolio Investment Documents” means, with respect to any particular Portfolio
Investment, the loan, credit, or financing agreement (or similar agreement),
shareholders’ agreement, certificate of designation, subscription agreement,
purchase agreement, offering memorandum, operating agreement, joint venture or
similar agreement, any and all notes and/or other instruments or securities or
Capital Stock and any and all security agreements, mortgages or other documents
evidencing a Lien or Grant of collateral security, in each case, as executed and
delivered with respect to such Portfolio Investment, together with any and all
other documents, agreements, instruments, certificates, financing statements or
other writings of any nature or type whatsoever delivered or executed and
delivered with respect thereto or in connection therewith and all records
(including computer records) with respect thereto or in connection therewith.
For clarity, Portfolio Investment Documents shall include, as applicable, (i)
any warrants (whether detachable or otherwise) or similar agreements executed in
favor of, or delivered to, the applicable Loan Party or Tax Blocker Subsidiary
(or any predecessors) in connection with any Portfolio Investment, and (ii)
those documents evidencing Portfolio Investments held by a Tax Blocker
Subsidiary.

 



18

 



 

“Possessory Collateral” means all Collateral with respect to which a Lien may be
perfected by the secured party taking possession of such Collateral under the
UCC.

 

“Premium Prepayment Date” has the meaning ascribed to such term in Section
2.03(b).

 

“Prepaid Principal Amount” has the meaning ascribed to such term in Section
2.03(b).

 

“Pro Rata Share” means (i) for all funding matters hereunder, including the
funding of Term Loans under Section 2.01, with respect to each Lender at any
time, a fraction (expressed as a percentage, carried out to the ninth decimal
place), the numerator of which is the unfunded Term Loan Commitment of such
Lender at such time and the denominator of which is the aggregate unfunded Term
Loan Commitments of all Lenders at such time, and (ii) with respect to all other
matters, including the receipt of payments hereunder (including under
Section 2.02), with respect to each Lender at any time, the Pro Rata Share shall
be determined based on each such Lender’s pro rata share of the aggregate Total
Outstandings at such time.

 

“Proceeds” shall have the meaning accorded to such term in the UCC and shall
include any and all insurance proceeds and loss proceeds in respect of the
Collateral.

 

“Prospectus” means FSEP’s Prospectus, dated as of September 22, 2015, as
amended, and as further amended, supplemented or otherwise modified from time to
time thereafter.

 

“Register” shall have the meaning set forth in Section 12.07(c).

 

“Reinvestment Yield” has the meaning ascribed to such term in Section 2.03(b).

 

“Related Security” means, with respect to any Portfolio Investment, all of the
Company’s and/or the applicable Loan Party’s right, title and interest in and
to: (i)(a) all agreements that relate to such Portfolio Investments, including,
without limitation, all Portfolio Investment Documents related thereto; (b) all
Liens, guaranties, indemnities, warranties, letters of credit, accounts, bank
accounts or other property subject thereto from time to time purporting to
secure payment of such Portfolio Investments, including, without limitation, any
insurance policies with respect to any such Portfolio Investments; (c) all UCC
financing statements or mortgages or similar filings or recordings covering any
collateral securing payment of such Portfolio Investments; and (d) all other
agreements or arrangements of whatever character from time to time supporting or
securing payment of such Portfolio Investments; and (ii) all collections,
payments, income, Proceeds and other benefits with respect to or relating to
such Portfolio Investments.

 

“Remaining Average Life” has the meaning ascribed to such term in Section
2.03(b).

 



19

 



 

“Remaining Scheduled Payments” has the meaning ascribed to such term in Section
2.03(b).

 

“Reported” has the meaning ascribed to such term in Section 2.03(b).

 

“Required Lenders” means, as of any date of determination, a Lender or Lenders
having Term Loan Commitments (to the extent outstanding) and/or Term Loans
representing more than 50% of the sum of the Term Loan Commitments (to the
extent outstanding) and Total Outstandings of all Lenders at such time.

 

“Responsible Officer” means (i) in the case of any Person, the chief executive
officer, president, chief financial officer, chief investment officer, treasurer
or executive vice president of such Person, (ii) in the case of a limited
partnership, the general partner of such Person, (iii) in the case of a limited
liability company, the designated manager or other authorized officer of such
Person, and (iv) in the case of a trust, the trustee of such Person. Any
document delivered hereunder that is signed by a Responsible Officer of a Person
shall be conclusively presumed to have been authorized by all necessary
corporate, limited liability company, partnership, trust and/or other action on
the part of such Person and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Person.

 

“Restricted Payment” means, with respect to any Person, (i) any dividend or
other distribution (whether direct or indirect, and whether in Cash, securities
or other property) with respect to any class of Capital Stock of such Person now
or hereafter outstanding, other than a dividend payable to the holders of any
class of Capital Stock solely in shares of Capital Stock of such Person, (ii)
any payment (whether direct or indirect, and whether in Cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, full or partial redemption, full or partial withdrawal,
retirement, acquisition, cancellation or termination of any such Capital Stock
or of any option, warrant or other right to acquire any such Capital Stock,
(iii) any prepayment of principal of, premium, if any, or interest on, or
redemption, purchase, retirement, defeasance (including in-substance or legal
defeasance), sinking fund or similar payment with respect to, any subordinated
Indebtedness of such Person, and (iv) any management, servicing or similar
payments to FSEP or any Affiliate of FSEP.

 

“RIC” has the meaning ascribed to such term in Section 5.11(c).

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business and any successor thereto.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Securities Account” shall have the meaning accorded to such term in the UCC.

 

“Securities Account Control Agreement” means, with respect to any Securities
Account, any control agreement or other similar agreement between each
institution maintaining a Securities Account, the applicable Loan Party and the
Administrative Agent, in form reasonably acceptable to the Administrative Agent,
providing for such institution’s agreement to accept entitlement orders from the
Administrative Agent as to the Disposition of investments held in the applicable
Securities Account after the occurrence and during the continuance of an Event
of Default, in any case, without the further Consent(s) and/or Other Action of,
or notice to, the applicable Loan Party.

 



20

 



 

“Solvent” means, with respect to any Person, that as of the date of
determination both (A) (i) the then fair saleable value of the property of such
Person is (y) greater than the total amount of liabilities (including contingent
liabilities) of such Person and (z) not less than the amount that will be
required to pay the probable liabilities on such Person’s then existing debts as
they become absolute and matured considering all financing alternatives and
potential asset sales reasonably available to such Person; (ii) such Person’s
capital is not unreasonably small in relation to its business or any
contemplated or undertaken transaction; and (iii) such Person does not intend to
Incur, or believe (nor should it reasonably believe) that it will Incur, debts
beyond its ability to pay such debts as they become due; and (B) such Person is
“solvent” within the meaning given that term and similar terms under applicable
Laws relating to fraudulent transfers and conveyances. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

 

“Special Equity Interest” means any Equity Investment that is subject to a Lien
in favor of creditors of an Obligor; provided, that such Lien was created to
secure Indebtedness owing by such Obligor to such creditors.

 

“Specified Transaction” has the meaning ascribed to such term in Section 8.03.

 

“Subject Investment Pool” means, as of any date of determination, collectively,
all Portfolio Investments of the Company and each other Loan Party, with respect
to which the Administrative Agent shall have a perfected, first-priority Lien in
accordance with the terms hereof, subject to Permitted Liens, which Portfolio
Investments, the related Portfolio Investment Documents and Related Security
constitute Collateral hereunder. For the avoidance of doubt, the term “Subject
Investment Pool” shall not include any Excluded Assets.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company, trust or other business entity of which a majority of
the shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, directly or indirectly through one or more
intermediaries, or both, by such Person. Anything herein to the contrary
notwithstanding, the term “Subsidiary” shall (a) not include any Obligor with
respect to a Portfolio Investment held by the Company or another Loan Party
(including indirectly through a Tax Blocker Subsidiary) in the ordinary course
of business and that is not, under GAAP, consolidated on the financial
statements of FSEP or the Company, and (b) include each Tax Blocker Subsidiary.

 

“Substitute Institution” has the meaning ascribed to such term in Section
3.08(a).

 

“Substitution Notice” has the meaning ascribed to such term in Section 3.08(a).

 



21

 



 

“Tax Blocker Subsidiary” means each of FSEP Investments, Inc., EP Synergy
Investments, Inc. and any other wholly-owned Subsidiary of the Company from time
to time designated in writing by the Company to the Administrative Agent as a
“Tax Blocker Subsidiary” hereunder, which Persons shall, for clarity, only own
Equity Investments in accordance with the terms hereof.

 

“Tax Compliance Certificate” has the meaning ascribed to such term in Section
12.15(a).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholdings), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Tax Party” shall have the meaning ascribed to such term in Section 5.08.

 

“Term Loan” means a Term Loan made by a Lender to the Company pursuant to
Section 2.01(a). For the avoidance of doubt, in the event that more than one
Lender disburses a portion of the funds to the Company in satisfaction of a
request for funding made pursuant to a single Funding Notice, then all such
disbursements shall be considered one “Term Loan” for all purposes hereunder.

 

“Term Loan Availability Period” means the period of time beginning on the
Closing Date and ending on the date which is one (1) calendar year following the
Closing Date.

 

“Term Loan Commitment” means the commitment of a Lender to make Term Loans prior
to the expiration of the Term Loan Availability Period and “Term Loan
Commitments” means such commitments of all Lenders in the aggregate. The amount
of each Lender’s Term Loan Commitment is set forth on Appendix A. The aggregate
amount of the Term Loan Commitments as of the Closing Date is $125,000,000.

 

“Term Loan Note” means a promissory note made by the Company in favor of a
Lender evidencing the Term Loan Commitment of, and Term Loans made by, such
Lender, substantially in the form of Exhibit F hereto.

 

“Total Outstandings” means, as of any date of determination, the aggregate
outstanding principal amount of all Term Loans as of such date.

 

“Total Portfolio Value” means, as of any date of determination, an aggregate
amount equal to the sum of (i) the aggregate Value of all Portfolio Investments
as of such date, plus (ii) the Cash and Cash Equivalents of the Loan Parties
that are subject to the Administrative Agent’s first priority Lien (subject to
Permitted Liens) as of such date. Notwithstanding the foregoing, the calculation
in clause (i) above shall exclude (x) the excess, if any, of the Value of all
Equity Investments over the Value of all Non-Equity Investments, (y) any and all
Portfolio Investments which constitute Special Equity Interests as of the date
of determination until and unless the Administrative Agent and the Company have
mutually agreed in writing otherwise, and (z) any Portfolio Investment with
respect to an Obligor listed on Schedule 6.15 for which a consent is not
delivered by the Loan Parties to the Administrative Agent in accordance with
Section 6.15.

 



22

 



 

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time as adopted in the State of New York; provided, however,
that, if by reason of mandatory provisions of Law, any of the attachment,
perfection or priority of the Administrative Agent’s Lien in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, the terms “UCC” and “Uniform Commercial Code” shall
mean the Uniform Commercial Code as in effect in such other jurisdiction for
purposes of the provisions hereof relating to such attachment, perfection or
priority and for purposes of definitions related to such provisions.

 

“United States” and “U.S.” mean the United States of America.

 

“Unrelated Obligors” means Obligors which are not Affiliates; provided, that,
for the avoidance of doubt, Obligors that are under the common Control of the
same private equity sponsor or similar sponsor but otherwise do not constitute
Affiliates hereunder shall be deemed to constitute “Unrelated Obligors” for all
purposes hereunder.

 

“Value” means, with respect to any Portfolio Investment as of any date of
determination, the “value” of such Portfolio Investment as determined in
accordance with Section 1.09.

 

“Yield Maintenance Premium” has the meaning ascribed to such term in Section
2.03(b).

 

“30/360 Basis” means on the basis of a 360-day year consisting of 12 months of
30 days each.

 

1.02       Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)      The meanings of defined terms are equally applicable to the singular
and plural forms of the defined terms.

 

(b)     (i)       The words “herein,” “hereto,” “hereof” and “hereunder” and
words of similar import, when used in any Loan Document, shall refer to such
Loan Document as a whole and not to any particular provision thereof.

 

(ii)      Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.

 

(iii)     The terms “include” and “including” are by way of example and not
limitation.

 

(iv)     The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

 

(c)      In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

 



23

 



 

(d)     Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

1.03        Accounting Terms.

 

(a)      All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, except as otherwise
specifically prescribed herein.

 

(b)      If any change in GAAP used in the preparation of the most recent
financial statements referred to in Section 6.01 is hereafter required or
permitted by the rules, regulations, pronouncements and opinions of the
Financial Accounting Standards Board or the American Institute of Certified
Public Accountants (or any successors thereto) and such change is adopted by
FSEP and the Company and results in a change in any of the calculations under
Article VII or any financial ratio set forth in any Loan Documents (to the
extent required to be calculated in accordance with GAAP) that would not have
resulted had such accounting change not occurred, the parties hereto agree to
enter into negotiations in order to amend such provisions so as to equitably
reflect such change such that the criteria for evaluating compliance with such
covenants by the Loan Parties and the operation of any other provision of this
Agreement shall be the same after such change as if such change had not been
made; provided, that no change in GAAP that would affect a calculation that
measures compliance with any covenant contained in Article VII or any financial
ratio under any Loan Document shall be given effect until such provisions are
amended to reflect such changes in GAAP. For the avoidance of doubt, leases
shall continue to be classified and accounted for on a basis consistent with
GAAP as in effect on the Closing Date for all purposes of the Loan Documents,
notwithstanding any change in GAAP related thereto.

 

1.04       Rounding. Any financial ratios required to be maintained by the Loan
Parties pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number. Any interest rate
calculated in accordance with the terms of this Agreement shall be rounded
upward to the nearest whole multiple of one thousandth of one percent (0.001%).

 

1.05       References to Agreements and Laws. Unless otherwise expressly
provided herein, (a) references to Organizational Documents, agreements
(including the Loan Documents) and other Contractual Obligations shall be deemed
to include all subsequent amendments, restatements, extensions, supplements and
other modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

 



24

 



 

1.06        Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

1.07        UCC. Terms not otherwise defined herein shall have the meanings
provided for in the UCC to the extent the same are used or defined therein.

 

1.08        Trade Date Basis. For purposes of this Agreement and the other Loan
Documents, all determinations of whether an investment is to be included as a
Portfolio investment shall be determined on a trade date basis (meaning that any
investment that has been purchased will be treated as a Portfolio Investment on
the date the applicable Loan Party or any Subsidiary of a Loan Party enters into
an agreement to acquire such Portfolio Investment, and any Portfolio Investment
which has been sold will be excluded as a Portfolio Investment on the date the
applicable Loan Party or any Subsidiary of a Loan Party enters into an agreement
to sell such Portfolio Investment).

 

1.09        Valuation of Portfolio Investments.

 

(a)      Determination of Values. Each Portfolio Investment will be assigned a
Value in accordance with FSEP’s valuation procedures as described in the
Prospectus and other reports filed by FSEP with the SEC.

 

(b)      Value of Tax Blocker Subsidiaries. The Value of any Tax Blocker
Subsidiary shall be equal to the aggregate Value of the Portfolio Investments
held by such Tax Blocker Subsidiary.

 

(c)      Valuation Principles. The Values determined in connection with this
Agreement shall be deemed to be “Information” hereunder and subject to Section
12.08 hereof.

 

1.10      Foreign Currency. With respect to the compliance by any Loan Party or
any Subsidiary thereof with any term of this Agreement or any other Loan
Document that refers to an amount denominated in Dollars, any relevant amount
that is actually denominated in Canadian Dollars shall be converted to the
Dollar equivalent thereof as of the date the relevant amount is incurred or
expended, as the case may be, based on a publicly available exchange rate
announced by a reputable currency authority reasonably selected by the Company,
and no Default or Event of Default shall be deemed to occur thereafter solely as
a result of a fluctuation in the applicable exchange rate for Canadian Dollars.

 

ARTICLE II.
TERM LOANS

 

2.01        Term Loans.

 

(a)      Term Loan Commitments. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make, during the Term Loan Availability
Period, one or more Term Loans to the Company in an amount up to such Lender’s
Term Loan Commitment; provided, that in no event shall any requested Term Loan
exceed the then remaining unused Term Loan Commitment. Any amount borrowed under
this Section 2.01(a) and subsequently repaid or prepaid may not be reborrowed.
Subject to Section 2.02, all amounts owed hereunder with respect to the Term
Loans shall be paid in full no later than the Maturity Date. Each Lender’s Term
Loan Commitment shall terminate immediately and without further action at the
expiration of the Term Loan Availability Period after giving effect to the
funding of any Term Loans on such date.

 



25

 



 

(b)      Borrowing Mechanics for Term Loans. Whenever the Company desires that
the Lenders make Term Loans, the Company shall deliver to the Administrative
Agent a fully executed Funding Notice no later than 2:00 p.m. at least two (2)
Business Days prior to any requested Term Loan. A Funding Notice shall be
irrevocable and the Company shall be bound to make a borrowing in accordance
therewith. Promptly upon receipt by the Administrative Agent of such Funding
Notice, the Administrative Agent shall notify each Lender of the proposed
borrowing.

 

(c)      Funding of Term Loans. Each Lender shall make the proceeds of its Pro
Rata Share of the Term Loans required to be made hereunder on the day of the
requested Term Loan by wire transfer of immediately available funds by 12:00
Noon on such date, to the account of the Administrative Agent. Upon satisfaction
or waiver of the conditions precedent set forth herein, the Administrative Agent
will make such Term Loans available to the Company by wire transfer of the
proceeds of such Term Loans to such account as the Company may specify in
writing from time to time to the Administrative Agent. The failure of any Lender
to make the proceeds of its Pro Rata Share of any Term Loan required to be made
hereunder shall not relieve any other Lender of its obligation to make the
proceeds of its Pro Rata Share of any Term Loan required to be made hereunder.

 

(d)      Term Loan Notes. On the Closing Date (or on or promptly following, as
requested by such Person, the date on which a Person becomes a Lender
hereunder), as applicable, if requested, the Company shall execute and deliver
to each Lender a Term Loan Note in the principal amount of such Lender’s Term
Loan Commitment.

 

(e)      Minimum Amounts; Maximum Requests. During the Term Loan Availability
Period, (i) drawings under the Term Loan Commitments shall be made in an
aggregate minimum amount of $15,000,000 (or such lesser amounts as are equal to
then unused Term Loan Commitments or as otherwise agreed by the Administrative
Agent), and (ii) no more than one (1) Term Loan may be requested in any calendar
week (unless otherwise agreed by the Administrative Agent).

 

2.02        Prepayments of Term Loans.

 

(a)      Optional Prepayments. The Company shall have the right to prepay the
Term Loans at any time in whole or in part, in each case, subject to (x) prior
written notice in accordance with Section 2.02(c), and (y) the simultaneous
payment to the Administrative Agent of any amounts due under Section 2.03(b) and
Section 3.05 and the payment in full of any other fees, expenses and Attorney
Costs of the Administrative Agent required to be paid hereunder and then due and
invoiced.

 

(b)     [Intentionally Reserved.]

 



26

 



 

(c)      Notification of Certain Prepayments. The Company shall notify the
Administrative Agent by telephone (confirmed by facsimile or email transmission)
of any voluntary prepayment of the Term Loans under Section 2.02(a) not later
than 12:00 Noon, two (2) Business Days before the date of such prepayment. Each
such notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Term Loan or portion thereof to be prepaid;
provided, that a notice of voluntary prepayment delivered by the Company
pursuant to the terms hereof may state that such notice is conditioned upon the
happening or occurrence of a specified event, the proceeds of which are intended
to be used to prepay such outstanding Term Loans, in which case, such notice may
be revoked by the Company (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Promptly
following receipt of any such notice, the Administrative Agent shall advise each
Lender of the contents thereof, and of the amount of such Lender’s Pro Rata
Share of such prepayment. Each such prepayment shall be applied to the Term
Loans of the Lenders in accordance with their respective Pro Rata Shares. The
Company shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.

 

(d)      Prepayments Accompanied by Interest. All prepayments of the Term Loans
pursuant to this Section 2.02 shall be accompanied by accrued interest through
the date of prepayment, together with any amounts payable pursuant to
Section 3.05.

 

(e)       Application of Prepayments. Any voluntary prepayments of Term Loans
pursuant to Section 2.02(a) shall be applied as follows:

 

(i)       first, to the payment of that portion of the Obligations constituting
fees, indemnities, expenses and other amounts required to be paid hereunder
(including Attorney Costs and amounts required to be paid under Article III)
then due and owing to the Administrative Agent and the Lenders, to the full
extent thereof;

 

(ii)      second, to payment of any portion of the Obligations constituting
unpaid interest on the Term Loans that has accrued at the Default Rate pursuant
to the terms hereof, if any, to the full extent thereof;

 

(iii)     third, to payment of that portion of the Obligations constituting
accrued and unpaid interest on the Term Loans (other than as set forth in clause
(ii)), to the full extent thereof;

 

(iv)     fourth, to the payment of that portion of the Obligations constituting
amounts payable pursuant to Section 2.03(b), if any, on any Term Loan, to the
full extent thereof;

 

(v)      fifth, to the payment of that portion of the Obligations constituting
the unpaid principal of the Term Loans, to the full extent thereof;

 

(vi)     sixth, to the payment, satisfaction or discharge of any other
Obligations then due and owing hereunder (excluding contingent and un-asserted
indemnification obligations), to the full extent thereof; and

 



27

 



 

(vii)    last, the balance, if any, after all of the amounts set forth in
clauses (i) through (vi) have been paid in full, to the Company or as otherwise
required by Law.

 

2.03       Fees.

 

(a)      Closing Date Fees. On the Closing Date, the Company shall pay to the
Administrative Agent those fees set forth in the Fee Letter.

 

(b)      Prepayment Premium. In view of the impracticability and extreme
difficulty of ascertaining the actual amount of damages to the Administrative
Agent and the Lenders or profits lost by the Administrative Agent and the
Lenders as a result of such early prepayment, and by mutual agreement of the
parties as to a reasonable estimation and calculation of the lost profits or
damages of the Administrative Agent and the Lenders, if the Company prepays, for
any reason (except as permitted pursuant to Section 3.08 or as otherwise agreed
from time to time in writing between the Company and the Administrative Agent),
including (A) acceleration of the Obligations upon the election of the Required
Lenders after the occurrence and during the continuation of an Event of Default,
(B) foreclosure and sale of the Collateral in accordance with the terms of the
Loan Documents, (C) sale of the Collateral in any proceeding under any Debtor
Relief Law, or (D) restructuring, reorganization, or compromise of the
Obligations by the confirmation of a plan of reorganization or any other plan of
compromise, restructuring, or arrangement in any proceeding under any Debtor
Relief Law, all or any part of the principal balance of any Term Loan (i) prior
to the date which is eighteen (18) months following the Closing Date, such
prepayment shall require the Company to pay to the Administrative Agent a
premium equal to the then applicable Yield Maintenance Premium and (ii) on or
after the date which is eighteen (18) months following the Closing Date but
prior to the date that is twenty-four (24) months after the Closing Date, such
prepayment shall require the Company to pay to the Administrative Agent a
premium equal to one percent (1.0%) of the principal amount of such prepayment.
For purposes of clarity, no premium shall be required with respect to any
prepayments of the Term Loans made on or after the date that is twenty-four (24)
months after the Closing Date.

 

For purposes of this clause (b):

 

“Discounted Value” means, with respect to the Prepaid Principal Amount of any
Term Loan(s), the amount obtained by discounting all Remaining Scheduled
Payments with respect to such Prepaid Principal Amount from their respective
scheduled due dates to the Premium Prepayment Date with respect to such Prepaid
Principal Amount, in accordance with accepted financial practice and at a
discount factor (applied on the same periodic basis as that on which interest on
the applicable Term Loan(s) is payable) equal to the Reinvestment Yield with
respect to such Prepaid Principal Amount.

 

“Premium Prepayment Date” means, with respect to the Prepaid Principal Amount of
any Term Loan(s), the date on which such Prepaid Principal Amount is prepaid
hereunder.

 

“Prepaid Principal Amount” means, with respect to any Term Loan(s), the
principal amount of such Term Loan(s) the prepayment of which requires payment
of the Yield Maintenance Premium pursuant to Section 2.03(b).

 



28

 



 

“Reinvestment Yield” means, with respect to the Prepaid Principal Amount of any
Term Loan(s), 0.50% over the yield to maturity implied by the yield(s) reported
as of 10:00 a.m. on the second Business Day preceding the Premium Prepayment
Date with respect to such Prepaid Principal Amount, on the display designated as
“Page PX1” (or such other display as may replace Page PX1) on Bloomberg
Financial Markets for the most recently issued actively traded on-the-run U.S.
Treasury securities (“Reported”) having a maturity equal to the Remaining
Average Life of such Prepaid Principal Amount as of such Premium Prepayment
Date. If there are no such U.S. Treasury securities Reported having a maturity
equal to such Remaining Average Life, then such implied yield to maturity will
be determined by (a) converting U.S. Treasury bill quotations to bond equivalent
yields in accordance with accepted financial practice and (b) interpolating
linearly between the yields Reported for the applicable most recently issued
actively traded on-the-run U.S. Treasury securities with the maturities
(1) closest to and greater than such Remaining Average Life and (2) closest to
and less than such Remaining Average Life. The Reinvestment Yield shall be
rounded to the number of decimal places as appears in the then-current interest
rate on the applicable Term Loan(s).

 

If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Prepaid Principal Amount of any Term Loan(s), 0.50%
over the yield to maturity implied by the U.S. Treasury constant maturity yields
reported, for the latest day for which such yields have been so reported as of
the second Business Day preceding the Premium Prepayment Date with respect to
such Prepaid Principal Amount, in Federal Reserve Statistical Release H.15 (or
any comparable successor publication) for the U.S. Treasury constant maturity
having a term equal to the Remaining Average Life of such Prepaid Principal
Amount as of such Premium Prepayment Date. If there is no such U.S. Treasury
constant maturity having a term equal to such Remaining Average Life, such
implied yield to maturity will be determined by interpolating linearly between
(1) the U.S. Treasury constant maturity so reported with the term closest to and
greater than such Remaining Average Life and (2) the U.S. Treasury constant
maturity so reported with the term closest to and less than such Remaining
Average Life. The Reinvestment Yield shall be rounded to the number of decimal
places as appears in the then-current interest rate on the applicable Term
Loan(s).

 

“Remaining Average Life” means, with respect to any Prepaid Principal Amount,
the number of years obtained by dividing (a) such Prepaid Principal Amount into
(b) the sum of the product obtained by multiplying (1) the principal component
of each Remaining Scheduled Payment with respect to such Prepaid Principal by
(2) the number of years, computed on a 30/360 Basis and calculated to two
decimal places, that will elapse between the Premium Prepayment Date with
respect to such Prepaid Principal Amount and the scheduled due date of such
Remaining Scheduled Payment.

 

“Remaining Scheduled Payments” means, with respect to the Prepaid Principal
Amount of any Term Loan(s), all payments of such Prepaid Principal Amount and
interest thereon that would be due after the Premium Prepayment Date with
respect to such Prepaid Principal Amount if no payment of such Prepaid Principal
Amount were made prior to its scheduled due date; provided, that if such Premium
Prepayment Date is not a date on which interest payments are due to be made
under the applicable Term Loan(s), then the amount of the next succeeding
scheduled interest payment will be reduced by the amount of interest accrued to
such Premium Prepayment Date and required to be paid on such Premium Prepayment
Date.

 



29

 



 

“Yield Maintenance Premium” means, with respect to any Term Loan(s), an amount
equal to the excess, if any, of the Discounted Value of the Remaining Scheduled
Payments with respect to the Prepaid Principal Amount of such Term Loan over the
amount of such Prepaid Principal Amount; provided, that the Yield Maintenance
Premium may in no event be less than zero.

 

(c)      Unused Line Fee. Until the expiration of the Term Loan Availability
Period, the Company shall pay to the Administrative Agent, for the account of
Lenders, quarterly in arrears on the corresponding Interest Payment Date of each
applicable quarter and on the date of the expiration of the Term Loan
Availability Period, a commitment fee with respect to the Term Loan Commitments
equal to (i) the average daily difference between (A) $125,000,000 and (B) the
aggregate principal amount of Term Loans extended prior to the date of
calculation, times (ii) 1.00% per annum. All fees referred to in this Section
2.03(c) shall be paid to the Administrative Agent as set forth in Section
2.06(a).

 

2.04        Interest.

 

(a)      Subject to the provisions of Section 2.04(b) and 2.04(e), interest on
the outstanding principal balance of the Term Loans will accrue for each day at
the Interest Rate. All calculations of interest (i) with respect to interest
calculated based on the Adjusted LIBO Rate, shall be computed on an Actual/360
Basis (which results in more interest being paid than if computed on a 30/360
Basis), and (ii) with respect to interest calculated based on the Base Rate,
shall be computed on an Actual/365 Basis.

 

(b)     Anything contained herein to the contrary notwithstanding, upon the
occurrence and during the continuation of any Material Event of Default,
(i) interest (including post-petition interest in any proceeding under any
Debtor Relief Law) on the Term Loans will accrue and be charged on the
outstanding principal balance thereof for each day at the Default Rate, (ii) to
the fullest extent permitted by applicable Laws, interest (including
post-petition interest in any proceeding under any Debtor Relief Law) will
accrue and be charged for each day at the Default Rate on any payments of
interest that are not paid when due and any fees and other amounts that are then
due and payable hereunder and (iii) all such amounts shall be payable on demand.
Accrued and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand. The Loan Parties acknowledge and
agree that payment or acceptance of interest at the Default Rate is not a
permitted alternative to timely payment and shall not constitute a waiver of any
Event of Default or otherwise prejudice or limit any rights or remedies of the
Administrative Agent or any Lender. In addition to the foregoing, any Term Loans
bearing interest by reference to the Adjusted LIBO Rate may be converted into
Term Loans bearing interest by reference to the Base Rate at the election of the
Administrative Agent at any time after the occurrence and during the continuance
of an Event of Default (irrespective of whether the Interest Period in effect at
the time of such conversion has expired) and thereupon such Term Loans shall
bear interest by reference to the Base Rate in accordance with the terms hereof.

 



30

 



 

(c)      Except as otherwise provided in Section 2.04(b), interest on the Term
Loans shall be due and payable in arrears on each Interest Payment Date, on the
date of any prepayment of all or any portion of the outstanding principal amount
of such Term Loans (on the outstanding principal amount so prepaid) and on the
Maturity Date. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after Judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

(d)      Interest shall accrue on each Term Loan for the date such Term Loan is
made hereunder and for each day thereafter until such Term Loan is repaid prior
to the time set forth in Section 2.06(a) hereof; provided, that any Term Loan
that is repaid on the same day on which such Term Loan is made shall, subject to
Section 2.04(b), bear interest for one day.

 

(e)      The Company shall elect in each Funding Notice whether an applicable
Term Loan shall bear interest by reference to the Adjusted LIBO Rate or the Base
Rate. In the event the Company fails to specify between the Adjusted LIBO Rate
and the Base Rate in the applicable Funding Notice, such Term Loan will be made
by reference to the Base Rate. So long as no Event of Default shall have
occurred and then be continuing, the Company shall have the option, at the end
of each Interest Period, to (i) convert the Interest Rate applicable to a Term
Loan from reference to the Adjusted LIBO Rate to the Base Rate or from reference
to the Base Rate to the Adjusted LIBO Rate or (ii) to continue the Interest Rate
applicable to a Term Loan by reference to either the Adjusted LIBO Rate or the
Base Rate, as the case may be. The Company shall deliver a
Conversion/Continuation Notice in the form of Exhibit H hereto to the
Administrative Agent no later than 10:00 a.m. at least two (2) Business Days
prior to the expiration of the then applicable Interest Period; provided, if no
Conversion/Continuation Notice is delivered hereunder at such time, the Company
shall be deemed to have delivered a request to continue the then applicable
Interest Rate with respect to all Term Loans. A Conversion/Continuation Notice
for conversion to, or continuation of, any Interest Rate election shall be
irrevocable, and the Company shall be bound to effect a conversion or
continuation in accordance therewith. For the avoidance of doubt, following
expiration of the Term Loan Availability Period, the entire outstanding
principal balance of the Term Loans shall either accrue interest by reference to
the Adjusted LIBO Rate or the Base Rate.

 

2.05        Payment Records. All payments of interest and fees made by the
Company or any other Loan Party under this Agreement shall be evidenced by one
or more accounts or records maintained by the Administrative Agent and each
applicable Lender in the ordinary course of business. Such accounts or records
shall be conclusive, absent manifest error, of the amount of such interest and
fees paid by the Company or the other Loan Parties. Any failure to so record or
any error in doing so shall not, however, limit or otherwise affect the
obligation of the Company or any other Loan Party hereunder or under any other
Loan Document to pay any amount owing with respect to the Obligations. In the
event of any Conflict between the accounts and records maintained by any Lender
and the accounts and records of the Administrative Agent in respect of such
matters, the accounts and records of the Administrative Agent shall control in
the absence of manifest error. Each Lender may attach schedules to its Term Loan
Note and endorse thereon the date and amount of any payments with respect
thereto.

 



31

 



 

2.06        Payments Generally.

 

(a)      All payments to be made by the Company or any other Loan Party in
respect of the Obligations shall be made in Dollars in immediately available
funds, without condition, restriction or deduction for any counterclaim,
defense, recoupment or setoff. Except as otherwise expressly provided herein,
all payments by the Company or any other Loan Party in respect of the
Obligations shall be made to the Administrative Agent, for its own account or
for the account of the respective Lenders to which such payment is owed, as the
case may be, via wire transfer of Dollars in immediately available funds on the
date such payment is due and payable by 2:00 p.m. If any payment to be made by
the Company or any other Loan Party in respect of the Obligations shall come due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day and such extension of time shall be reflected in
computing any applicable interest or fees. The Administrative Agent will
promptly distribute to each Lender its Pro Rata Share (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to the account of such Lender notified to the Administrative Agent from time to
time. All payments received by the Administrative Agent after 2:00 p.m. on the
date such payments are due and payable shall be deemed to have been received on
the next succeeding Business Day, and any applicable interest or fees shall
continue to accrue thereon until such Business Day.

 

(b)      Unless the Company shall have notified the Administrative Agent, prior
to the date any payment is required to be made by it to the Administrative Agent
hereunder, that the Company will not make such payment, the Administrative Agent
may assume that the Company will timely make such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Lender entitled thereto. If and to the extent that such payment is not in
fact made to the Administrative Agent in a timely manner in immediately
available funds, then each Lender shall forthwith on demand repay to the
Administrative Agent the portion of such assumed payment that was made available
to such Lender, in immediately available funds, together with interest thereon
in respect of each day from the date such amount was made available by the
Administrative Agent to such Lender to the date such amount is repaid to the
Administrative Agent at the Federal Funds Rate from time to time in effect. A
notice of the Administrative Agent to any Lender with respect to any amount
owing under this Section 2.06(b) shall be conclusive, absent manifest error.

 

(c)      Nothing herein shall be deemed to obligate any Lender to obtain the
funds to make any Term Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds to
make Term Loans in any particular place or manner.

 

(d)      All obligations of the Lenders pursuant to this Agreement (including
obligations to make Term Loans) are several and not joint. The failure of any
Lender to make any Term Loan on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Term Loan.

 



32

 



 

2.07        Sharing of Payments. If, other than as expressly provided elsewhere
herein, any Lender shall obtain, on account of any Term Loan held by it, any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) in excess of its Pro Rata Share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Term Loans held by them as shall be necessary to cause
such purchasing Lender to share the excess payment in respect of such Term Loan
pro rata with each of them; provided, however, that if all or any portion of
such excess payment is thereafter recovered from the purchasing Lender under any
of the circumstances described in this Section 2.07 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of (i)
the amount of such paying Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered,
without further interest thereon. The Loan Parties agree that any Lender so
purchasing a participation from another Lender may, to the fullest extent
permitted by Law, exercise all its rights of payment (including the right of
set-off, but subject to Section 12.06), with respect to such participation as
fully as if such Lender were the direct creditor of the Company or such other
Loan Party in the amount of such participation. The Administrative Agent will
keep records (which shall be conclusive and binding in the absence of manifest
error) of participations purchased under this Section 2.07 and will in each case
notify the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section 2.07 shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

 

2.08        Incremental Increase. The Company may at any time prior to the date
which is two (2) years following the Closing Date elect to request in writing an
increase in the Term Loan Commitments (the “Incremental Increase”) by an
aggregate amount not in excess of $75,000,000. Such request shall specify the
date (the “Increased Amount Date”) on which the Company proposes that the
Incremental Increase shall be effective, which shall be a date not less than ten
(10) Business Days after the date on which the request is delivered to the
Administrative Agent, as well as each existing Lender or proposed additional
lender that shall have agreed to participate in the Incremental Increase (each
of which Persons, for clarity, shall be approved by the Administrative Agent
(such approval not to unreasonably withheld, conditioned or delayed)). For
clarity, any Lender may elect or decline, in its sole discretion, to provide any
portion of the Incremental Increase. The Incremental Increase shall become
effective, as of the Increased Amount Date; provided, that (i) the terms and
provisions of this Agreement and the other Loan Documents applicable to the
Incremental Increase shall (when effective) be identical to the Term Loans set
forth herein; provided, in the event that the agreed yield on the Incremental
Increase (taking into account interest margins, interest rate floors, upfront
fees and original issue discount with respect to the Incremental Increase, with
upfront fees and original issue discount being equated to interest margins based
on an assumed five year life to maturity, but exclusive of any arrangement,
syndication, structuring, commitment or other similar fees payable to the
arranger of the Incremental Increase in connection therewith (regardless of how
such fees are computed)) exceeds the yield on the existing Term Loans hereunder
(determined as provided in the immediately preceding parenthetical and
including, for the avoidance of doubt, the amount of the Closing Fee (as defined
in the Fee Letter)), then the interest margins for the existing Term Loans
hereunder shall automatically be increased to a level such that the yield on all
Term Loans is identical (it being agreed that any increase in yield to any
existing Term Loan required due to the application of an interest rate floor on
the Incremental Increase shall be effected solely through an increase therein
(or implementation thereof, as applicable)); (ii) no Default or Event of Default
shall exist on the Increased Amount Date before or after giving effect to the
Incremental Increase (and the Company shall deliver to the Administrative Agent
a certificate of a Responsible Officer of the Company reflecting compliance, on
a pro forma basis, with the Minimum Asset Coverage Ratio in connection
therewith, as calculated using the most current Value of each applicable
Portfolio Investment then available to the Company); (iii) the Incremental
Increase shall be effected pursuant to one or more amendments, amendments and
restatements or similar agreements executed and delivered by the FSEP, the Loan
Parties, the Administrative Agent, the Lenders who have agreed to provide the
Incremental Increase and any new Lender who is to provide a portion of the
Incremental Increase (the joinder of which shall be recorded in the Register and
shall be subject to the requirements set forth herein), which amendments,
amendments and restatements or similar agreements shall, for the avoidance of
doubt, include amendments to Appendix A to reflect the Incremental Increase and
any new Lenders and, as applicable, to Section 2.03(c) to reflect the
Incremental Increase; and (iv) the Company shall deliver or cause to be
delivered any legal opinions and/or secretary’s certificates reasonably
requested by the Administrative Agent in connection with any such transaction.
Notwithstanding anything to the contrary contained in this Agreement, the
amendments described in clause (iii) above shall not require Required Lender
consent (or other Lender consent hereunder), as long as such amendments are
consistent with this Section 2.08.

 



33

 



 

ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01        Taxes.

 

(a)      Any and all payments by FSEP and/or any Loan Party to or for the
account of the Administrative Agent or any Lender under any Loan Document shall
be made free and clear of and without deduction for Taxes, except as required by
applicable Laws. If FSEP or any Loan Party shall be required by any Laws to
deduct any Taxes from or in respect of any sum payable under any Loan Document
to the Administrative Agent or any Lender, (i) if such Tax is an Indemnified
Tax, the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 3.01(a)), each of the Administrative Agent and such Lender
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the relevant Loan Party shall make (or cause to be
made) such deductions, (iii) the relevant Loan Party shall pay (or cause to be
paid) the full amount deducted to the relevant Governmental Authority in
accordance with applicable Laws, and (iv) as soon as reasonably practicable
after the date of such payment, the relevant Loan Party shall furnish (or caused
to furnished) to the Administrative Agent (which shall forward the same to such
Lender) the original or a certified copy of a receipt, or other documentation
reasonably satisfactory to the Administrative Agent, evidencing payment thereof.

 

(b)      In addition, each Loan Party agrees to pay any and all present or
future stamp, court or documentary Taxes and any property Taxes or charges or
similar levies which arise from any payment made under any Loan Document or from
the execution, delivery, performance, enforcement or registration of, or
otherwise with respect to, any Loan Document, except any such Taxes that are
imposed as a result of an assignment (other than an assignment made pursuant to
Section 3.08) by the Administrative Agent or any Lender or as a result of a
present or former connection (other than connections attributable to or caused
by the Administrative Agent’s or such Lender’s participation in this
transaction) between the Administrative Agent or such Lender and the
jurisdiction imposing such Tax (hereinafter referred to collectively as, the
“Other Taxes”).

 



34

 



 

(c)      Each Loan Party agrees to indemnify the Administrative Agent and each
Lender for (i) the full amount of Indemnified Taxes and Other Taxes (including
any Indemnified Taxes or Other Taxes imposed or asserted by any jurisdiction on
amounts payable under this Section 3.01) paid by the Administrative Agent or
such Lender and (ii) any reasonable expenses arising therefrom or with respect
thereto, in each case whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
Payment under this clause (c) shall be made within thirty (30) days after the
date the Lender or the Administrative Agent makes a written demand therefor
accompanied by reasonable documentary evidence of the existence and amount of
the liability or liabilities which are the subject of the demand.

 

(d)      [Intentionally Reserved.]

 

(e)      If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes (including any Tax credit in
lieu of a refund) as to which it has been indemnified pursuant to this
Section 3.01 (including by the payment of additional amounts pursuant to this
Section 3.01), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this
Section 3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this clause (e) in the event that such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this clause (e), in no event will the indemnified party be
required to pay an amount to an indemnifying party pursuant to this clause (e)
to the extent that the payments of such amount would place the indemnified party
in a less favorable after-Tax position than the indemnified party would have
been if the Taxes which were the subject of an indemnification payment under
this Section 3.01 and the indemnification payments or additional amounts
relating to such refund had never been paid. This paragraph shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

3.02        Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender to continue to make Term Loans or to determine or charge
interest rates based upon the Adjusted LIBO Rate, such Lender shall give notice
thereof to the Company and the Administrative Agent. Upon receipt of such
notice, the Company shall, upon demand from such Lender (with a copy to the
Administrative Agent), either (i) prepay in full all Term Loans, either on the
last day of the current Interest Period in respect of thereof, if such Lender
may lawfully continue to maintain Term Loans until such date, or immediately, if
such Lender may not lawfully continue to do so, or (ii) at the option of the
Company, pay interest (a) on such Lender’s Term Loans at a rate per annum, as
determined by such Lender, that will provide a corresponding yield to such
Lender compared to the yield that such Lender would have been realized if its
Term Loans had continued to accrue interest at a rate based upon the Adjusted
LIBO Rate (taking into account any increased cost to such Lender of continuing
to maintain Term Loans) or (b) on such Lender’s Term Loans by reference to the
Base Rate. Upon any such prepayment, the Company shall also pay accrued interest
on the amount so prepaid and shall otherwise comply with Section 2.02.

 



35

 



 

3.03        Inability to Determine Rates. If the Administrative Agent determines
that for any reason adequate and reasonable means do not exist for determining
the Interest Rate based upon the Adjusted LIBO Rate for any period for any Term
Loans, or that the Interest Rate with respect to any period for any Term Loans
does not adequately and fairly reflect the cost to the Lenders of maintaining
such Term Loans, the Administrative Agent will promptly so notify the Company
and each Lender. Thereafter, the Term Loans shall bear interest at the Base Rate
until the Administrative Agent determines that the conditions giving rise to
such change no longer exist.

 

3.04        Increased Cost and Reduced Return; Capital Adequacy.

 

(a)      If any Lender determines that, as a result of the enactment,
promulgation, adoption or issuance of any Law or any amendment of or other
change in any Law or any change in the interpretation of any Law, in each case
after the date hereof (each, a “New Law”) or such Lender’s compliance with any
New Law, there shall be (x) any increase in the cost to such Lender of funding
or maintaining Term Loans at the Interest Rate based upon the Adjusted LIBO Rate
or (y) a reduction in the amount received or receivable by such Lender hereunder
(excluding, for purposes of this Section 3.04(a), any such increased costs or
reduction in amount received or receivable consisting of or resulting from (i)
Taxes expressly indemnified under Sections 3.01(a)-(c) above and Excluded Taxes,
or (ii) changes in the basis of taxation of overall net income or overall gross
income (or franchise Taxes) by any Governmental Authority of or in the United
States or any foreign jurisdiction or any political subdivision of any thereof
under the Laws of which such Lender is organized or in which such Lender has an
office at which it maintains its Term Loans), then from time to time within
thirty (30) days after receipt of written demand of such Lender (with a copy of
such demand to the Administrative Agent) accompanied by reasonable documentary
evidence of the relevant New Law and the calculation of the amount demanded, the
Company shall pay to such Lender such additional amounts as will compensate such
Lender for such increased cost or reduction; provided, that the Company shall
not be required to compensate any Lender pursuant to this Section 3.04 for any
amount incurred more than 180 days prior to the date that such Lender notifies
the Company in writing of its claim for reimbursement under this Section 3.04.

 

(b)     If any Lender determines that a New Law (including with respect to
capital adequacy), or compliance by such Lender therewith (in each case,
excluding Taxes expressly indemnified under Sections 3.01(a)-(c) above and
Excluded Taxes), including, without limitation, any New Law arising from the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, as amended,
or any rules, regulations, interpretations, guidelines or directives promulgated
thereunder after the date hereof, has the effect of reducing the rate of return
on the capital of such Lender or any corporation Controlling such Lender as a
consequence of such Lender’s obligations hereunder or the making or maintaining
by such Lender of its Term Loans below that which such Lender could have
achieved but for such New Law (taking into consideration its policies with
respect to capital adequacy), then from time to time within thirty (30) days
after receipt of written demand of such Lender (with a copy of such demand to
the Administrative Agent) accompanied by reasonable documentary evidence of the
relevant New Law and the calculation of the amount demanded, the Company shall
pay to such Lender such additional amounts as will compensate such Lender for
such reduction; provided, that the Company shall not be required to compensate
any Lender pursuant to this Section 3.04 for any amount incurred more than 180
days prior to the date that such Lender notifies the Company in writing of its
claim for reimbursement under this Section 3.04.

 



36

 



 

3.05        Funding Losses. Solely to the extent any Lender funded any Term Loan
at an Interest Rate applicable thereto by reference to the Adjusted LIBO Rate by
making a matching deposit or other borrowing in the London interbank Eurodollar
market for a comparable amount and for a comparable period, then upon demand,
from time to time, of any such Lender (with a copy to the Administrative Agent),
the Company shall promptly compensate such Lender for, and hold such Lender
harmless from, any loss and any actual cost or expense incurred by it (other
than lost profits) as a result of any payment or prepayment of any such Term
Loan (whether by reason of acceleration or otherwise) on a day other than on the
last day of its Interest Period, the Maturity Date, or on the date specified in
a notice of prepayment issued in accordance with Section 2.02(c), as a result of
any actual loss or expense arising from the liquidation or reemployment of funds
obtained by it to purchase, hold or make Term Loans or from fees payable to
terminate the deposits from which such funds were obtained. Any Lender claiming
compensation pursuant this Section 3.05 shall promptly deliver to the Company
(with a copy to the Administrative Agent) a certificate showing in reasonable
detail the calculations used in determining the amounts payable by the Company
under this Section 3.05.

 

3.06        Matters Applicable to all Requests for Compensation.

 

(a)      Any Lender claiming any additional amounts payable pursuant to this
Article III shall use its reasonable efforts (consistent with its internal
policies and applicable Law) to change the jurisdiction of its lending or
purchasing office if the making of such a change would avoid the need for, or
reduce the amount of, any such additional amounts that would be payable or may
thereafter accrue and would not, in the reasonable determination of such Lender,
be otherwise disadvantageous to such Lender.

 

(b)      A certificate of the Administrative Agent or any Lender claiming
compensation under this Article III and setting forth the additional amount or
amounts to be paid to it hereunder and accompanied by a reasonably detailed
invoice therefor and supporting calculations shall be conclusive in the absence
of manifest error. In determining such amount, the Administrative Agent or such
Lender may use any reasonable averaging and attribution methods.

 



37

 



 

3.07        Survival. All of the Loan Parties’ obligations under this
Article III shall survive the termination of the Term Loan Commitments and the
repayment of all Obligations hereunder. In addition, each party’s obligations
under this Article III shall survive the resignation or replacement of the
Administrative Agent in accordance with the terms hereof or any assignment of
rights by, or the replacement of, a Lender in accordance with the terms hereof.

 

3.08        Substitution of Lenders.

 

(a)      In the event that (i) any Lender makes a claim under Section 3.04,
(ii) it becomes illegal for any Lender to continue to make Term Loans or to
determine or charge interest rates based upon the Adjusted LIBO Rate and such
Lender so notifies the Company pursuant to Section 3.02, (iii) any Lender is
required to make any payment pursuant to Section 3.01 that is attributable to a
particular Lender or (iv) any Lender does not consent to any proposed amendment,
waiver or consent requiring the consent of “each Lender” or “each Lender
directly affected thereby” in respect of which the consent of the Required
Lenders is otherwise obtained (any such Lender described in clauses (i), (ii),
(iii) or (iv) hereof, an “Affected Lender”), the Company may (x) substitute any
such Affected Lender and, if reasonably acceptable to the Administrative Agent,
any other Eligible Lender (a “Substitute Institution”) for such Affected Lender
hereunder, after delivery of a written notice (a “Substitution Notice”) by the
Company to the Administrative Agent and the Affected Lender within a reasonable
time (in any case not to exceed ninety (90) days) following the occurrence of
any of the events described in clauses (i), (ii), (iii) or (iv) above that the
Company intends to make such substitution, or (y) prepay the Term Loans held by
such Affected Lender in accordance with Section 2.02(a) and simultaneously
therewith permanently terminate any unused Term Loan Commitments of such
Affected Lender in connection therewith.

 

(b)     If the Substitution Notice was properly issued under this Section 3.08,
the Affected Lender shall sell, and the Substitute Institution shall purchase,
all rights and claims of such Affected Lender under the Loan Documents, and the
Substitute Institution shall assume, and the Affected Lender shall be relieved
of all prior unperformed obligations of the Affected Lender under the Loan
Documents (other than in respect of any damages (other than exemplary or
punitive damages, to the extent permitted by applicable Law) in respect of any
such unperformed obligations). Such purchase and sale (and the corresponding
assignment of all rights and claims hereunder) shall be effective on (and not
earlier than) the later of (i) the receipt by the Affected Lender of its Pro
Rata Share of the Total Outstandings owed to it pursuant to the Loan Documents,
together with any accrued but unpaid interest owing to such Lender, (ii) the
receipt by the Administrative Agent of an agreement in form and substance
acceptable to it and the Company whereby the Substitute Institution shall agree
to be bound by the terms hereof and (iii) the payment in full to the Affected
Lender in Cash of all fees, unreimbursed costs and expenses and indemnities
accrued and unpaid through such effective date. Upon the effectiveness of such
sale, purchase and assumption, the Substitute Institution shall become a
“Lender” hereunder for all purposes of this Agreement.

 

(c)      Each Lender agrees that, if it becomes an Affected Lender and its
rights and claims are assigned hereunder to a Substitute Institution pursuant to
this Section 3.08, it shall execute and deliver to the Administrative Agent an
Assignment and Assumption to evidence such assignment, together with any Term
Loan Note held by it; provided, that the failure of any Affected Lender to
execute an Assignment and Assumption or deliver such Term Loan Notes shall not
render such assignment invalid.

 



38

 



 

ARTICLE IV.
CONDITIONS PRECEDENT

 

4.01        Closing Date. The obligation of the Lenders to make any Term Loans
hereunder on the Closing Date is subject to the prior or concurrent satisfaction
of the following conditions precedent on or before the Closing Date:

 

(a)      The Administrative Agent’s receipt of the following, each of which
shall be originals or facsimiles unless otherwise specified, each properly
executed by a Responsible Officer of the signing Person, each dated the Closing
Date (or, in the case of certificates of governmental officials, a recent date
before the Closing Date) and each in form and substance reasonably acceptable to
the Administrative Agent:

 

(i)       executed counterparts of this Agreement, the Pledge Agreement, the
Term Loan Notes, the Guaranty, the Investment Management Agreement, the
Custodial Agreement and the other Loan Documents;

 

(ii)      such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of FSEP and each
Loan Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Person is a party;

 

(iii)     such documents and certifications as the Administrative Agent may
reasonably require to evidence that FSEP, each Loan Party and each Subsidiary of
a Loan Party are duly organized or formed, and that FSEP, each Loan Party and
each Subsidiary of a Loan Party are validly existing, in good standing and
qualified to engage in business in each jurisdiction where their ownership,
lease or operation of properties or the conduct of their business requires such
qualification, except to the extent that the failure to be so qualified in any
such jurisdiction other than the jurisdiction of FSEP’s, such Loan Party’s and
such Subsidiary’s organization or formation would not reasonably be expected to
result in a Material Adverse Effect (including, for FSEP, copies of applicable
trust certificates, trust agreements and any applicable trust administration or
similar agreement);

 

(iv)     a certificate of a Responsible Officer of the Company stating that no
Consent(s) and/or Other Action, License or approval is required in connection
with the execution, delivery and performance by FSEP or any Loan Party and the
validity against FSEP and such Loan Party of the Loan Documents to which it is a
party, other than (A) those Consent(s) and/or Other Actions, Licenses and
approvals that have already been obtained, and (B) those consents the subject of
Section 6.15;

 



39

 



 

(v)      completed Collateral Questionnaires dated the Closing Date and executed
by a Responsible Officer of FSEP, each Loan Party and each of its respective
Subsidiaries, together with all attachments contemplated thereby, and (A) the
results of a recent search, by a Person reasonably satisfactory to the
Administrative Agent, of all effective UCC financing statements (or equivalent
filings) made with respect to any real, personal or mixed property of FSEP
and/or such Loan Party or otherwise constituting Collateral in the jurisdictions
specified in the Collateral Questionnaire, together with copies of all such
filings disclosed by such search, and (B) UCC termination statements (or similar
documents) duly authorized by all applicable Persons for filing in all
applicable jurisdictions as may be necessary to terminate any effective UCC
financing statements (or equivalent filings) disclosed in such search relating
to the Collateral (except with respect to Permitted Liens); and

 

(vi)     a certificate signed by a Responsible Officer of the Company certifying
(A) that, to such Responsible Officer’s knowledge, there has been no event or
circumstance (I) since the date of formation of the Company or (II) since
December 31, 2014, in the case of FSEP, that has had or would be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect, and (B) the calculation of the Minimum Asset Coverage Ratio as of the
Closing Date.

 

(b)     The Administrative Agent shall be satisfied that all actions have been
taken that are necessary in order for the initial Subject Investment Pool and
other Portfolio Investments to be transferred to a Loan Party or a Subsidiary of
a Loan Party and for the Administrative Agent to have a valid, perfected, first
priority Lien in and to all of the Collateral.

 

(c)      The Company, the Administrative Agent and the Custodian shall have
executed and delivered a Securities Account Control Agreement governing the
Collection Account and the Administrative Agent shall have received an executed
Deposit Account Control Agreement or Securities Account Control Agreement, as
applicable, with respect to any and all other Deposit Accounts and Securities
Accounts of the Company and the other Loan Parties (other than Excluded
Accounts), all of which (including the Collection Account), as the same exist on
the Closing Date, are listed on Schedule 4.01(c).

 

(d)     The Administrative Agent shall have received one or more favorable
written opinions of outside counsel to FSEP and the Loan Parties and their
Subsidiaries (including, as applicable, local counsel), dated the Closing Date
and addressed to the Administrative Agent and the Lenders.

 

(e)      [Intentionally Reserved.]

 

(f)      Any fees required to be paid pursuant to the terms of the Loan
Documents (including the Fee Letter) on or before the Closing Date shall have
been paid or will be paid with the proceeds of the Term Loans.

 

(g)     The Company shall have paid (or will pay with the proceeds of the Term
Loan) all Attorney Costs of the Administrative Agent to the extent invoiced at
least one (1) Business Day prior to the Closing Date, plus such additional
amounts of Attorney Costs as shall constitute its reasonable estimate of
Attorney Costs incurred or to be incurred by it through the closing proceedings
(provided, that such estimate shall not thereafter preclude a final settling of
accounts between the Company and the Administrative Agent).

 



40

 



 

(h)      There shall be no Law or Judgment binding on FSEP, any Loan Party or
any Subsidiary of any Loan Party, and the Administrative Agent shall not have
received any notice that any action, suit, investigation, Litigation or
proceeding is pending or threatened in writing in any court or before any
arbitrator or Governmental Authority, in any such case which (i) purports to
enjoin, prohibit, restrain or otherwise affect the making of any Term Loan or
(ii) would be reasonably expected to impose or result in the occurrence of a
Material Adverse Effect.

 

(i)       The Administrative Agent shall have completed, with results reasonably
satisfactory to the Administrative Agent, its customary “know your customer” and
management background diligence.

 

(j)        [Intentionally Reserved.]

 

(k)      The Administrative Agent shall have received such other assurances,
certificates, documents, Consent(s) and/or Other Actions or opinions as the
Administrative Agent may reasonably require.

 

(l)       (i)       A Term Loan of at least $40,000,000 shall be requested by
the Company on the Closing Date; and (ii) there shall be a minimum of ten (10)
Unrelated Obligors with respect to the Portfolio Investments of the Loan Parties
and their Subsidiaries on the Closing Date.

 

The contemporaneous exchange and release of executed signature pages by each of
the Persons contemplated to be a party hereto on the Closing Date shall render
this Agreement effective and any such exchange and release of such executed
signature pages by all such Persons shall constitute satisfaction or waiver (as
applicable) of any condition precedent to such effectiveness set forth above.

 

4.02        All Term Loans. The obligation of each Lender to make any Term Loan
on any date (including the Closing Date) is subject to the satisfaction, or
waiver in accordance with the terms hereof, of the following additional
conditions precedent:

 

(a)      The Administrative Agent shall have received a fully executed Funding
Notice;

 

(b)     The requested Term Loan(s) shall not exceed the unused Term Loan
Commitments then in effect;

 

(c)     The representations and warranties contained in Article V or any other
Loan Document, or which are contained in any document furnished at any time
under or in connection herewith or therewith, are true and correct in all
material respects on and as of the date of such requested Term Loan, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct in all material respects
as of such earlier date;

 



41

 



 

(d)      No Event of Default shall have occurred and be continuing, or would
result from the making of any requested Term Loan; and

 

(e)      The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Company certifying that, after giving effect to such
requested Term Loan, the Loan Parties and their Subsidiaries shall be in pro
forma compliance with the Minimum Asset Coverage Ratio (as calculated using the
most current Value of each applicable Portfolio Investment then available to the
Company).

 

ARTICLE V.
REPRESENTATIONS AND WARRANTIES

 

Each Loan Party (for FSEP, itself and its respective Subsidiaries) represents
and warrants to the Administrative Agent and the Lenders on the Closing Date and
on the date any Term Loan is made hereunder, that:

 

5.01        Existence, Qualification and Power; Compliance with Laws. Each of
FSEP, each Loan Party and each of its respective Subsidiaries (a) is a
corporation, partnership, statutory trust or limited liability company duly
organized or formed, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental Licenses, authorizations,
Consent(s) and/or Other Actions and approvals to (i) own its assets and carry on
its business, except to the extent that the failure to obtain such governmental
Licenses, authorizations, Consent(s) and/or Other Actions or approvals would not
reasonably be expected to result in a Material Adverse Effect and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, (c) is duly qualified and is licensed and in good standing under the Laws
of each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification or license, except to
the extent that the failure to be so qualified, licensed or in good standing
would not reasonably be expected to result in a Material Adverse Effect and (d)
is in compliance with all Laws except to the extent that the failure to so
comply would not reasonably be expected to result in a Material Adverse Effect.

 

5.02        Authorization; No Contravention. The execution, delivery and
performance by FSEP and each Loan Party of each Loan Document to which it is a
party, including the use of proceeds of the Term Loans by the Company, have been
duly authorized by all necessary limited liability company or other
organizational action, and do not and will not (with the passage of time, the
giving of notice or otherwise) (a) contravene or Conflict with the terms of any
of FSEP’s, such Loan Party’s or any of its respective Subsidiaries’
Organizational Documents, (b) Conflict with, or result in the creation of any
Lien under, (i) any material Contractual Obligation to which such Person is a
party or (ii) any Judgment or any arbitral award to which such Person or its
property is subject, or (c) violate any Law, except, in the case of the
foregoing clauses (b) and (c), to the extent that such Conflict or violation
would not reasonably be expected to result in a Material Adverse Effect.

 

5.03        No Consent and/or Other Action. No Consent and/or Other Action by,
from, with or to any Governmental Authority is required prior to or otherwise in
connection with (a) FSEP’s, any other Loan Party’s or any of its respective
Subsidiaries’ ownership of the Collateral and conduct of its business, except
those Consents the failure to obtain which would not reasonably be expected to
result in a Material Adverse Effect, (b) FSEP’s or any Loan Party’s execution
and delivery of, and performance of its obligations under, the Loan Documents to
which it is a party, (c) the Grant of any Lien Granted hereby or under any other
Loan Document, or (d) the validity, perfection and maintenance of any Lien
created hereby or under any other Loan Document, except for (i) those Consent(s)
and/or Other Actions already obtained and (ii) in the case of the foregoing
clauses (c) and (d), the filing of the Financing Statements with the Filing
Offices and the consents which are the subject of Section 6.15.

 



42

 



 

5.04        Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by or on behalf of FSEP and each Loan Party that is a party thereto. This
Agreement constitutes, and each other Loan Document when so delivered will
constitute, a legal, valid and binding obligation of FSEP and each Loan Party
that is a party thereto, enforceable against FSEP and/or such Loan Party in
accordance with its terms, subject to applicable Debtor Relief Laws and general
principles of equity, regardless of whether considered in a proceeding in equity
or at Law.

 

5.05        No Material Adverse Effect. Since December 31, 2014 with respect to
FSEP and the date of the formation of the Company with respect to the Company,
there has been no event or circumstance, either individually or in the
aggregate, that has had or would reasonably be expected to have a Material
Adverse Effect.

 

5.06        Litigation. There is no Litigation pending or, to the knowledge of
the Company, threatened in writing, at Law, in equity, in arbitration or before
any Governmental Authority, (i) against FSEP, any Loan Party, any Subsidiary of
any Loan Party, any of the Collateral or pertaining to the Subject Investment
Pool or any other Portfolio Investments, in each case, that would reasonably be
expected to result in a Material Adverse Effect, or (ii) pertaining to this
Agreement or any other Loan Document, or any of the transactions contemplated
thereby or hereby.

 

5.07        No Default. Neither FSEP nor any Loan Party nor any Subsidiary of
any Loan Party is in default under any Contractual Obligation that would, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default or Event of Default has occurred and is continuing or
would result from the consummation of the transactions contemplated by this
Agreement or any other Loan Document.

 

5.08        Taxes. Each Loan Party, each Subsidiary of a Loan Party and each
Person (including FSEP) which might have Tax liabilities for which FSEP and/or a
Loan Party and/or such Subsidiary are or may be liable, excluding by reason of
any contract entered into in the ordinary course of business the primary purpose
of which does not relate to Taxes (each, a “Tax Party”) (a) have filed, or
caused to be filed, in a timely manner all Federal, material state and other
material Tax returns and reports required to be filed, (b) have paid, all
Federal, material state and other material Taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets, and (c) have collected, deposited and remitted, in accordance with all
requirements of Law, all material sales and/or use Taxes applicable to the
conduct of their respective businesses, except, in each case, Taxes the validity
of which are being contested in good faith by appropriate proceedings diligently
pursued and available to the applicable Tax Party and with respect to which
adequate reserves have been set aside on its books. Other than Permitted Liens,
there are no Liens on the Collateral or any other properties or assets of the
Tax Parties imposed or arising as a result of the delinquent payment or the
nonpayment of any Tax, assessment, fee or other governmental charge. No Tax
Party has given or consented to any waiver of the statute of limitations with
respect to its Tax liabilities for any fiscal year.

 



43

 



 

5.09        ERISA. Neither FSEP nor any Loan Party nor any Subsidiary of a Loan
Party has any, and is not obligated in any manner with respect to any, (i)
Plans, (ii) Pension Plans or (ii) Multiemployer Plans, and neither FSEP nor any
Loan Party nor any Subsidiary of a Loan Party has any ERISA Affiliates.

 

5.10        Company Information; Subsidiaries, Etc.

 

(a)      The legal names, federal taxpayer identification number, state of
formation, prior legal names, organizational identification numbers, locations
of the chief executive offices, other Collateral locations and other mailing
addresses, as applicable, for FSEP, each Loan Party and each Subsidiary of a
Loan Party as of the Closing Date are accurately set forth on Schedule 5.10(a)
attached hereto. Other than as set forth on Schedule 5.10(a) attached hereto, as
of the Closing Date, no Loan Party nor any other such Person has any trade
names, fictitious names, assumed names, “doing business as” names or other names
under which such Loan Party or such Person within the five (5) years immediately
prior to the Closing Date has done or is doing business.

 

(b)     As of the Closing Date, within the five (5) years immediately prior to
the Closing Date, neither FSEP nor any Loan Party nor any Subsidiary of a Loan
Party has merged, consolidated, acquired all or substantially all of the assets
of any Person (other than, in the case of the Loan Parties and the Tax Blocker
Subsidiaries, acquisitions of Portfolio Investments). As of the Closing Date,
other than the Tax Blocker Subsidiaries party hereto on the Closing Date, the
Company does not have any Subsidiaries.

 

5.11        Purpose of Term Loans; Margin Regulations; Investment Company Act;
Public Utility Holding Company Act.

 

(a)      The Company intends to use the proceeds of the Term Loans solely as
provided in the Recitals hereto without violation of the terms hereof and does
not intend to (and will not) use all or any portion of the proceeds of the Term
Loans for any purpose that would constitute a violation of Regulation T, U or X
of the FRB.

 

(b)     No Loan Party nor any Subsidiary of a Loan Party (i) is a “holding
company,” or a “subsidiary company” of a “holding company,” or an “affiliate” of
a “holding company” or of a “subsidiary company” of a “holding company,” within
the meaning of the Public Utility Holding Company Act of 1935 and (ii) is, or is
required to be, registered as an “investment company” under the Investment
Company Act.

 

(c)      (i)       (A) FSEP has filed (or caused to be filed) with the SEC
pursuant to Section 54(a) of the Investment Company Act a completed and executed
Form N-54A, pursuant to which FSEP has elected to be subject to the provisions
of Sections 55 through 65 of the Investment Company Act (the “BDC Election”);
(B) FSEP has not filed with the SEC any notice of withdrawal of the BDC
Election; (C) the BDC Election remains in full force and effect; and (D) to the
knowledge of the Company, no order of suspension or revocation of such election
under the Investment Company Act has been issued or proceedings therefor
initiated or threatened by the SEC.

 



44

 



 

 (ii)      FSEP has adopted and implemented written policies and procedures
reasonably designed to prevent violation of the Federal Securities Laws (as that
term is defined in Rule 38a-1 under the Investment Company Act). FSEP seeks to
ensure that it conducts its business and other activities in compliance in all
material respects with the provisions of the Investment Company Act applicable
to business development companies and the rules and regulations of the SEC
thereunder.

 

(iii)      FSEP is not required to register as a “registered management
investment company,” as such term is used in the Investment Company Act.

 

(iv)      FSEP expects to qualify to be treated as a regulated investment
company under Subchapter M of the Code (“RIC”), for its taxable year ending
December 31, 2015. FSEP is currently organized, operated, and in compliance in
all material respects with the requirements of the Code necessary to continue to
qualify as a RIC. FSEP intends to operate its business in such a manner as to
continue to comply with the requirements for qualification as a business
development company under the Investment Company Act and qualification as a RIC.

 

(v)       FSEP’s Investment Advisor is registered as an investment adviser under
the Investment Advisers Act of 1940, as amended, and has a current ADV on file
with the Investment Adviser Registration Depository.

 

5.12        No Indebtedness. No Loan Party nor any Subsidiary of a Loan Party
has Incurred any Indebtedness, other than in connection with the Loan Documents
and Permitted Indebtedness.

 

5.13        Disclosure. No written report, financial statement, certificate or
other written information (other than projected financial information, other
forward-looking information, information relating to third parties, and
information of a general economic or general industry nature) furnished by or on
behalf of FSEP or any Loan Party or any Subsidiary of a Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered
hereunder, taken as a whole (and after giving effect to all written updates
provided by FSEP, any Loan Party or any Subsidiary of a Loan Party to the
Administrative Agent for delivery to the Lenders from time to time), contains
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading in any material respect; provided, that no Loan
Party nor any Subsidiary of a Loan Party shall be responsible for any factual
information furnished to it by any third party not affiliated with it
(including, without limitation, any Obligor); provided, further, with respect to
any projected financial information, the Loan Parties represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time, it being recognized that (i) such financial information
as it relates to future events is subject to significant uncertainty and
contingencies (many of which are beyond the control of the Loan Parties) and are
therefore not to be viewed as fact, and (ii) actual results during the period or
periods covered by such financial information may materially differ from the
results set forth therein.

 



45

 



 

5.14        Compliance with Laws. Each of FSEP, each Loan Party and each
Subsidiary of a Loan Party is in compliance in all material respects with the
requirements of all Laws and all Judgments applicable to it or to its
properties, except in such instances in which the failure to comply therewith,
either individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.

 

5.15        Business.

 

(a)      No Loan Party nor any Subsidiary of a Loan Party conducts any business
or operations other than ownership of the Portfolio Investments and activities
reasonably related or incidental thereto. Accurate records in all material
respects of all Portfolio Investments and other Collateral are maintained at the
applicable Loan Party’s or the applicable Subsidiary’s chief executive office or
at the offices of the Investment Manager or the Custodian.

 

(b)     All material Negotiable Collateral and other Possessory Collateral has
been (or will be) delivered to the Administrative Agent or the Custodian or is
held for the benefit of the applicable Loan Party in a Securities Account or
custodial account that is subject to a Securities Account Control Agreement in
accordance with the terms hereof.

 

(c)      Each Loan Party and each Subsidiary of a Loan Party has directed (or
caused to be directed) each Obligor (or the administrative or paying agent in
respect of the related Portfolio Investment) to remit all Collateral Revenues
and Proceeds of Collateral to the Collection Account in accordance with the
terms hereof.

 

(d)     Each Tax Blocker Subsidiary owns and holds solely Equity Investments and
other investments reasonably related or ancillary thereto (including, without
limitation, net profits interests and royalties).

 

5.16        Perfected Lien. The execution and delivery of this Agreement and the
Pledge Agreement and the Grant of the Lien in favor of the Administrative Agent
hereunder and thereunder create a valid, enforceable Lien in the Collateral and
the Proceeds thereof. The Filing Offices are the only offices where a financing
statement is required to be filed under the UCC in order to perfect such Liens
in all Filing Collateral. Following the filing of the Financing Statements in
the Filing Offices, the Liens of the Administrative Agent, on behalf of the
Lenders, in all Filing Collateral (including all Securities Accounts) is a first
priority perfected Lien (subject to Permitted Liens). Following the
Administrative Agent’s obtaining “control” within the meaning of the UCC, the
Lien of the Administrative Agent, on behalf of the Lenders, in all Control
Collateral that does not also constitute Filing Collateral is a first priority
perfected Lien (subject to Permitted Liens). Upon delivery into the Custodian’s
possession of all Possessory Collateral that does not also constitute Filing
Collateral, the Lien therein of the Administrative Agent, on behalf of the
Lenders, will be a first priority perfected Lien (subject to Permitted Liens).

 



46

 



 

5.17        Title; Sufficiency; No Liens. Schedule 5.17 sets forth all of the
Portfolio Investments owned by the Loan Parties and their Subsidiaries on the
Closing Date, after giving effect to the applicable transfers on the Closing
Date. Each of FSEP and the Loan Parties, as applicable, has good title to the
Collateral, including the Portfolio Investments and the Pledged Equity
Interests, free of all Liens (other than the Lien Granted to the Administrative
Agent, on behalf of the Lenders under the Loan Documents and Permitted Liens).
There is no effective financing statement (or similar statement, agreement,
pledge, deed of trust, mortgage, notice or registration), Lien, or, to the
Company’s knowledge, Judgment filed with, registered, indexed or recorded with
any Governmental Authority, directly or indirectly identifying or encumbering or
covering or involving any Collateral, except as permitted hereunder (other than
those evidencing the Lien Granted to the Administrative Agent, for the benefit
of the Lenders, under the Loan Documents and Permitted Liens).

 

5.18        [Intentionally Reserved.]

 

5.19        Capitalization; Solvency.

 

(a)      All issued and outstanding Capital Stock of the Company is owned
beneficially and of record by FSEP, free and clear of any Lien (other than the
Lien in favor of the Administrative Agent) and all such Capital Stock is duly
and validly issued and outstanding.

 

(b)     Each of (i) FSEP and its Subsidiaries, on a consolidated basis, and (i)
the Company is Solvent and will continue to be Solvent after giving effect to
the making of the Term Loans hereunder and the other transactions contemplated
hereunder.

 

5.20       Brokers and Financial Advisors. No brokers or finders were engaged by
any Loan Party or the Investment Manager in connection with the financing
contemplated hereby.

 

5.21        Subject Investment Pool; Portfolio Investments.

 

(a)      As of the Closing Date, the Loan Parties and their Subsidiaries have
delivered (or promptly after the closing of the applicable Portfolio Investment
will deliver) to the Custodian (I) any and all promissory notes and/or
certificates evidencing Capital Stock issued by the applicable Obligor to the
applicable Loan Party or Subsidiary with respect to each Portfolio Investment,
as well as, to the extent available to the applicable Loan Party or Subsidiary,
the primary transaction documents, in each case, together with any material
amendments or other modifications thereto, executed and delivered in connection
with, such Portfolio Investment, and (II) in each case to the extent reasonably
requested by the Administrative Agent and to the extent available to the
applicable Loan Party or Subsidiary, copies of all other material Portfolio
Investment Documents executed and delivered with respect thereto, including, in
each case, all exhibits and schedules thereto, together with any material
amendment, restatement, supplement or other modification to or waiver of any
material Portfolio Investment Document entered into.

 

(b)     Each Portfolio Investment, together with the Portfolio Investment
Documents related thereto, as of the Closing Date, (i) is in full force and
effect and constitutes the legal, valid and binding obligation of the applicable
Obligor enforceable against such Obligor in accordance with its terms, except as
such enforceability may be limited by Debtor Relief Laws and by principles of
equity (whether considered in a suit at law or in equity), and (ii) contains
provisions substantially to the effect that the Obligor’s payment obligations
thereunder are absolute and unconditional without any right of rescission,
setoff, counterclaim or defense for any reason (except as required by applicable
Law) against the originator thereof or any assignee.

 



47

 



 

(c)      Each Portfolio Investment was credit reviewed and underwritten by the
Investment Manager in the ordinary course of its business and in compliance with
the Investment Guidelines.

 

(d)      In addition to (and not in limitation of) the other representations and
warranties contained herein, except with respect to Permitted Liens, the
Portfolio Investment Documents evidencing each Portfolio Investment comprising
the Subject Investment Pool do not prohibit the Lien Granted to the
Administrative Agent hereunder and under the other Loan Documents or the
exercise of remedies hereunder or thereunder following any Event of Default.

 

5.22        Separate Legal Entity. Each Loan Party hereby acknowledges that the
Administrative Agent and the Lenders are entering into the transactions
contemplated by this Agreement and the other Loan Documents in reliance upon
such Loan Party’s and each of its Subsidiaries’ identity as a legal entity
separate from any other Person. Therefore, from and after the date hereof, other
than with respect to transactions permitted in accordance with the terms hereof,
each Loan Party and each such Subsidiary shall take all reasonable steps to
continue such Loan Party’s or such Subsidiary’s identity as a separate legal
entity and to make it apparent to third Persons that such Loan party or such
Subsidiary is an entity with assets and liabilities distinct from those of any
other Person, and is not a division of any other Person. Without limiting the
generality of the foregoing and in addition to and consistent with the covenant
set forth in Section 6.06, the Company shall take such actions as shall be
required in order that:

 

(a)      The Company will be a limited purpose company whose primary activities
are restricted in its Organizational Documents to owning financial and
investment assets and conducting such other activities reasonably related
thereto or as it deems necessary or appropriate to carry out its primary
activities;

 

(b)      Neither the Company nor any Tax Blocker Subsidiary shall have any
employees; provided, that, for the avoidance of doubt, the Company and each Tax
Blocker Subsidiary may have officers and directors;

 

(c)      The Company and each Tax Blocker Subsidiary will allocate and charge
fairly and reasonably overhead expenses shared with any other Person. To the
extent, if any, that the Company and/or a Tax Blocker Subsidiary and any other
Person share items of expenses such as legal, auditing and other professional
services, such expenses will be allocated to the extent practical on the basis
of actual use or the value of services rendered, and otherwise on a basis
reasonably related to the actual use or the value of services rendered;

 

(d)      The Company’s books and records will be maintained separately from
those of any other Person;

 

(e)      All audited financial statements of any Person that are consolidated to
include the Company or a Tax Blocker Subsidiary will contain detailed notes
clearly stating that (A) all of the Company’s assets are owned by the Company,
(B) all of each Tax Blocker Subsidiary’s assets are owned by such Tax Blocker
Subsidiary, and (C) the Company and each Tax Blocker Subsidiary is a separate
legal entity;

  

48

 



 

(f)      The Company’s and each Tax Blocker Subsidiary’s assets will be
maintained in a manner that facilitates their identification and segregation
from those of any other Person;

 

(g)      The Company will strictly observe limited liability company formalities
in its dealings with all other Persons, and funds or other assets of the Company
and each Tax Blocker Subsidiary will not be commingled with those of any other
Person (other than another Loan Party or a Subsidiary of a Loan Party); and

 

(h)      Neither Company nor any Tax Blocker Subsidiary will hold itself out to
be responsible for the debts of any other Person or the decisions or actions
respecting the daily business and affairs of any other Person.

 

5.23        [Intentionally Reserved.]

 

5.24        Intellectual Property. No Loan Party nor any of its Subsidiaries
owns any, or holds any licenses in, any registered trademarks, trade names,
copyrights, patents or patent rights.

 

5.25        Patriot Act. To the extent applicable, each of FSEP, each Loan Party
and each Subsidiary of a Loan Party is in compliance, in all material respects,
with the (a) Trading with the Enemy Act, as amended, and each of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (b) Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
PATRIOT ACT) Act of 2001 (the “Patriot Act”). No part of the proceeds of the
Term Loans made hereunder will be used, directly or indirectly, for any payments
to any governmental official or employee, political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.

 

5.26        OFAC. Neither FSEP nor any Loan Party nor any Subsidiary of a Loan
Party is in violation of any of the country or list based economic and trade
sanctions administered and enforced by OFAC. Neither FSEP nor any Loan Party nor
any Subsidiary of a Loan Party (a) is a Sanctioned Person (as designated by
OFAC) or a Sanctioned Entity (as designated by OFAC), (b) has assets located in
Sanctioned Entities, or (c) derives any of its revenues from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities. No proceeds of any
Term Loan hereunder will be used to fund any operations in, finance any
investments or activities in, or make any payments to, a Sanctioned Person or a
Sanctioned Entity.

 



49

 



 

ARTICLE VI.
AFFIRMATIVE COVENANTS

 

So long as any Term Loan Commitment remains outstanding or any Term Loan or
other Obligation hereunder (other than, following the termination of this
Agreement in accordance with its terms, any indemnity or expense reimbursement
Obligation as to which no claim has been made) shall remain unpaid or
unsatisfied, the Loan Parties shall (and shall cause their respective
Subsidiaries (including each Tax Blocker Subsidiary) to):

 

6.01        Financial Statements. Deliver to the Administrative Agent:

 

(a)      As soon as available, but in any event within seven (7) Business Days
after the end of each fiscal month of the Company, a monthly reporting package
in substantially the form set forth in Exhibit G hereto; each of which monthly
reporting packages the Company hereby confirms shall contain information which
is true and correct in all material respects;

 

(b)      As soon as available, but in any event within forty-five (45) days
after the end of each fiscal quarter of (i) FSEP (other than the fourth fiscal
quarter of any fiscal year), the consolidated balance sheet of FSEP and its
consolidated Subsidiaries as at the end of such fiscal quarter, and the related
consolidated statements of operations, schedule of investments, changes in net
assets and cash flows and shareholders’ equity of FSEP and its consolidated
Subsidiaries as of the end of and for such fiscal quarter, all in reasonable
detail and prepared in accordance with GAAP, subject to normal year-end audit
adjustments and the absence of footnotes, and certified by a Responsible Officer
of FSEP; provided, that the requirements set forth in this clause (b)(i) may be
fulfilled by providing to the Administrative Agent for distribution to each
Lender a hyperlink to the report filed by FSEP with the SEC on Form 10-Q for the
applicable quarterly period, and (ii) the Company (other than the fourth fiscal
quarter of any fiscal year), the consolidated balance sheet of the Company and
its Subsidiaries as at the end of such fiscal quarter, and the related
consolidated statements of operations, schedule of investments, changes in net
assets and cash flows and shareholders’ equity of the Company and its
Subsidiaries as of the end of and for such fiscal quarter, all in reasonable
detail and prepared in accordance with GAAP, subject to normal year-end audit
adjustments and the absence of footnotes, and certified by a Responsible Officer
of the Company;

 

(c)      As soon as available, but in any event within ninety (90) days after
the end of each fiscal year of (i) FSEP (beginning with the fiscal year ending
December 31, 2015 and each fiscal year thereafter), the consolidated balance
sheet of FSEP and its consolidated Subsidiaries as at the end of such fiscal
year, and the related consolidated statements of operations, schedule of
investments, changes in net assets and cash flows and shareholders’ equity of
FSEP and its consolidated Subsidiaries as of the end of and for such fiscal
year, all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by a report or opinion of an independent certified public accountant
of nationally recognized standing, which report or opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit; provided, that there shall be no
violation of this clause (c)(i) if the report or opinion is subject to a “going
concern” or other qualification solely as a result of the impending stated final
maturity date under this Agreement; provided, further, that the requirements set
forth in this clause (c)(i) may be fulfilled by providing to the Administrative
Agent for distribution to each Lender a hyperlink to the report filed by FSEP
with the SEC on Form 10-K for the applicable fiscal year; and (ii) the Company
(beginning with the fiscal year ending December 31, 2015 and each fiscal year
thereafter), the consolidated balance sheet of the Company and its Subsidiaries
as at the end of such fiscal year, and the related consolidated statements of
operations, schedule of investments, changes in net assets and cash flows and
shareholders’ equity of the Company and its Subsidiaries as of the end of and
for such fiscal year, all in reasonable detail and prepared in accordance with
GAAP, and certified by a Responsible Officer of the Company;

 



50

 



 

(d)      Together with the delivery of the financial statements of FSEP and the
Company under clause (b) and clause (c) above, a Compliance Certificate;

 

(e)      No later than the date on which the financial statements of FSEP and
the Company are required to be delivered for each fiscal quarter pursuant to
clause (b) and clause (c) above, (i) the current credit memo summary with
respect to each Portfolio Investment, and (ii) to the extent an Event of Default
exists and is continuing at the time of any delivery to be made under this
clause (e) and subject to the applicable requirements or procedures of the
applicable third party valuation providers, a copy of the third party valuation
report with respect to each Portfolio Investment; and

 

(f)      As soon as available, but in any event within forty-five (45) days
after the end of each fiscal quarter of the Company, an account compliance
summary, in substantially the form attached hereto as Exhibit J or other form
containing substantively similar information.

 

6.02        Certificates; Other Information. Deliver to the Administrative
Agent:

 

(a)      Promptly, such additional information regarding the Collateral, the
Obligors, the Subject Investment Pool, any other Portfolio Investments, the
business, financial or corporate affairs of FSEP, any Loan Party or any
Subsidiary of a Loan Party, or compliance with the terms of the Loan Documents,
as the Administrative Agent may from time to time reasonably request;

 

(b)     Upon the written request of the Administrative Agent, subject to
applicable confidentiality restrictions thereon and Section 12.07, the Company
shall provide to the Administrative Agent a copy of any “disqualified lender
list” or similar list received by any Loan Party or any Subsidiary of a Loan
Party in connection with any Portfolio Investment; and

 

(c)      To the extent not otherwise delivered to the Administrative Agent
pursuant to the terms hereof, upon the written request of the Administrative
Agent, the Company shall provide to the Administrative Agent a copy of any
report(s) delivered to a Loan Party or any Subsidiary of a Loan Party by the
Custodian under the Custodial Agreement, including, for clarity, any such
reports delivered under Section 2.14 of the Custodial Agreement.

 

Any documents, schedules, invoices or other papers delivered to the
Administrative Agent or the Lenders may (but shall not be required to) be
destroyed or otherwise disposed of by the Administrative Agent or the Lenders at
any time after the same are delivered to the Administrative Agent or the
Lenders, except as otherwise designated by the Company to the Administrative
Agent in writing, but shall at all times be subject to the confidentiality
provisions of Section 12.08 hereof.

 



51

 



 

The Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Loan Parties or any Subsidiary
with any such request for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

 

6.03        Notices. Upon FSEP, any Loan Party or any Subsidiary of a Loan Party
having actual knowledge of any of the following, promptly notify the
Administrative Agent:

 

(a)      of the occurrence of any Default or Event of Default (provided, that if
any such Default is subsequently cured within the time periods set forth herein,
the failure to provide notice of any such Default shall not itself result in an
Event of Default hereunder);

 

(b)      of any matter (excluding matters of a generic economic, financial or
political nature to the extent that they would not reasonably be expected to
have a disproportionate effect on FSEP, the Loan Parties or any Subsidiary of a
Loan Party) that has resulted or would reasonably be expected to result in a
Material Adverse Effect, including, to the extent applicable, (i) material
breach or non-performance of, or any default under, a material Contractual
Obligation of FSEP, any Loan Party, any Subsidiary of a Loan Party or any
Portfolio Investment Document; (ii) any material dispute or material Litigation
between FSEP, any Loan Party or any Subsidiary of a Loan Party and any
Governmental Authority; (iii) the commencement of, or any material development
in, any Litigation affecting FSEP, any Loan Party, any Subsidiary of a Loan
Party or any Collateral; or (iv) any material loss, damage, or Litigation
relating to the Collateral;

 

(c)      of any material change in accounting policies or financial reporting
practices by FSEP or the Company requiring FSEP or the Company to restate any of
its financial statements previously delivered to the Administrative Agent
pursuant to Section 6.01;

 

(d)      (i)      of any breach or other default in any material respect by the
Investment Manager under the Investment Management Agreement or (ii) of any
material breach of, or other material default under, in any case of which the
Company has knowledge, the Custodian under the Custodial Agreement;

 

(e)      [Intentionally Reserved]; and

 

(f)      of any material changes to the Investment Guidelines or the Prospectus,
in each case, for which the consent of the Administrative Agent is required
under Section 7.14.

 

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Company setting forth in reasonable detail the
occurrence referred to therein and, if applicable, stating what action the
applicable Loan Party has taken and proposes to take with respect thereto. Each
notice pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

 



52

 



 

6.04        Payment of Obligations. Pay and discharge, as the same shall become
due and payable, all its obligations and liabilities, including (a) all material
Tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by FSEP, the applicable Loan Party or such
applicable Person, (b) all lawful claims which, if unpaid, would by Law become a
Lien, other than a Permitted Lien, upon any material property of such Person,
and (c) all material Indebtedness of such Person, as and when due and payable,
but subject to any subordination provisions contained in any instrument or
agreement evidencing such Indebtedness.

 

6.05        Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization; and (b) take all reasonable action to
maintain all rights, privileges, permits, Licenses and franchises necessary in
the normal conduct of its business, except (in the case of this clause (b)) to
the extent that failure to do so would not reasonably be expected to have a
Material Adverse Effect. Neither FSEP nor any Loan Party nor any Subsidiary of a
Loan Party will change its name, state of organization or location of its chief
executive office without at least thirty (30) days’ prior written notice to the
Administrative Agent.

 

6.06        Preservation of Separate Existence. Take all reasonable steps,
including all steps that the Administrative Agent may from time to time
reasonably request, to maintain each Loan Party’s and each Subsidiary’s identity
as a separate legal entity and to make it manifest to third parties that such
Loan Party and such Subsidiary is an entity with assets and liabilities distinct
from those of FSEP or any Affiliate of FSEP (other than such Loan Party or such
Subsidiary) and not just a division of FSEP or any Affiliate of FSEP. Without
limiting the generality of the foregoing and in addition to the other covenants
set forth herein:

 

(a)      The Company will be a limited purpose company whose primary activities
are restricted in its Organizational Documents to owning financial and other
Investment assets and conducting such other activities as it deems necessary or
appropriate to carry out its primary activities;

 

(b)     Neither the Company nor any Tax Blocker Subsidiary shall have any
employees; provided, that for the avoidance of doubt, the Company and each Tax
Blocker Subsidiary shall be permitted to have officers and directors;

 

(c)      The Company and each Tax Blocker Subsidiary will allocate and charge
fairly and reasonably overhead expenses shared with any other Person. To the
extent, if any, that the Company and/or a Tax Blocker Subsidiary and any other
Person share items of expenses such as legal, auditing and other professional
services, such expenses will be allocated to the extent practical on the basis
of actual use or the value of services rendered, and otherwise on a basis
reasonably related to the actual use or the value of services rendered;

 

(d)      The Company will maintain its books and records separately from those
of any other Person;

 



53

 



 

(e)      All audited financial statements of any Person that are consolidated to
include the Company or a Tax Blocker Subsidiary will contain detailed notes
clearly stating that (A) all of the Company’s assets are owned by the Company,
(B) all of each Tax Blocker Subsidiary’s assets are owned by such Tax Blocker
Subsidiary, and (C) the Company and each Tax Blocker Subsidiary is a separate
legal entity;

 

(f)       The Company and each Tax Blocker Subsidiary will maintain its assets
in a manner that facilitates their identification and segregation from those of
any other Person;

 

(g)      The Company will strictly observe limited liability company formalities
in its dealings with all other Persons, and funds or other assets of the Company
and each Tax Blocker Subsidiary will not be commingled with those of any other
Person (other than another Loan Party or a Subsidiary of a Loan Party);

 

(h)     Neither the Company nor any Tax Blocker Subsidiary will hold itself out
to be responsible for the debts of any other Person or the decisions or actions
respecting the daily business and affairs of any other Person; and

 

(i)       Each Tax Blocker Subsidiary will own solely Equity Investments and
other investments reasonably related or ancillary thereto (including, without
limitation, net profits interests and royalties).

 

6.07        Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all Judgments applicable to it or its business or
property, except in such instances in which (a) such requirement of Law or
Judgment is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith would not reasonably be
expected to have a Material Adverse Effect.

 

6.08        Books and Records. Maintain (a) proper books of record and account,
in which true and correct entries in all material respects in accordance with
GAAP shall be made of all financial transactions and matters involving the
assets and business of such Person, and (b) such books of record and account in
material conformity with all applicable requirements of any Governmental
Authority having regulatory jurisdiction over such Person (including, for
clarity, in accordance with the Investment Guidelines, copies of the Portfolio
Investments and all related Portfolio Investment Documents and all files,
surveys, certificates, correspondence, appraisals, computer programs, accounting
records and other information and data in the possession of any Loan Party, any
Subsidiary of a Loan Party or the Investment Manager, as applicable, relating to
the Collateral), except (solely in the case of this clause (b)) to the extent
that failure to do so would not reasonably be expected to have a Material
Adverse Effect.

 

6.09        Inspection Rights. Permit representatives and agents of the
Administrative Agent to (i) visit and inspect any of its properties, to examine
its corporate, financial and operating records (including, for clarity, copies
of the Portfolio Investments and all related Portfolio Investments Documents and
all material files, surveys, certificates, correspondence, appraisals, computer
programs, accounting records and other information and data in the possession of
any Loan Party, any Subsidiary of a Loan Party or the Investment Manager, as
applicable, relating to the Collateral), and make copies thereof, and to discuss
its affairs, finances and accounts with its directors, officers and independent
public accountants and, at any time at which an Event of Default exists and is
continuing, to, subject to the applicable requirements or procedures of the
applicable third parties, discuss with appraisers furnishing appraisals of
property securing any Portfolio Investments the procedures for preparation,
review and retention of, and to review and obtain copies of, such appraisals
(provided, in any such case, that representatives of such Person may be present
at any such discussions), and (ii) from time to time, audit the Collateral
(including Foreclosed Property), or any portion thereof, in order to verify any
Loan Party’s and its Subsidiaries’ financial condition or the amount, quality,
value, condition of, or any other matter relating to, the Collateral, in any
case, all at the expense of the Loan Parties and at such reasonable times during
normal business hours and as often as may be reasonably desired, upon reasonable
advance written notice from the Administrative Agent to such Person; provided,
that so long as no Event of Default shall have occurred and be continuing (at
which time no limit shall apply), no more than one (1) such inspection or audit
shall be conducted in any one year; provided, further, that, with respect to any
audit to be conducted hereunder, the Administrative Agent and the Company shall
cooperate in good faith to determine the scope of any such audit.

 



54

 

  

6.10        Collections.

 

(a)     Cause all Collateral Revenues and Proceeds paid to or received by a Loan
Party, any Subsidiary of a Loan Party or the Investment Manager to be deposited
in the Collection Account.

 

(b)     Instruct (or cause such instructions to be given to) all Obligors, or
the administrative agent or collateral agent related to such Portfolio
Investment, to at all times pay all Collateral Revenues and Proceeds directly to
the Collection Account.

 

(c)     Cause the Collection Account to be subject at all times to a Securities
Account Control Agreement that is in full force and effect and which shall
constitute a present grant of control to the Administrative Agent sufficient to
perfect a first priority Lien (subject to Permitted Liens) in the Collection
Account in favor of the Administrative Agent, for the benefit of the Lenders.

 

(d)     Notwithstanding the foregoing, in the event any Collateral Revenues and
Proceeds are remitted directly to or otherwise come into the possession of FSEP,
any Loan Party, any Subsidiary of a Loan Party or any Affiliate of any of the
foregoing, the Loan Parties will take all actions necessary to cause such items
to be deposited into the Collection Account promptly following receipt thereof,
and, at all times prior to such remittance, such Person will itself hold or, if
applicable, will cause such payments to be held in trust for the exclusive
benefit of the Administrative Agent.

 

(e)     Maintain exclusive ownership (subject to the terms of this Agreement) of
the Collection Account and shall not otherwise grant the right to take dominion
and control of the Collection Account at a future time or upon the occurrence of
a future event to any Person, except to the Administrative Agent as contemplated
by this Agreement and the applicable Securities Account Control Agreement.

 



55

 



 

6.11        Securities and Investments. Cause all Collateral consisting of
securities and Investments (other than Portfolio Investments held separately by
the Custodian under the Custodial Agreement) owned by the Company or any other
Loan Party and held by a securities intermediary to be held in one of the
Securities Accounts listed on Schedule 4.01(c) attached hereto, which Schedule
may be updated by the Company from time to time by delivering to the
Administrative Agent a revised Schedule 4.01(c) reflecting any changes with
respect to the Securities Accounts maintained by the Company or any other Loan
Party. With respect to any new Securities Account reflected on a revised
Schedule 4.01(c) delivered after the Closing Date, prior to causing any
Collateral consisting of securities or Investments owned by the Company or any
other Loan Party to be held in any such new Securities Account, the Company or
the applicable Loan Party shall enter into a Securities Account Control
Agreement with respect to such Securities Account. Each such Securities Account
Control Agreement shall constitute a present grant of control to the
Administrative Agent sufficient to perfect a first priority Lien (subject to
Permitted Liens) in the affected Securities Account in favor of the
Administrative Agent, for the benefit of the Lenders.

 

6.12        Portfolio Investments. Take all action necessary to:

 

(a)      deliver to the Custodian (I) any and all promissory notes and/or
certificates evidencing Capital Stock issued by the applicable Obligor to the
applicable Loan Party or any Subsidiary of a Loan Party with respect to each
Portfolio Investment, as well as, to the extent available to the applicable Loan
Party or applicable Subsidiary, the primary transaction documents, in each case,
together with any material amendments or other modifications thereto, executed
and delivered in connection with, such Portfolio Investment, and (II) in each
case to the extent reasonably requested by the Administrative Agent and to the
extent available to the applicable Loan Party or any Subsidiary of a Loan Party,
copies of all other material Portfolio Investment Documents executed and
delivered with respect thereto, including, in each case, all exhibits and
schedules thereto, together with any material amendment, restatement, supplement
or other modification to or waiver of any material Portfolio Investment Document
entered into;

 

(b)     use commercially reasonable efforts to cause (i) any Portfolio
Investment originated or acquired following the Closing Date to permit the Lien
of the Administrative Agent for the benefit of Lenders hereunder, and (ii) any
Equity Investment originated or acquired following the Closing Date to
constitute a “general intangible” under the UCC; provided, that it shall not be
deemed commercially unreasonable under this clause (b) for the Company not to
solicit consent from any Obligor with respect to the matters set forth in this
clause (b) if the Company determines in its reasonable business judgment that it
would be imprudent or futile to do so;

 

(c)      cause each Portfolio Investment to be credit reviewed and underwritten
by the Investment Manager in the ordinary course of its business and in
compliance with the Investment Guidelines; and

 

(d)     except with respect to Permitted Liens, cause the Portfolio Investment
Documents evidencing each Portfolio Investment comprising the Subject Investment
Pool to continue not to prohibit the Lien Granted to the Administrative Agent
hereunder and under the other Loan Documents or the exercise of remedies
hereunder or thereunder following any Event of Default.

 



56

 



 

6.13        Ownership. Take all necessary action to (i) vest legal and equitable
title to the Collateral owned by the Company, another Loan Party or FSEP, as
applicable, in the name of the Company, such other Loan Party or FSEP, as
applicable, free and clear of any Lien (other than Liens in favor of the
Administrative Agent and other Permitted Liens), and, in the case of any
Portfolio Investment with respect to which the Company or another Loan Party is
the administrative agent and/or collateral agent (or holds a similar title or
role with respect thereto) take all steps reasonably necessary to ensure, in
accordance with the Investment Guidelines and the underlying Portfolio
Investment Documents, the Liens created by the underlying Portfolio Investment
Documents in favor of the Company or such Loan Party which are required to be
perfected are valid and perfected in favor of the Company or such Loan Party, as
administrative agent and/or collateral agent, and (ii) establish and maintain,
in favor of the Administrative Agent a valid and perfected first priority Lien
in all Collateral, free and clear of any Lien (other than Permitted Liens and
Collateral sold, liquidated, Disposed or discarded not in violation of this
Agreement or the other Loan Documents), including the delivery of all financing
statements and/or the execution and delivery of other similar instruments or
documents necessary under the UCC (or any comparable Law) of all appropriate
jurisdictions to perfect the Administrative Agent’s (for the benefit of the
Lenders) Lien in the Collateral and such other action to perfect, protect or
more fully evidence the interest of the Administrative Agent as the
Administrative Agent may reasonably request.

 

6.14        Taxes. File all federal and other material Tax returns and reports
required by Law to be filed by it and will promptly pay all federal and other
material Taxes and governmental charges at any time owing, except any such Taxes
which are not yet delinquent or are being diligently contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with GAAP
shall have been set aside on its books.

 

6.15        Post-Closing Matters. Deliver to the Administrative Agent, on or
before the date which is sixty (60) days after the Closing Date (or such later
date as determined by the Administrative Agent in its reasonable discretion), a
written consent, each of which shall be (a) in substantially the form provided
to the Administrative Agent prior to the Closing Date, or (b) in a form
otherwise reasonably satisfactory to the Administrative Agent, under the
Portfolio Investment Documents with each of the Obligors listed on Schedule
6.15, in any case, to the Grant of the Lien to the Administrative Agent for the
benefit of Lenders, on the Capital Stock of the Company and each Tax Blocker
Subsidiary under the terms of the Loan Documents. For the avoidance of doubt and
notwithstanding anything else herein to the contrary, (i) any failure of the
Loan Parties to deliver any of the above-referenced consents in accordance with
this Section 6.15 shall not constitute an Event of Default hereunder and (ii)
the sole remedy for any failure of the Loan Parties to deliver to the
Administrative Agent any of the above-referenced consents in accordance with
this Section 6.15 shall be the exclusion from the calculation of the Total
Portfolio Value hereunder of the Value of each Portfolio Investment for which no
such consent is delivered in accordance with this Section 6.15.

 



57

 



 

6.16        New Subsidiaries. In the event that any Person becomes a Subsidiary
of the Company after the Closing Date (other than a new Tax Blocker Subsidiary),
cause such Subsidiary to within thirty (30) days after such Person becomes a
Subsidiary, become a “Guarantor” and a “Loan Party” hereunder by executing and
delivering to the Administrative Agent such documents and instruments (but
excluding opinions of counsel) as may be reasonably requested by the
Administrative Agent in connection therewith, including without limitation a
Guaranty, applicable joinders or other documents Granting a Lien to the
Administrative Agent, for the benefit of the Lenders on any and all Collateral
owned by such Subsidiary on terms substantially consistent with those set forth
herein and such documents, instruments, agreements, and certificates as are
similar to those described in Sections 4.01(a)(ii), (a)(iii), (a)(iv) and
(a)(v), 4.01(b), 4.01(c) and 4.01(k), in any case, as the same are in form and
substance reasonably satisfactory to the Administrative Agent. With respect to
each such Subsidiary, the Company shall also promptly send to the Administrative
Agent written notice setting forth with respect to such Person (i) the date on
which such Person became a Subsidiary of the Company, and (ii) all of the data
required to be set forth in Schedules hereto with respect thereto.

 

6.17        Collection of Portfolio Investments. Subject to Section 6.10 and
Section 8.08, use or cause the Investment Manager to use commercially reasonable
efforts, at its sole cost and expense and in its own name, in accordance in all
material respects with industry standards and applicable Laws, to promptly and
diligently collect and enforce payment of all Portfolio Investments to the
extent that it is commercially reasonable to do so and the applicable Loan
Party, applicable Subsidiary of a Loan Party or the Investment Manager, as
applicable, believes in its reasonable credit judgment that it is prudent to do
so. It is acknowledged and agreed that the applicable Loan Party, applicable
Subsidiary of a Loan Party or the Investment Manager possesses only such rights
with respect to the enforcement of rights and remedies with respect to the
Portfolio Investments and the related collateral and Portfolio Investment
Documents as have been acquired by the applicable Loan Party or applicable
Subsidiary of a Loan Party with respect to the related Portfolio Investment, and
therefore, for all purposes under this Agreement, the applicable Loan Party,
applicable Subsidiary of a Loan Party or the Investment Manager on its behalf
shall perform its duties hereunder with respect to such Portfolio Investment
only to the extent that, as a lender, administrative agent and/or collateral
agent (or similar role) under the related Portfolio Investment Documents, it has
the right to do so and believes in its reasonable credit judgment that it is
prudent to do so.

 

6.18        Insurance. Maintain insurance respecting the Company’s and its
Subsidiaries’ assets wherever located, covering such hazards and risks as
ordinarily are insured against by other Persons engaged in the same or similar
businesses.

 

6.19        Location of Collateral. Keep or cause the Investment Manager to keep
the Collateral only at (i) the locations identified on Schedule 5.10(a), (ii)
with the Administrative Agent or the Custodian in accordance with the terms
hereof or (iii) in the Collection Account in accordance with the terms hereof,
and maintain the chief executive offices of each Loan Party and its Subsidiaries
only at the locations identified on Schedule 5.10(a) (as such location may be
changed in accordance with Section 6.05).

 



58

 



 

ARTICLE VII.
NEGATIVE COVENANTS

 

So long as any Term Commitments remain outstanding or any Term Loan or other
Obligation hereunder (other than, following the termination of this Agreement in
accordance with its terms, any indemnity and expense reimbursement Obligation as
to which no claim has been made) shall remain unpaid or unsatisfied, no Loan
Party shall (nor shall it permit any of its respective Subsidiaries (including
each Tax Blocker Subsidiary) to):

 

7.01        Indebtedness. Incur any Indebtedness on or after the Closing Date,
except for the Indebtedness created under any Loan Document and Permitted
Indebtedness.

 

7.02        Liens. Directly or indirectly create, incur, assume or suffer to
exist, any Lien on any of its properties or assets of any kind, whether now
owned or hereafter acquired, or any income or profits therefrom, except for the
Liens created pursuant to the Loan Documents and Permitted Liens.

 

7.03        Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, except that (a) any Subsidiary of the Company may be merged
or consolidated with or into the Company or any other Subsidiary that is a
Guarantor; provided, that (i) if any such transaction involves the Company, the
Company shall be the continuing or surviving entity, and (ii) if any such
transaction shall be between a Subsidiary and a wholly owned Subsidiary that is
a Guarantor, the wholly owned Subsidiary that is a Guarantor shall be the
continuing or surviving entity; and (b) any Subsidiary of the Company may be
liquidated or dissolved; provided, that in connection with such liquidation or
dissolution, any and all of the assets of such Subsidiary shall be distributed
or otherwise transferred to the Company or any wholly-owned Subsidiary of the
Company that is a Guarantor.

 

7.04        Investments. Directly or indirectly, make or own any Investment in
any Person, except for Permitted Investments.

 

7.05        Dispositions. Dispose of any Collateral or any other property or
assets, or enter into any agreement to make any such Disposition, except for (a)
Permitted Dispositions, (b) as permitted by Section 7.06 to the extent
constituting a Disposition or (c) otherwise with the prior written consent of
the Administrative Agent. A Portfolio Investment shall be automatically released
from the Lien of this Agreement and the other Loan Documents, without any action
of the Administrative Agent or any other Person, in connection with any
Disposition of such Portfolio Investment as long as such Disposition both
(i) occurs in the ordinary course of the applicable Loan Party’s business and
(ii) is not prohibited by, and does not otherwise breach, any of the Loan
Documents. Upon the reasonable request of the Company following the consummation
of any Disposition permitted hereunder, the Administrative Agent agrees to
promptly file appropriate UCC-3 statements with respect to the assets the
subject of such permitted Disposition and the Administrative Agent agrees to
promptly execute and deliver other releases as are reasonably requested by the
Company in connection with such assets, in each case, at the Company’s sole cost
and expense.

 



59

 



 

7.06        Restricted Payments. Directly or indirectly declare, pay or make any
Restricted Payment; provided, that (i) the Company may declare, pay or make
Permitted Distributions, (ii) any Loan Party may declare, pay or make Restricted
Payments to the Company, and (iii) any Subsidiary of any Loan Party may declare,
pay or make Restricted Payments to the applicable Loan Party. To the extent a
Permitted Distribution is made by the Company in accordance with the terms
hereof, it shall be made “free of” the Lien of the Administrative Agent for
purposes of Section 9-315(a) of the UCC.

 

7.07        Change in Nature of Business. Without the Administrative Agent’s
prior written consent, engage in (i) any business other than the funding and/or
acquisition of Portfolio Investments and the ownership of the Collateral and
activities reasonably incidental, ancillary or related thereto or (ii) any
activities other than the entry into the Loan Documents and those expressly
contemplated by the Loan Documents (including its performance thereunder).

 

7.08        Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of FSEP, whether or not in the ordinary course of business,
other than (a) transactions expressly permitted by this Agreement and the other
Loan Documents, including sales and contributions of Portfolio Investments from
FSEP to a Loan Party or its respective Subsidiaries and transactions with the
Investment Manager pursuant to the Investment Management Agreement, in each
case, in accordance with the terms thereof and hereof; (b) other transactions
(including, without limitation, the lease of office space or computer equipment
or software by a Loan Party or a Subsidiary thereof from an Affiliate) (i) in
the ordinary course of business, (ii) pursuant to the reasonable requirements of
such Person’s business, and (iii) upon fair and reasonable terms that are no
less favorable to such Person than could be obtained in a comparable
arm’s-length transaction with a Person not an Affiliate of FSEP, (c) the making
of Permitted Distributions and Permitted Dispositions in accordance with this
Agreement and other transactions consummated in accordance with this Agreement,
(d) the payment of compensation and reimbursement of expenses of officers and
directors of the Loan Parties in a manner consistent with current practice of
the Company and general market practice, and indemnification of officers and
directors of the Loan Parties and their Subsidiaries in the ordinary course of
business; (e) transactions between or among Loan Parties, (f) transactions
between or among any of the Loan Parties and FSEP which otherwise would not
violate the terms of any Loan Document, and (g) transactions with one or more
Affiliates permitted by an exemptive order which otherwise would not violate the
terms of any Loan Document.

 

7.09       Burdensome Agreements. Enter into any Contractual Obligation (other
than this Agreement or any other Loan Document or any Portfolio Investment
Document) that limits the ability of such Loan Party or Subsidiary to create,
incur or assume Liens on its assets or property in favor of the Administrative
Agent to secure the Obligations.

 

7.10       Use of Proceeds. Use the proceeds of Term Loans for any purpose that
(a) constitutes a violation of Regulations T, U or X promulgated by the FRB or
(b) is otherwise prohibited by this Agreement.

 

7.11       Amendments to Organizational Documents; Investment Management
Agreement; Custodial Agreement. Without the prior written consent of the
Administrative Agent (such written consent not to be unreasonably withheld,
conditioned or delayed), amend, supplement, modify or otherwise make any
material change to any Organizational Document that is materially adverse to the
interests of the Administrative Agent and/or the Lenders (other than to change
the registered agent thereunder). Without the prior written consent of the
Administrative Agent (such written consent not to be unreasonably withheld or
delayed), amend, supplement, modify or otherwise make any change to the
Investment Management Agreement or the Custodial Agreement that is materially
adverse to the Administrative Agent or the Lenders.

 



60

 



 

7.12       Change in Payment Instructions to Obligors. Change, add or terminate
any bank or other institution at which a Deposit Account or a Securities Account
is maintained, or open any new Deposit Account or Securities Account, or make
any change in the instructions to any Obligor regarding payments to be made to
the Collection Account, except, in any case, to a new Collection Account subject
to a Deposit Account Control Agreement or Securities Account Control Agreement,
as applicable, in accordance with the terms hereof.

 

7.13        Issuance of Capital Stock; Subsidiaries. Issue any additional
Capital Stock that would result in a Change of Control or, in the case of the
Company or a Tax Blocker Subsidiary (except for any Excluded Assets), which is
not subject to the Lien of the Administrative Agent, for the benefit of the
Lenders, pursuant to the Collateral Documents, or create, form or acquire any
Subsidiary, except in compliance with Section 6.16.

 

7.14        Amendments to Investment Guidelines and Prospectus. Make any
material changes or revisions to the application of the Investment Guidelines
(as in effect on the Closing Date) or the Prospectus (as in effect on the
Closing Date), in either case, to the Loan Parties or their Subsidiaries without
advance notice to and written consent by the Administrative Agent (not to be
unreasonably withheld, conditioned or delayed), except as required by applicable
Law or Governmental Authority; provided, that this Section 7.14 shall not be
construed to limit or impair the ability of FSEP to make changes to the
Investment Guidelines or the Prospectus.

 

7.15        ERISA. Neither FSEP nor any Loan Party nor any Subsidiary of a Loan
Party shall become obligated in any manner with respect to any (i) Plans, (ii)
Pension Plans or (ii) Multiemployer Plans, and neither FSEP nor any Loan Party
nor any Subsidiary of a Loan Party shall become an ERISA Affiliates of any
Person.

 

7.16        Financial Covenants.

 

(a)      Permit:

 

 (i)       the shareholders’ equity of FSEP and its Subsidiaries on a
consolidated basis (as determined in accordance with GAAP) to be less than
$1,500,000,000 as of the end of any fiscal quarter during the term hereof;

 

(ii)       FSEP to have an asset coverage ratio (as determined in accordance
with the Investment Company Act) less than 2.00:1.00;

 

(iii)      the ratio, as of the end of any fiscal quarter during the term
hereof, of (x) the Total Portfolio Value as of such date to (y) the aggregate
consolidated Indebtedness of the Company and its Subsidiaries as of such date
(the “Asset Coverage Ratio”) to be less than:

 



61

 



 

(A)      3.00:1.00, so long as the aggregate Value of all Non-Equity Investments
as of such date is equal to at least 180% of the aggregate consolidated
Indebtedness of the Company and its Subsidiaries as of such date; provided, for
the avoidance of doubt, in the case of any calculation under this clause (A), in
no event shall the Value of the Equity Investments included in the calculation
of the Asset Coverage Ratio exceed 40.0% of the Total Portfolio Value; or

 

(B)      3.25:1.00, so long as the aggregate Value of all Non-Equity Investments
as of such date is less than 180% of the aggregate consolidated Indebtedness of
the Company and its Subsidiaries as of such date; or

 

 (iv)     as of the end of any fiscal quarter during the term hereof, there to
be fewer than ten (10) Unrelated Obligors with respect to the Portfolio
Investments.

 

(b)     Right to Cure.

 

 (i)        In the event the Loan Parties and their Subsidiaries fail to comply
with the minimum Asset Coverage Ratio required pursuant to Section 7.16(a)(iii)
(the “Minimum Asset Coverage Ratio”) as of the last day of any fiscal quarter
during the term hereof, then FSEP may, until (A) in the case of each fiscal
quarter other than the fourth fiscal quarter of any fiscal year, the date which
is fifty-five (55) days after the end of such fiscal quarter and (B) in the case
of the fourth fiscal quarter of any fiscal year, each of (I) the date which is
fifty-five (55) days after the end of such fiscal quarter, and (II) the date
which is ten (10) days after the date on which financial statements are required
to be delivered for such fiscal year pursuant to Section 6.01(c) (such date(s)
under clause (A) and clause (B) above, in each case, the “Cure Deadline”), make
to the Company either (i) a Cash equity contribution or (ii) an equity
contribution consisting of additional Portfolio Investments (the amount or Value
of any such contribution under clause (i) or clause (ii) above being, the “Cure
Amount”), which shall be either (x) immediately used by the Company to prepay
the Term Loans, or (y) retained by the Company from and after such contribution
in accordance with the terms hereof (the right to make any such contribution,
the “Cure Right”); provided, that (A) any Cure Amount shall be received by the
Company no later than the Cure Deadline with respect to the applicable fiscal
quarter, (B) in the case of a prepayment of the Term Loans, all Cure Amounts
shall be immediately remitted to the Administrative Agent and applied by the
Administrative Agent to prepay the Term Loans in accordance with the terms
hereof, and (C) in the case of the retention by the Company of Cash or
additional Portfolio Investments, such assets shall be subject to the terms
hereof in all respects. Upon the exercise of any Cure Right in accordance with
the previous sentence, the Asset Coverage Ratio shall be recalculated on a pro
forma basis (using the most current Value of each applicable Portfolio
Investment, including, for clarity, any additional Portfolio Investment
constituting a portion of the Cure Amount, then available to the Company) solely
for the purpose of determining compliance therewith as of the end of the
applicable fiscal quarter. If, after giving effect to the recalculation in the
previous sentence, the Loan Parties and their Subsidiaries shall then be in
compliance with the Minimum Asset Coverage Ratio, the Loan Parties and their
Subsidiaries shall be deemed to have satisfied the requirements of the Minimum
Asset Coverage Ratio as of the relevant date of determination with the same
effect as though there had been no failure to comply therewith at such date, and
the applicable breach or default of the Minimum Asset Coverage Ratio that had
occurred shall be cured for all purposes of this Agreement and the other Loan
Documents. Notwithstanding anything herein to the contrary and for purposes of
clarity, a Default or Event of Default resulting solely from a failure to be in
compliance with the Minimum Asset Coverage Ratio shall not exist from the end of
the applicable fiscal quarter until the Cure Deadline with respect to such
fiscal quarter.

 



62

 



 

(ii)       In the event the Loan Parties and their Subsidiaries fail to comply
with the covenant described in Section 7.16(a)(iv) as of the last day of any
fiscal quarter during the term hereof, then the Company may, until the Cure
Deadline with respect to such fiscal quarter, cure such failure by increasing to
ten or more the number of Unrelated Obligors with respect to the Portfolio
Investments. If, after giving effect to the exercise of the cure right in the
previous sentence, the Loan Parties and their Subsidiaries shall then be in
compliance with Section 7.16(a)(iv), the Loan Parties and their Subsidiaries
shall be deemed to have satisfied the requirements of Section 7.16(a)(iv) as of
the relevant date of determination with the same effect as though there had been
no failure to comply therewith at such date, and the applicable breach of or
default under Section 7.16(a)(iv) that had occurred shall be cured for all
purposes of this Agreement and the other Loan Documents. Notwithstanding
anything herein to the contrary and for purposes of clarity, a Default or Event
of Default resulting solely from a failure to be in compliance with Section
7.16(a)(iv) shall not exist from the end of the applicable fiscal quarter until
the Cure Deadline with respect to such fiscal quarter.

 

7.17       Investment Sub-Advisor. Permit or otherwise allow GSO Capital
Partners LP, a Delaware limited partnership, to cease to be (i) a registered
Investment Advisor under the Investment Advisers Act of 1940, as amended, and
(ii) the “Sub-Advisor” of FS Investment Advisor, LLC pursuant to the terms of
that certain Investment Sub-Advisory Agreement, dated of April 28, 2011, as the
same is in effect on the Closing Date.

 

ARTICLE VIII.
SECURITY FOR OBLIGATIONS

 

8.01       Grant of Lien. To secure the prompt and complete payment when due of
the Obligations and the performance by FSEP and the Loan Parties and their
Subsidiaries of all of the covenants and obligations to be performed by them
pursuant to this Agreement and each other Loan Document, each Loan Party hereby
Grants to the Administrative Agent, on behalf of the Lenders, a security
interest in and to all of such Loan Party’s right, title and interest in and to
the Collateral, whether now owned or existing or hereafter arising or acquired
and wheresoever located. Each Loan Party agrees that the foregoing sentence is
intended to Grant in favor of the Administrative Agent, on behalf of the
Lenders, a first priority continuing Lien (subject to Permitted Liens) in
substantially all of such Loan Party’s real, personal and mixed property
(whether tangible or intangible) from and after the Closing Date, subject to the
exceptions and qualifications set forth herein.

 



63

 



 

8.02        Negotiable Collateral. In addition to the other delivery
requirements set forth in this Agreement, the Loan Parties shall cause each
original note, certificate evidencing Capital Stock or other instrument
evidencing a Portfolio Investment to be delivered to the Administrative Agent or
the Custodian, duly endorsed by the applicable Loan Party in a manner consistent
with the Custodial Agreement.

 

8.03       Collection of Accounts, General Intangibles, and Negotiable
Collateral Following an Event of Default. At any time after the occurrence and
during the continuation of an Event of Default, (a) the Administrative Agent or
the Administrative Agent’s designee may notify account debtors of the Loan
Parties (including any Obligors) that such Loan Party’s accounts, Portfolio
Investments, chattel paper, and/or general intangibles are subject to a Lien in
favor of the Administrative Agent and, at the option of the Administrative
Agent, shall be paid directly to the Administrative Agent, and (b) at the
election of the Administrative Agent by written notice to the Company, the
Company shall (i) not permit the Investment Manager to (A) consent to any
modification of any Portfolio Investment, (B) consent to any acquisition or
Disposition of any Portfolio Investment under the Investment Management
Agreement, or (C) take any other action with respect to the Company, the
Collateral, any Portfolio Investment and/or any Portfolio Investment Document
specified by the Administrative Agent to the Investment Manager from time to
time (each of clause (A), (B) and (C) above, a “Specified Transaction”), in any
case, without the prior written consent of the Administrative Agent, (ii) cause
the Investment Manager to request and receive the prior written consent of the
Administrative Agent prior to directing the Company to enter into any Specified
Transaction, and (iii) sell or cause the Investment Manager to sell, in each
case, at the direction of the Administrative Agent, any Portfolio Investment. In
addition, at any time after the occurrence and during the continuation of an
Event of Default, each Loan Party agrees that it will hold in trust for the
Administrative Agent, for the benefit of the Lenders, as the Administrative
Agent’s trustee, any Collateral Revenues that it receives and will deliver such
Collateral Revenues to the Administrative Agent or the Collection Account in
their original form as received by such Loan Party.

 

8.04       Filing of Financing Statements; Commercial Tort Claims; Delivery of
Additional Documentation Required.

 

(a)      Each Loan Party hereby authorizes the Administrative Agent to file any
financing statement necessary or desirable to perfect the Liens Granted to the
Administrative Agent for the benefit of the Lenders by the Loan Documents, and
any continuation statement or amendment with respect thereto, in any appropriate
filing office (including the Filing Offices) without the signature of such Loan
Party where permitted by applicable Law. Each Loan Party hereby ratifies the
filing of any financing statement (including the Financing Statements) that
complies with the preceding sentence filed without the signature of such Loan
Party prior to the date hereof.

 

(b)     If any Loan Party acquires any commercial tort claims with a value in
excess of $25,000 after the date hereof, such Loan Party shall promptly (but in
any event within three (3) Business Days after such Loan Party has knowledge of
such acquisition) deliver to the Administrative Agent a written description of
such commercial tort claim and a written agreement, in form and substance
reasonably satisfactory to the Administrative Agent, pursuant to which such Loan
Party shall Grant a perfected Lien in all of its right, title and interest in
and to such commercial tort claim to the Administrative Agent, as security for
the Obligations (a “Commercial Tort Claim Assignment”).

 



64

 



 

(c)      At any time upon the request of the Administrative Agent, each Loan
Party shall execute or deliver to the Administrative Agent, any and all fixture
filings, financing statements, security agreements, pledges, assignments,
Commercial Tort Claim Assignments, endorsements of certificates of title, and
all other documents (collectively, the “Additional Documents”) that the
Administrative Agent may request in its reasonable discretion, in form and
substance reasonably satisfactory to the Administrative Agent, to create,
perfect, and continue perfected the Administrative Agent’s Liens in the
Collateral of the Loan Parties (whether now owned or hereafter arising or
acquired, tangible or intangible, real or personal), including (x) the creation
and perfection of Liens in favor of the Administrative Agent in any owned real
property acquired after the Closing Date, and (y) such additional actions as may
be required in order to fully consummate all of the transactions contemplated
hereby and under the other Loan Documents. In addition, to the extent any
material intellectual property is at any time acquired by any Loan Party and
upon the reasonable request of the Administrative Agent, such Loan Party shall
(1) provide the Administrative Agent with a report of all material patents,
copyrights, and trademarks acquired or generated by such Loan Party, and (2)
cause to be prepared, executed, and delivered to the Administrative Agent
supplemental schedules to the applicable Loan Documents to identify such
patents, copyrights, and trademarks as being subject to the Liens created
thereunder and/or such other documentation as the Administrative Agent
reasonably deems necessary in order to perfect and continue perfected the
Administrative Agent’s Liens on such intellectual property.

 

8.05        Power of Attorney. Each Loan Party hereby irrevocably makes,
constitutes, and appoints the Administrative Agent (and any of the
Administrative Agent’s officers, employees, or agents designated by the
Administrative Agent) as such Person’s true and lawful attorney, with power to,
upon the occurrence and during the continuance of an Event of Default, (a) if
such Person refuses to, or fails timely to execute and deliver any of the
documents described in Section 8.04(c), sign the name of the applicable Loan
Party on any of the documents described in Section 8.04(c), (b) sign the
applicable Loan Party’s name on any invoice or bill of lading relating to the
Collateral, drafts against account debtors, or notices to account debtors, (c)
send requests or make telephone inquiries for verification of the applicable
Loan Party’s accounts or Portfolio Investments, (d) endorse the applicable Loan
Party’s name on any of its payment items (including all of its Collateral
Revenues) that may come into the Administrative Agent’s or any Lender’s
possession, (e) make, settle, and adjust all claims pertaining to the applicable
Loan Party under the policies of insurance relating to such Loan Party and make
all determinations and decisions with respect to the interests of such Loan
Party under such policies of insurance, (f) settle and adjust disputes and
claims respecting the applicable Loan Party’s accounts, Portfolio Investments,
the collateral underlying any Portfolio Investments, chattel paper or general
intangibles directly with account debtors, applicable financial institutions or
Obligors, for amounts and upon terms that the Administrative Agent reasonably
determines, and the Administrative Agent may cause to be executed and delivered
any documents and releases that the Administrative Agent reasonably determines
to be necessary, (g) communicate directly with any and all account debtors and
Obligors to verify the existence and terms thereof, (h) take any action
authorized in Section 9.04, including issuing instructions with respect to any
Deposit Account of an Obligor over which any Loan Party has “control” (as
defined in the UCC), and (i) take any and all other actions, to do all things,
to execute, endorse, deliver and file any and all writings, documents,
instruments, notices, statements (including financing statements and writings to
correct any ambiguity in any Loan Document), checks, drafts, acceptances, money
orders, or other evidence of payment or Proceeds with respect to the Collateral,
which may be or become necessary or desirable in the discretion of the
Administrative Agent to accomplish the terms, purposes and intent of, or to
fulfill any Loan Party’s obligations under the Loan Documents to which such Loan
Party is a party, including the right to enter into any control agreements on
behalf of any Loan Party in accordance with Sections 6.10 and 6.11, to appear in
and defend any action or proceeding brought with respect to the Collateral, and
to bring any action or proceeding, in the name and on behalf of any Loan Party,
which the Administrative Agent, in its reasonable discretion, deems necessary or
appropriate to protect its interest in the Collateral. The appointment of the
Administrative Agent as each Loan Party’s attorney, and each and every one of
its rights and powers, being coupled with an interest, is irrevocable until all
of the Obligations (other than contingent and un-asserted claims for indemnity
and expense reimbursement) have been fully and finally repaid and performed and
the Lenders’ obligations to extend credit hereunder are terminated.

 



65

 



 

8.06        [Intentionally Reserved.]

 

8.07       Control Agreements. In furtherance of the provisions of this
Article VIII and the other terms of this Agreement, each Loan Party agrees that
it will take any or all steps in order for the Administrative Agent, for the
benefit of the Lenders, to obtain control in accordance with Sections 8-106,
9-104, 9-105, 9-106 and 9-107 of the UCC with respect to all of its or their
Securities Accounts, Deposit Accounts, electronic chattel paper, investment
property and letter-of-credit rights. Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent may notify any bank
or securities intermediary to, subject to applicable Law, liquidate the
applicable Deposit Account or Securities Account or any related investment
property maintained or held thereby and remit the proceeds thereof to the
Administrative Agent for application to the Obligations in accordance with the
terms hereof.

 

8.08       Servicing of Portfolio Investments. Subject at all times to
Section 6.10, until such time as the Administrative Agent shall notify the Loan
Parties of the revocation of such right after the occurrence and during the
continuation of an Event of Default, the Loan Parties (a) shall, at the Loan
Parties’ own expense, cause the Investment Manager to manage all of the
Portfolio Investments in accordance with the Investment Guidelines. In
furtherance of the foregoing and for clarity, to the extent the applicable Loan
Party or any Subsidiary of a Loan Party is entitled to exercise (or withhold the
right to exercise) any right to vote, consent, approve, amend, supplement,
restate, waive or otherwise effect any matters with respect to the Portfolio
Investments, including, without limitation, any Dispositions thereunder, such
Loan Party or such Subsidiary will only act or withhold any action with respect
to such matters in accordance with the Investment Guidelines. The Administrative
Agent may, at its option, at any time or from time to time, after the occurrence
and during the continuation of an Event of Default hereunder, revoke the
collection and managing rights given to the Loan Parties herein by giving notice
to the Company.

 



66

 



 

8.09       Loan Parties’ Perfection. Each Loan Party represents and warrants
that to the extent applicable with respect to those Portfolio Investments for
which such Loan Party serves as administrative agent and/or collateral agent, if
any: (a) all appropriate financing statements; and (b) all related financing
statement assignments or amendments to financing statements in order to cause
such Loan Party to be properly noted as secured party of record with respect
thereto, have been filed in all filing locations as required to perfect and
protect in favor of such Loan Party, as administrative agent for the benefit of
all lenders, all Liens and rights evidenced by all applicable Portfolio
Investments with respect to all personal property securing such Portfolio
Investment Documents, except, in each case with respect to clauses (a) and (b)
above, as would not reasonably be expected to result in a Material Adverse
Effect.

 

8.10       Portfolio Investment Documents. Each Loan Party will, or will cause
the Investment Manager or Subsidiary of a Loan Party to, provide to the
Administrative Agent copies of any Portfolio Investment Documents in the
possession of such Loan Party, such Subsidiary, the Investment Manager or the
Custodian as the Administrative Agent may reasonably request.

 

8.11        Release of Portfolio Investments; Foreclosed Property.

 

(a)     When a Portfolio Investment is repaid in its entirety, the
Administrative Agent’s Liens in such Portfolio Investment shall be automatically
released, and upon such release, the Administrative Agent agrees to promptly
file appropriate UCC-3 statements with respect to such Portfolio Investment and
agrees to promptly execute and deliver other releases as are reasonably
requested by the Company with respect to such Portfolio Investment, at the
Company’s sole cost and expense.

 

(b)     In the event any Loan Party’s collateral assignment to the
Administrative Agent of any Portfolio Investment Documents relating to a
Portfolio Investment has been recorded and such Portfolio Investment is (i)
repaid in its entirety, or (ii) in default and such Loan Party is commencing
foreclosure proceedings against the collateral securing such Portfolio
Investment, then the Administrative Agent shall promptly execute a reassignment
or release of such loan documents for the benefit of such Loan Party on forms
prepared by such Loan Party and reasonably acceptable to the Administrative
Agent.

 

(c)     When Foreclosed Property is sold by a Loan Party in accordance with (or
not in violation of) the Investment Guidelines, the Administrative Agent shall
promptly release the Administrative Agent’s Liens in such Foreclosed Property.

 

ARTICLE IX.
EVENTS OF DEFAULT AND REMEDIES

 

9.01       Events of Default. Any of the following shall constitute an “Event of
Default”:

 

(a)      Non-Payment. FSEP or any Loan Party fails to pay (i) when and as
required to be paid as set forth herein or in any other Loan Document, any
payment of principal, or (ii) within three (3) Business Days after the same
becomes due, any interest, fee or other amount (other than principal) due
hereunder or under any other Loan Document; or

 



67

 



 

(b)     Specific Covenants. Any Loan Party or any Subsidiary of a Loan Party
fails to perform or observe (i) any term, covenant or agreement contained in any
of Section 6.05 (with respect to existence only), Section 6.10 or Article VII or
(ii) any term, covenant or agreement contained in any of Sections 6.01, 6.02,
6.03 or 6.11 and such failure shall not have been remedied or waived within 7
days; or

 

(c)      Other Defaults. FSEP, any Loan Party or any Subsidiary of a Loan Party
fails to perform or observe any other covenant or agreement (not specified in
clause (a) or (b) above) contained in any Loan Document and such failure shall
not have been remedied or waived within 30 days after the earlier of (i) the
receipt of notice by the Company from the Administrative Agent thereof or (ii)
the Company otherwise having actual knowledge thereof; or

 

(d)      Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of FSEP,
any Loan Party or any of their Subsidiaries or Affiliates herein, in any other
Loan Document, or in any document delivered in connection herewith or therewith
shall be incorrect or misleading in any material respect when made or deemed
made; or

 

(e)      Proceedings under Debtor Relief Laws, Etc. FSEP, any Loan Party or any
Subsidiary of a Loan Party institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 consecutive days; or any proceeding
under any Debtor Relief Law relating to any such Person or to all or any
material part of its property is instituted without the consent of such Person
and continues undismissed or unstayed for 60 consecutive days, or an order for
relief is entered in any such proceeding; or

 

(f)      Inability to Pay Debts; Attachment. (i) FSEP, any Loan Party or any
Subsidiary of a Loan Party becomes unable or admits in writing its inability or
fails generally to pay its debts as they become due, or (ii) any writ or warrant
of attachment or execution or similar process is issued or levied, with respect
to any Indebtedness or other obligation which is, individually or in the
aggregate, in an amount equal to or in excess of (A) $25,000,000 against all or
any material part of the property of FSEP, or (B) $5,000,000 against all or any
material part of the property of any Loan Party or any Subsidiary of a Loan
Party and, in any case of this clause (ii), is not released, vacated or fully
bonded within 15 days after its issue or levy; or

 

(g)      Judgments.

 

 (i)       There is entered against FSEP (A) a final Judgment or order of a
court of competent jurisdiction for the payment of Money in an aggregate amount
exceeding $25,000,000, in each case, to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage, or (B)
any one or more non-monetary final Judgments that have, or would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (I) enforcement proceedings are commenced by any creditor
upon such Judgment or order, or (II) such Judgment or order remains
undischarged, unpaid, unstayed, unbonded or undismissed as of the earlier to
occur of (x) 30 consecutive days after such Judgment or order is entered and
becomes payable and (y) the date such Judgment or order becomes non-appealable;
or

 



68

 



 

 (ii)      There is entered against any Loan Party or any Subsidiary of a Loan
Party (A) a final Judgment or order of a court of competent jurisdiction for the
payment of Money in an aggregate amount exceeding $5,000,000, in each case, to
the extent not covered by independent third-party insurance as to which the
insurer does not dispute coverage, or (B) any one or more non-monetary final
Judgments that have, or would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (I) enforcement
proceedings are commenced by any creditor upon such Judgment or order, or (II)
such Judgment or order remains undischarged, unpaid, unstayed, unbonded or
undismissed as of the earlier to occur of (x) 30 consecutive days after such
Judgment or order is entered and becomes payable and (y) the date such Judgment
or order becomes non-appealable; or

 

(h)     Default in Other Agreements. (i) Failure of FSEP, any Loan Party or any
Subsidiary of a Loan Party to pay when due (after giving effect to any grace or
cure period) any principal of or interest on or any other amount payable in
respect of any Indebtedness (other than Indebtedness referred to in Section
9.01(a)) with an aggregate principal amount of $25,000,000 or more, in each
case, beyond any applicable grace or cure period, if any, provided therefor; or
(ii) breach or default by FSEP, any Loan Party or any Subsidiary of a Loan Party
with respect to any other material term of (1) such Indebtedness referred to in
clause (i) above, or (2) any loan agreement, mortgage, indenture or other
agreement relating to such item(s) of Indebtedness, in each case beyond any
applicable grace or cure period, if any, provided therefor, if the effect of
such breach or default is to cause, or to permit the holder or holders of that
Indebtedness (or a trustee on behalf of such holder or holders), to cause, that
Indebtedness to become or be declared due and payable (or subject to a
compulsory repurchase or redeemable) prior to its stated maturity or the stated
maturity of any underlying obligation, as the case may be; or

 

(i)      Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than (x) as expressly permitted
hereunder, (y) solely as a direct result of any action or inaction of the
Administrative Agent or any Lender or (z) the satisfaction in full of all the
Obligations (other than contingent and un-asserted claims for indemnification or
expense reimbursement), ceases to be in full force and effect; or FSEP, any Loan
Party or any Subsidiary of a Loan Party denies in writing the validity or
enforceability of any Loan Document to which it is a party; or FSEP, any Loan
Party or any Subsidiary of a Loan Party denies in writing that it has any or
further liability or obligation under any Loan Document to which it is a party,
or purports in writing to revoke, terminate or rescind any such Loan Document;
or

 

(j)      Investment Company Act; Advisory Agreements. (i) Any Loan Party or any
Subsidiary of a Loan Party shall become required to be registered as an
“investment company” within the meaning of the Investment Company Act or the
arrangements contemplated by the Loan Documents shall require registration by
any Loan Party or any Subsidiary of a Loan Party as an “investment company” with
the meaning of the Investment Company Act; or (ii) that certain Investment
Advisory and Administrative Services Agreement, dated as of April 28, 2011,
between FSEP and FS Investment Advisor, LLC ceases to be in full force and
effect or shall have been amended in any manner that is materially adverse to
the Administrative Agent or any Lender; or

 



69

 



 

(k)     BDC; RIC. FSEP shall fail at any time to maintain its status as a
“business development company” under the Investment Company Act or a RIC; or

 

(l)      Change of Control. A Change of Control shall occur; or

 

(m)    Lien. The Administrative Agent shall fail to have a valid, first priority
perfected Lien in any Collateral (other than as relates to Permitted Liens, any
action permitted in accordance with the Loan Documents, solely as a direct
result of any action or inaction of the Administrative Agent or any Lender or
solely with respect to Portfolio Investments permitted hereunder to be made in
foreign Obligors, as a result of any foreign Laws with respect thereto); or

 

(n)     Investment Manager. The Investment Manager shall be in default of its
material obligations under the Investment Management Agreement and shall not
have been replaced within thirty (30) days after notification from the
Administrative Agent.

 

9.02        Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent shall, subject to Section 11.12, at the
request of, or may, with the consent of, the Required Lenders, take any or all
of the following actions:

 

(a)     terminate the unused Term Loan Commitments;

 

(b)     declare the unpaid aggregate principal amount of all outstanding Term
Loans, all interest accrued and unpaid thereon, and all other amounts owing or
payable hereunder or under any other Loan Document to be immediately due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby expressly waived by each Loan Party;

 

(c)     exercise or refrain from exercising the voting and other consensual
rights which it would otherwise be entitled to exercise with respect to the
Subject Investment Pool;

 

(d)     exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law,
which shall include the rights, powers and remedies (i) granted to secured
parties under the UCC or other applicable Uniform Commercial Code; (ii) granted
to the Administrative Agent or the Lenders under any other applicable Law; or
(iii) granted to the Administrative Agent or the Lenders under this Agreement,
the Term Loan Notes or any other Loan Document;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Person referenced hereinabove under the
Bankruptcy Code, the Term Loan Commitments shall immediately terminate and the
unpaid outstanding principal amount of all Term Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, in each case,
without further act of the Administrative Agent or any Lender. Notwithstanding
the foregoing, the Administrative Agent shall give the Company two (2) Business
Days’ prior written notice of its intention to take any action under clause (c)
or clause (d) above solely in the event the Administrative Agent is taking such
action with respect to an Event of Default which does not constitute a Material
Event of Default hereunder.

 



70

 



 

All such rights, powers and remedies shall be cumulative and not alternative and
enforceable, in Required Lenders’ discretion, alternatively, successively, or
concurrently on any one or more occasions, and shall include the right to apply
to a court of equity for an injunction to restrain a breach or threatened breach
by FSEP or any Loan Party of this Agreement or any of the other Loan Documents.
Any single or partial exercise of, or forbearance, failure or delay in
exercising any right, power or remedy shall not be, nor shall any such single or
partial exercise of, or forbearance, failure or delay be deemed to be a
limitation, modification or waiver of any right, power or remedy and shall not
preclude the further exercise thereof; and every right, power and remedy of the
Administrative Agent or the Lenders shall continue in full force and effect
until such right, power and remedy is specifically waived by an instrument in
writing executed and delivered with respect to each such waiver by such parties.

 

9.03        Application of Funds. After the exercise of remedies provided for in
Section 9.02 (or after any outstanding Term Loan Commitments have automatically
terminated and/or after the Term Loans and other Obligations have automatically
become immediately due and payable), any amounts received on account of the
Obligations shall be applied by the Administrative Agent in the following order:

 

First,      to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs to the extent
required to be paid under Section 12.04 and amounts required to be paid under
Article III) payable to the Administrative Agent hereunder in its capacity as
such and including all reasonable, documented and out-of-pocket costs and
expenses (including Attorney Costs, trustee fees and court costs) incurred in
connection with any collection, receipt, recovery, appropriation, foreclosure or
realization, or from any use, operation, sale, assignment, lease, pledge,
transfer, delivery or Disposition of all or any of the Collateral, or with
respect to the care, safekeeping, custody, maintenance, protection,
administration or otherwise of any and all of the Collateral or in any way
relating to the rights of the Administrative Agent and the Lenders under this
Agreement;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders hereunder (including Attorney Costs to the extent required to be paid
under Section 12.04 and amounts required to be paid under Article III), ratably
among them in proportion to the amounts described in this clause Second payable
to them;

 

Third,     to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Term Loans, ratably among the Lenders in proportion
to the respective amounts described in this clause Third payable to them;

 

Fourth,   to payment of that portion of the Obligations constituting the unpaid
principal amount of the Term Loans (in such order as shall be determined by the
Administrative Agent in its reasonable discretion), ratably among the Lenders in
proportion to the respective amounts described in this clause Fourth held by
them;

 



71

 



 

Fifth,     to the payment, satisfaction or discharge of any other Indebtedness
or Obligations (including any reimbursement, subrogation, contribution or other
obligation to any Person, but excluding contingent and un-asserted claims for
indemnification or expense reimbursement), or otherwise as may be permitted or
as required by any Law, rule or regulation (including Section 9-615(a)(3) of the
UCC); and

 

Last,     the balance, if any, after all of the Obligations (excluding
contingent and un-asserted claims for indemnification or expense reimbursement)
have been paid in full, to the Company or as otherwise required by Law.

 

9.04       Special Rights of the Administrative Agent in respect of Portfolio
Investments. Without limiting Section 8.03, Section 9.02 or Section 10.02,
should the Company, any other Loan Party or the Investment Manager default in
performance of its servicing or other obligations in respect of any Portfolio
Investments, or fail to take any action necessary to preserve the ongoing
performance, enforceability or value thereof then, in any such event, during the
existence and during the continuance of an Event of Default, the Administrative
Agent shall have the right to direct the Investment Manger to take such action
as the Administrative Agent may deem necessary in its sole discretion to
preserve the ongoing performance and enforceability of any such Portfolio
Investment and preserve the value thereof, respectively, including without
limitation, directing the Investment Manager to take any action that the
applicable Loan Party, the applicable Subsidiary of a Loan Party or the
Investment Manager is required or authorized to take in respect thereof or to
otherwise properly manage same, or to contract with any Person to take or
perform any such actions. Any advances, payments or other costs or expenses made
or incurred by or on behalf of the Administrative Agent in directing the
Investment Manager to take any action authorized under Section 8.03 or this
Section 9.04 shall be included within the Obligations and reimbursed to the
Administrative Agent on demand. The Administrative Agent’s rights under Section
8.03 and this Section 9.04 are cumulative of all other rights of the
Administrative Agent under the Loan Documents and may be exercised in whole or
in part, in the Administrative Agent’s discretion. The Administrative Agent
shall have no obligation to direct the Investment Manager to take any action
under either Section 8.03 or this Section 9.04, and no direction by the
Administrative Agent under either Section 8.03 or this Section 9.04 shall
obligate the Administrative Agent to continue any such direction or to make any
other direction or additional direction under Section 8.03 or this Section 9.04.

 

ARTICLE X.
RIGHT TO CURE; REMEDIES; STANDARD OF CARE

 

10.01     Right to Cure. The Administrative Agent, on behalf of the Lenders,
may, at its option but without any obligation, after an Event of Default that is
continuing, after consultation with the Company, cure any default by any Loan
Party under any Contractual Obligation when due or pay or bond on appeal any
Judgment entered against any Loan Party or FSEP; discharge Taxes or other Liens
at any time levied on or existing with respect to the Collateral; and pay any
reasonable amount, incur any reasonable expense or perform any act which, in the
Administrative Agent’s reasonable judgment, is necessary or appropriate to
preserve, protect, insure or maintain the Collateral and the rights of the
Administrative Agent or the Lenders with respect thereto. The Administrative
Agent may add any amounts so expended to the Obligations, such amounts to be
repayable by the Company on demand. The Administrative Agent shall be under no
obligation to effect such cure, payment or bonding and shall not, by doing so,
be deemed to have assumed any obligation or liability of any Loan Party or FSEP.
Any payment made or other action taken by the Administrative Agent under this
Section 10.01 shall be without prejudice to any right to assert an Event of
Default hereunder and to proceed accordingly.

 



72

 



 

10.02     Remedies.

 

(a)      The Loan Parties (for themselves and their Subsidiaries) acknowledge
and agree that if any Event of Default shall have occurred and be continuing,
the Administrative Agent may exercise in respect of the Collateral, in addition
to all other rights and remedies provided for in this Agreement or otherwise
available to it at Law or in equity, all the rights and remedies of the
Administrative Agent on default under the UCC (whether or not the UCC applies to
the affected Collateral) to collect, enforce or satisfy any Obligations then
owing, whether by acceleration or otherwise, and also may pursue any of the
following separately, successively or simultaneously:

 

 (i)        enter onto the property where any Collateral is located and take
possession thereof with or without judicial process; and

 

 (ii)       without notice except as specified below or under the UCC, sell,
assign, lease, license (on an exclusive or nonexclusive basis) or otherwise
Dispose of the Collateral or any part thereof in one or more parcels at public
or private sale, at any of the Administrative Agent’s offices or elsewhere, for
Cash, on credit or for future delivery, at such time or times and at such price
or prices and upon such other terms as the Administrative Agent may deem
commercially reasonable.

 

(b)      The Administrative Agent or any Lender may be the purchaser of any or
all of the Collateral at any public or private (to the extent the portion of the
Collateral being privately sold is of a kind that is customarily sold on a
recognized market or the subject of widely distributed standard price
quotations) sale in accordance with the UCC and the Administrative Agent, as the
Administrative Agent for and representative of the Lenders, shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such sale made in
accordance with the UCC, to use and apply any of the Obligations as a credit on
account of the purchase price for any Collateral payable by the Administrative
Agent at such sale. Each purchaser at any such sale shall hold the property sold
absolutely free from any claim or right on the part of any Loan Party or the
Investment Manager, and each Loan Party hereby waives, after the occurrence and
during the continuance of an Event of Default (to the extent permitted by
applicable Law), all rights of redemption, stay and/or appraisal which it now
has or may at any time in the future have under any rule of Law or statute now
existing or hereafter enacted. Each Loan Party agrees that, to the extent notice
of sale shall be required by Law, at least 10 days’ notice to such Loan Party of
the time and place of any public sale or the time after which any private sale
is to be made shall constitute reasonable notification. The Administrative Agent
shall not be obligated to make any sale of Collateral regardless of notice of
sale having been given. The Administrative Agent may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned. Each Loan Party hereby waives any claims
against the Administrative Agent arising by reason of the fact that the price at
which any Collateral may have been sold at such a private sale was less than the
price which might have been obtained at a public sale, even if the
Administrative Agent accepts the first offer received and does not offer such
Collateral to more than one offeree. If the proceeds of any sale or other
Disposition of the Collateral are insufficient to pay all the Obligations, the
Loan Parties shall be liable for the deficiency and, subject to Section 12.04,
any Attorney Costs reasonably incurred by the Administrative Agent to collect
such deficiency. Each Loan Party further agrees that a breach of any of the
covenants contained in this Section 10.02 may cause irreparable injury to the
Administrative Agent, that the Administrative Agent may have no adequate remedy
at Law in respect of such breach and, as a consequence, that each and every
covenant contained in this Section 10.02 shall be specifically enforceable
against such Loan Party, and such Loan Party hereby waives and agrees not to
assert any defenses against an action for specific performance of such covenants
except for a defense that no default has occurred giving rise to the Obligations
becoming due and payable prior to their stated maturities. Nothing in this
Section 10.02 shall in any way alter the rights of the Administrative Agent
hereunder.

 



73

 



 

(c)      The Administrative Agent may sell the Collateral without giving any
warranties as to the Collateral. The Administrative Agent may specifically
disclaim or modify any warranties of title or the like. This procedure will not
be considered to adversely affect the commercial reasonableness of any sale of
the Collateral.

 

(d)      The Administrative Agent shall have no obligation to marshal any of the
Collateral.

 

10.03     [Intentionally Reserved.]

 

10.04     Standard of Care; Administrative Agent May Perform. The powers
conferred on the Administrative Agent hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for Moneys actually received by
it hereunder, the Administrative Agent shall have no duty as to any Collateral
or as to the taking of any necessary steps to preserve rights against prior
parties or any other rights pertaining to any Collateral. The Administrative
Agent shall be deemed to have exercised reasonable care in the custody and
preservation of Collateral in its possession if such Collateral is accorded
treatment substantially equal to that which the Administrative Agent accords its
own property. Neither the Administrative Agent nor any of its directors,
officers, employees or agents shall be liable for failure to demand, collect or
realize upon all or any part of the Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise Dispose of any Collateral
upon the request of FSEP or any Loan Party or otherwise. If any Loan Party fails
to perform any agreement contained herein, the Administrative Agent may itself
perform, or cause performance of, such agreement, and the expenses of the
Administrative Agent incurred in connection therewith shall be payable by the
Loan Parties under Section 12.04.

 



74

 



 

ARTICLE XI.
ADMINISTRATIVE AGENT

 

11.01     Appointment and Authorization of Administrative Agent. Each Lender
hereby irrevocably appoints, designates and authorizes the Administrative Agent
to take such action as contractual representative on its behalf under the
provisions of this Agreement and each other Loan Document and to exercise such
powers and perform such duties as are expressly delegated to it by the terms of
this Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, nor shall the Administrative Agent have or be deemed to have any
trustee or fiduciary relationship with any Lender or participant, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against the Administrative Agent. Without limiting the generality of the
foregoing sentence, the use of the term “agent” herein and in the other Loan
Documents with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

 

11.02     Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney- in-fact that it selects in the absence of
gross negligence or willful misconduct with respect to such selection.

 

11.03     Liability of Administrative Agent.

 

(a)      No Agent-Related Person shall (i) be liable for any action taken or
omitted to be taken by any of them under or in connection with this Agreement or
any other Loan Document or the transactions contemplated hereby (except for its
own gross negligence or willful misconduct in connection with its duties
expressly set forth herein), or (ii) be responsible in any manner to any Lender
or participant for any recital, statement, representation or warranty made by
any Loan Party or any of its Affiliates or any officer thereof, contained herein
or in any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by the Administrative Agent
under or in connection with, this Agreement or any other Loan Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or for any failure of FSEP, any Loan Party
or any Subsidiary of a Loan Party to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
or participant to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of any Loan
Party or any Affiliate thereof.

 



75

 



 

(b)      The Administrative Agent shall have no obligation whatsoever to the
Lenders or to any other Person to assure that the Collateral exists or is owned
by a Loan Party or FSEP, or is cared for, protected or insured or that the Liens
Granted to the Administrative Agent herein or pursuant hereto have been properly
or sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the Administrative
Agent hereunder or in any of the Loan Documents, it being understood and agreed
that in respect of the Collateral, or any act, omission or event related
thereto, the Administrative Agent may act in any manner it may deem appropriate,
in its reasonable discretion, given the Administrative Agent’s own interest in
the Collateral as one of the Lenders and that the Administrative Agent shall
have no duty or liability whatsoever to the Lenders, except to the extent
resulting from its gross negligence or willful misconduct as finally determined
by a court of competent jurisdiction.

 

11.04     Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
communication, signature, resolution, representation, notice, Consent(s) and/or
Other Action, certificate, affidavit, letter, telegram, facsimile, telex or
telephone message, electronic mail message, statement or other document or
conversation reasonably believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to the Company or any of its
Affiliates), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under any Loan Document unless it shall
first receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Required Lenders (or such greater
number of the Lenders as may be expressly required hereby in any instance) and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all the Lenders.

 

11.05     Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
except with respect to defaults in the payment of principal, interest and fees
required to be paid to the Administrative Agent for the account of the Lenders,
unless the Administrative Agent shall have received written notice from a Lender
or the Company referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” The
Administrative Agent will notify the Lenders of its receipt of any such notice.
The Administrative Agent shall take such action with respect to such Default or
Event of Default as may be directed by the Required Lenders in accordance with
Article IX; provided, however, that unless and until the Administrative Agent
has received any such direction, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable or in the best
interest of the Lenders.

 



76

 



 

11.06     Credit Decision; Disclosure of Information by Administrative Agent.
Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of the Company or any Affiliate (including FSEP and the
other Loan Parties) thereof, shall be deemed to constitute any representation or
warranty by any Agent-Related Person to any Lender as to any matter, including
whether Agent-Related Persons have disclosed material information in their
possession. Each Lender represents to the Administrative Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Company and
its Affiliates (including FSEP and the other Loan Parties), and all applicable
bank or other regulatory Laws relating to the transactions contemplated hereby,
and made its own decision to enter into this Agreement and to extend credit to
the Company hereunder. Each Lender also represents that it will, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Company and its Affiliates (including FSEP and the other
Loan Parties). Except for notices, reports and other documents expressly
required to be furnished to the Lenders by the Administrative Agent herein, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
of the Company or any of its Affiliates (including FSEP and the other Loan
Parties) which may come into the possession of any Agent-Related Person.

 

11.07     Indemnification of Administrative Agent.

 

(a)      Whether or not the transactions contemplated hereby are consummated,
the Lenders shall indemnify upon demand each Agent-Related Person (to the extent
not reimbursed by or on behalf of the Loan Parties and without limiting the
obligation of the Loan Parties to do so), pro rata, and hold harmless each
Agent-Related Person from and against any and all Indemnified Liabilities
incurred by it; provided, however, that no Lender shall be liable for the
payment to any Agent-Related Person of any portion of such Indemnified
Liabilities to the extent determined in a final, nonappealable Judgment by a
court of competent jurisdiction to have resulted from such Agent-Related
Person’s own gross negligence or willful misconduct; provided, further, however,
that no action taken in accordance with the directions of the Required Lenders
shall be deemed to constitute gross negligence or willful misconduct for
purposes of this Section 11.07. Without limitation of the foregoing, each Lender
shall reimburse the Administrative Agent upon demand for its ratable share of
any costs or out-of-pocket expenses (including Attorney Costs) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that the
Administrative Agent is not reimbursed for such expenses by or on behalf of the
Loan Parties. The undertaking in this Section 11.07 shall survive termination of
the Term Loan Commitments, the payment of all other Obligations and the
resignation of the Administrative Agent.

 



77

 



 

(b)     In addition to the foregoing, each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.07(e) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this clause (b).

 

11.08     Administrative Agent in its Individual Capacity. Fortress Credit Co
LLC and its Affiliates may make loans to, issue letters of credit for the
account of, accept deposits from, acquire equity interests in and generally
engage in any kind of banking, trust, financial advisory, underwriting or other
business with the Company and its Affiliates (including FSEP and the other Loan
Parties) as though Fortress Credit Co LLC was not the Administrative Agent
hereunder and without notice to or consent of the Lenders. The Lenders
acknowledge that, pursuant to such activities, Fortress Credit Co LLC or its
Affiliates may receive information regarding the Company or its Affiliates,
including FSEP and the other Loan Parties (including information that may be
subject to confidentiality obligations in favor of the Company or such
Affiliate), and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to them. With respect to its Term Loan
Commitments, Term Loan Notes and its Term Loans, Fortress Credit Co LLC shall
have the same rights and powers under this Agreement as any other Lender and may
exercise such rights and powers as though it were not the Administrative Agent,
and the terms “Lender” and “Lenders” include Fortress Credit Co LLC in its
individual capacity.

 

11.09     Successor Administrative Agent. The Administrative Agent may resign as
the Administrative Agent upon 30 days’ notice to the Lenders and to the Company,
which resignation shall become effective once the successor Administrative Agent
succeeds to the rights, duties and obligations of the Administrative Agent
hereunder. If the Administrative Agent resigns under this Agreement, the
Required Lenders shall appoint from among the Lenders a successor administrative
agent for the Lenders, with the approval of the Company at all times other than
during the existence of a Material Event of Default (which approval of the
Company shall not be unreasonably withheld, conditioned or delayed). If no
successor administrative agent is appointed prior to the effective date of the
resignation of the Administrative Agent, the Administrative Agent may appoint,
after consulting with the Lenders and the Company, a successor administrative
agent from among the Lenders. Upon the acceptance of its appointment as
successor administrative agent hereunder, the Person acting as such successor
administrative agent shall succeed to all the rights, powers and duties of the
retiring Administrative Agent and the term “Administrative Agent” means such
successor administrative agent and the retiring Administrative Agent’s
appointment, powers and duties as the Administrative Agent shall be terminated.
After any retiring Administrative Agent’s resignation hereunder as the
Administrative Agent, the provisions of this Article XI and Sections 12.04 and
12.05 shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was the Administrative Agent under this Agreement.

 



78

 



 

11.10     Administrative Agent May File Proofs of Claim. In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
FSEP, any Loan Party or any Subsidiary of a Loan Party, the Administrative Agent
(irrespective of whether any amount of any Term Loan shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on FSEP, such Loan
Party or such Subsidiary) shall be entitled and empowered, by intervention in
such proceeding or otherwise,

 

(a)     to file and prove a claim for the aggregate principal amount and
interest owing and unpaid in respect of the Term Loans, and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent hereunder) allowed in such judicial proceeding; and

 

(b)     to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same in accordance with
Section 9.03;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

11.11     Collateral Matters. The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion:

 

(a)     to take any action with respect to the Collateral which may be necessary
to perfect and maintain perfected the Liens upon the Collateral Granted pursuant
to any of the Loan Documents;

 

(b)     to release any Lien on any property Granted to or held by the
Administrative Agent under any Loan Document (i) upon payment in full of all
Obligations, (ii) that is sold or to be sold as part of or in connection with
any Disposition permitted hereunder or under any other Loan Document, (iii) in
accordance with any provision for the release thereof provided for in this
Agreement or the other Loan Documents, or (iv) subject to Section 12.01, if
approved, authorized or ratified in writing by the Required Lenders;

 



79

 



 

(c)     to subordinate any Lien on any property Granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.02; and

 

(d)     following any such release or subordination described in the preceding
clauses (b) and (c), to deliver to the Company at its expense, any Collateral so
released that is then held by the Administrative Agent hereunder and to execute
and deliver to the Company, such releases or other documents as the Company
shall reasonably request to evidence or effectuate such release or subordination
of Liens (including UCC termination statements, termination letters with respect
to control agreements in favor of the Administrative Agent relating to the Loan
Parties’ Deposit Accounts and Securities Accounts, intercreditor agreements and
collateral agency agreements).

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property pursuant to
this Section 11.11.

 

11.12     Duties in the Case of Enforcement. In case one or more Events of
Default have occurred and shall be continuing, the Administrative Agent shall,
if (a) so requested (or consented to) by the Required Lenders and (b) the
Lenders have provided to the Administrative Agent such additional indemnities
and assurances against expenses and liabilities as the Administrative Agent may
reasonably request, proceed to enforce the provisions of any Loan Documents
authorizing the sale or other Disposition of all or any part of the Collateral
(or any other property which is security for the Obligations) and exercise all
or any such other legal and equitable and other rights or remedies as it may
have in respect of such Collateral (or such other property). The Required
Lenders may direct the Administrative Agent in writing as to the method and the
extent of any such sale or other Disposition to the extent permitted under the
terms hereof, the Lenders hereby agreeing to indemnify and hold the
Administrative Agent harmless from all liabilities incurred in respect of all
actions taken or omitted in accordance with such directions; provided, that the
Administrative Agent need not comply with any such direction to the extent that
the Administrative Agent reasonably believes the Administrative Agent’s
compliance with such direction to be unlawful or commercially unreasonable in
any applicable jurisdiction.

 

ARTICLE XII.
MISCELLANEOUS

 

12.01     Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document (other than (x) the Fee Letter and (y) the
Closing Letter, each of which may be amended by the parties thereto), and no
consent to any departure by the Company or any other Loan Party therefrom, shall
be effective unless in writing signed by the Required Lenders and the Loan
Parties and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

 



80

 



 

(a)      waive any condition set forth in Section 4.01 or Section 4.02 on the
Closing Date without the written consent of the initial Lenders;

 

(b)     extend or increase the Term Loan Commitment of any Lender without the
written consent of such Lender;

 

(c)      postpone the Maturity Date or any date fixed (including under Section
2.04(c)) for any payment of the principal amount or interest due to any Lender
without the written consent of such Lender(s);

 

(d)      reduce the principal amount of, or the rate of interest specified
herein on, any Term Loan, or any fees or other amounts payable hereunder or
under any other Loan Document, without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Company to pay interest at the Default Rate;

 

(e)      change Section 2.02(e), Section 2.07 or Section 9.03 in a manner that
would alter the pro rata sharing of payments required thereby without the
written consent of each Lender;

 

(f)      change any provision of this Section 12.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of the Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender; or

 

(g)      release all or substantially all of the Collateral securing the
Obligations or any guarantee (including the Guaranty) with respect thereto
without the written consent of each Lender;

 

and provided, further, that no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above and the Loan Parties, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document.

 

12.02     Notices and Other Communications; Facsimile Copies.

 

(a)      General. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing or by any
telecommunication device capable of creating a written record (including
electronic mail and facsimile transmission). All such written notices shall be
mailed, e-mailed, faxed or delivered to the applicable address or facsimile
number, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 



81

 



 

 (i)       if to the Company or any other Loan Party or the Administrative
Agent, to the address, the e-mail address, facsimile number or telephone number
specified for such Person on Schedule 12.02 or to such other address, the e-mail
address, facsimile number or telephone number as shall be designated by such
party in a notice to the other parties; and

 

 (ii)      if to any Lender, to the address, the e-mail address, facsimile
number or telephone number specified from time to time by such Lender to the
Company and the Administrative Agent or to such other address, the e-mail
address, facsimile number or telephone number as shall be designated by such
party in a notice to the Company and the Administrative Agent.

 

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) the actual receipt thereof by the relevant
party hereto and (ii) (A) if delivered by hand or by courier, when signed for by
or on behalf of the relevant party hereto; and (B) if delivered by facsimile,
when sent and receipt has been confirmed by telephone; provided, however, that
notices and other communications to the Administrative Agent pursuant to
Article II shall not be effective until actually received by the Administrative
Agent. In no event shall a voicemail message be effective as a notice,
communication or confirmation hereunder.

 

(b)     Effectiveness of Facsimile Documents and Signatures. Loan Documents may
be transmitted and/or signed by facsimile or other electronic transmission. The
effectiveness of any such documents and signatures shall, subject to applicable
Law, have the same force and effect as manually-signed originals and shall be
binding on each applicable Loan Party, the Administrative Agent and the Lenders.
The Administrative Agent may also require that any such documents and signatures
be confirmed by a manually-signed original thereof; provided, however, that the
failure to request or deliver the same shall not limit the effectiveness of any
facsimile or other electronic document or signature.

 

(c)     Reliance by the Administrative Agent and the Lenders. The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices given
by or on behalf of the Loan Parties even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof, so long as, in each
case, such notice is issued by a Responsible Officer of the Company or by a
person reasonably believed in good faith by the Administrative Agent to be a
Responsible Officer of the Company. The Loan Parties shall indemnify each
Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Loan Parties by the Company. All
telephonic notices to and other communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

12.03     No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege, subject to the terms of
applicable Law. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by Law.

 



82

 



 

12.04     Attorney Costs, Expenses and Taxes. Each Loan Party agrees (a) to pay
or reimburse the Administrative Agent for all reasonable, documented and
out-of-pocket costs and expenses incurred in connection with the development,
preparation, negotiation and execution of this Agreement and the other Loan
Documents and any amendment, waiver, consent or other modification of the
provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated), and the consummation and administration of
the transactions contemplated hereby and thereby, including all Attorney Costs
(which shall be limited to the Attorney Costs of one primary outside counsel and
one local counsel in each appropriate jurisdiction to the extent reasonably
necessary), and (b) to pay or reimburse the Administrative Agent and each Lender
for all reasonable, out-of-pocket costs and expenses incurred in connection with
the enforcement, attempted enforcement, or preservation of any rights or
remedies under this Agreement or the other Loan Documents (including all such
reasonable, out-of-pocket costs and expenses incurred during any “workout” or
restructuring in respect of the Obligations and during any legal proceeding,
including any proceeding under any Debtor Relief Law), including obtaining,
maintaining, protecting and preserving the Administrative Agent’s and the
Lender’s interest in the Collateral or Lien therein, foreclosing, retaking,
holding, preparing for sale or lease, selling or otherwise Disposing or
realizing on the Collateral or in exercising their rights hereunder or as
secured party under the UCC, any other applicable Law or any Loan Document, in
each case including all Attorney Costs (which shall be limited to the Attorney
Costs of one primary outside counsel and one local counsel in each appropriate
jurisdiction (which may include a single special counsel acting in multiple
jurisdictions) for the Administrative Agent and the Lenders and, solely in the
case of an actual or reasonably perceived conflict of interest, one additional
counsel in each applicable jurisdiction to the affected Persons). The foregoing
costs and expenses shall include all reasonable, out-of-pocket search, filing,
recording, audit and appraisal charges and fees and Taxes related thereto, and
other reasonable out-of-pocket expenses incurred by the Administrative Agent and
the cost of independent public accountants and other outside experts retained by
the Administrative Agent or any Lender to the extent permitted to be retained by
the Administrative Agent and reimbursed by the Loan Parties hereunder. All
amounts due under this Section 12.04 shall be payable within five (5) Business
Days after written demand therefor to the Company, accompanied by a reasonably
detailed accounting and back-up thereof. The agreements in this Section 12.04
shall survive the termination of the Term Loan Commitments and the repayment of
all Obligations. Notwithstanding the foregoing, nothing in this Section 12.04
shall obligate the Loan Parties to reimburse the Administrative Agent or any
Lender for any costs or expenses arising out of disputes solely among the
Administrative Agent and any Lender or solely among the Lenders. The Loan
Parties’ obligation to pay or reimburse legal fees, costs and expenses hereunder
shall be limited to Attorney Costs incurred by the Administrative Agent and,
other than as expressly set forth above in clause (b) as relates to specific
conflict counsel, shall not include any legal fees, costs or expenses incurred
by any other actual or prospective Lender.

 

12.05     Indemnification. The Loan Parties shall indemnify and hold harmless
each Agent-Related Person, each Lender and their respective Affiliates,
directors, officers, employees, counsel, agents and attorneys-in-fact
(collectively the “Indemnitees”) from and against any and all liabilities,
obligations, losses, claims, damages and liabilities (whether direct or indirect
but specifically excluding lost profits) to which any such Person may become
subject arising out of or in connection with (a) the execution, delivery,
enforcement, performance or administration of any Loan Document or any other
agreement, letter or instrument delivered in connection with the transactions
contemplated thereby or the consummation of the transactions contemplated
thereby, including, without limitation, any actions or inaction of such
Indemnitees with respect to Collateral (whether before or after the occurrence
of a Default or Event of Default), (b) the Term Loan Commitments, any Term Loan,
or the use or proposed use of the proceeds therefrom, or (c) any actual or
prospective claim, Litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, Litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”); provided, that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, Judgments, suits, costs, expenses or
disbursements are determined by a court of competent jurisdiction by final and
nonappealable Judgment to have resulted from (i) the gross negligence, bad faith
or willful misconduct of such Indemnitee, or (ii) a knowing breach, violation or
default of the obligations of such Indemnitee under any Loan Document; provided,
further, that the Loan Parties’ obligation to reimburse or cause to be
reimbursed legal fees of any Indemnitee shall be limited to Attorney Costs of
one primary outside counsel for all Indemnitees and, if necessary, of a single
local counsel in each appropriate jurisdiction (which may include a single
special counsel acting in multiple jurisdictions) for all such Indemnitees and,
solely in the case of an actual or reasonably perceived conflict of interest,
one additional counsel in each applicable jurisdiction to the affected
Indemnitees. No Indemnitee shall be liable for any damages arising from the use
by others of any information or other materials obtained through any website or
other similar information transmission systems in connection with this
Agreement. No Loan Party nor any Indemnitee nor any other Person shall have any
liability for any indirect, consequential or punitive damages relating to this
Agreement or any other Loan Document or arising out of its activities in
connection herewith or therewith (whether before or after the Closing Date);
provided, that, for purposes of clarity, nothing herein shall limit the Loan
Parties’ indemnification and reimbursement obligations to the extent otherwise
expressly set forth in this Agreement or the other Loan Documents. All amounts
due under this Section 12.05 shall be payable within ten (10) Business Days
after written demand therefor to the Company, accompanied by a reasonably
detailed calculation thereof. The agreements in this Section 12.05 shall survive
the resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Term Loan Commitments and the repayment, satisfaction or
discharge of all the Obligations. Notwithstanding the foregoing, nothing in this
Section 12.05 shall obligate the Loan Parties to reimburse the Administrative
Agent or any Lender for any costs or expenses arising out of disputes solely
among the Administrative Agent and any Lender or solely among the Lenders. This
Section 12.05 shall not apply with respect to Taxes (which are addressed in
Section 3.01) other than any Taxes that represent losses, claims or damages,
arising from any non-Tax claim.

 



83

 



 

12.06     Payments Set Aside. To the extent that any payment by or on behalf of
any Loan Party or any Subsidiary of a Loan Party is made to the Administrative
Agent or any Lender, or the Administrative Agent or any Lender exercises its
right of set-off, and such payment or the proceeds of such set-off or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such set-off had not occurred, and (b) each Lender severally agrees to pay to
the Administrative Agent upon demand its applicable share of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect.

 

12.07     Successors and Assigns.

 

(a)      Conditions to Assignment by Lenders. Except as provided herein, each
Lender may assign all or any portion of its Term Loan Commitments, Term Loans,
Term Loan Notes and other rights and obligations hereunder to any Eligible
Lender; provided, that (i) the Administrative Agent shall have given its prior
written consent to such assignment and, at any time no Material Event of Default
exists, the Company shall have also given its prior written consent to such
assignment, in any case, which consents will not be unreasonably withheld,
conditioned or delayed; provided, further, that (A) in the case of the Company,
the Company shall be deemed to have consented to an assignment unless it shall
have objected in writing to the Administrative Agent within seven (7) days after
having received notice thereof; and (B) neither the consent of the
Administrative Agent nor the Company shall be required in connection with any
assignment by a Lender of all or any portion of its Term Loan Commitments, Term
Loans, Term Loan Notes or other rights or obligations hereunder to (x) an
existing Lender or (y) an Affiliate or Fund Affiliate of such Lender, as long
as, in any case, if such Lender or Affiliate is (or would, if it were a Lender,
be) a Foreign Lender, such Person has complied with the requirements set forth
in Section 12.15 (as though it were a Lender) prior to such assignment, (ii)
each such assignment shall be in a minimum principal amount of $2,500,000 (or,
if less, the then outstanding amount of such Lender’s Term Loans and/or Term
Loan Commitment) or such lesser amount consented to by the Administrative Agent,
and (iii) the parties to such assignment shall execute and deliver to the
Administrative Agent, for recording in the Register (as hereinafter defined), an
Assignment and Assumption. Upon each such recordation, the assigning Lender
agrees to pay to the Administrative Agent a registration fee in the sum of
$3,500. Upon such execution, delivery, acceptance and recording, from and after
the effective date specified in each Assignment and Assumption, which effective
date shall be at least 5 Business Days after the execution thereof, (1) the
assignee thereunder shall be a party hereto and, to the extent provided in such
Assignment and Assumption, have the rights and obligations of a Lender
hereunder, and (2) the assigning Lender shall, to the extent provided in such
Assignment and Assumption and upon payment to the Administrative Agent of the
registration fee referred to in this Section 12.07(a), be released from its
obligations under this Agreement.

 

(b)     Certain Representations and Warranties Limitations; Covenants. By
executing and delivering an Assignment and Assumption, the assignor and the
assignee thereunder confirm to and agree with each other and the other parties
hereto as follows:

 

(i)        other than the representation and warranty that it is the legal and
beneficial owner of the interest being assigned thereby free and clear of any
adverse claim, the assigning Lender makes no representation or warranty, express
or implied, and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement, the other Loan Documents or any other instrument or
document furnished pursuant hereto or the attachment, perfection or priority of
any Lien or mortgage,

 



84

 



 

(ii)       the assigning Lender makes no representation or warranty and assumes
no responsibility with respect to the financial condition of any Loan Party or
any of its Subsidiaries or any other Person primarily or secondarily liable in
respect of any of the Obligations, or the performance or observance by the Loan
Parties or any other Person primarily or secondarily liable in respect of any of
the Obligations of any of its obligations under this Agreement or any of the
other Loan Documents or any other instrument or document furnished pursuant
hereto or thereto;

 



(iii)      such assignee confirms that it has received a copy of this Agreement,
together with copies of the most recent financial statements referred to in
Section 5.05 and Section 6.01 and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Assumption;

 

(iv)     such assignee will, independently and without reliance upon the
assigning Lender, the Administrative Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement;

 

(v)       such assignee appoints and authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers under this
Agreement and the other Loan Documents as are delegated to the Administrative
Agent by the terms hereof or thereof, together with such powers as are
reasonably incidental thereto;

 

(vi)      such assignee agrees that it will perform in accordance with this
Agreement and the other Loan Documents all of the obligations that by the terms
thereof are required to be performed by it as a Lender;

 

(vii)    such assignee represents and warrants that it is legally authorized to
enter into such Assignment and Assumption; and

 

(viii)    such assignee acknowledges that it has complied with the provisions of
Section 12.15 to the extent applicable.

 

(c)      Register. The Administrative Agent, acting solely for this purpose as
an agent of the Company, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and of the principal
amounts of the Term Loan Commitments of, and Term Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Company, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Company and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

 



85

 



 

(d)     New Term Loan Notes. Upon its receipt of an Assignment and Assumption
executed by the parties to such assignment, the Administrative Agent shall
(i) use commercially reasonable efforts to cause any Term Loan Note held by the
applicable assignor to be delivered to the Company for cancellation, (ii) record
the information contained therein in the Register and (iii) give prompt notice
thereof to the Company and the Lenders (other than the assigning Lender).
Promptly after the effectiveness of any assignment by any Lender of all or any
portion of such Lender’s Term Loan Commitment and/or Term Loans, the Company (at
its expense) shall execute and deliver (x) to the assignee Lender, a Term Loan
Note in the amount of the Term Loan Commitment and/or Term Loans assigned to
such assignee Lender and (y) to the assignor Lender, a Term Loan Note in the
amount, if any, of its remaining Term Loan Commitment and/or Term Loans.

 

(e)     Participations. Anything contained herein to the contrary
notwithstanding, any Lender may, from time to time and at any time, sell
participations in all or any portion of such Lender’s rights and obligations
under this Agreement (including all of a portion of its Term Loan Commitments
and the outstanding principal amount of Term Loans owing to it) to any financial
institution that invests in loans and that is not a Competitor of the Company or
FSEP; provided, that the terms of any such participation shall not entitle the
participant to direct such Lender as to the manner in which it votes in
connection with any amendment, supplement or other modification of this
Agreement or any waiver or consent with respect to any departure from the terms
hereof, in each case unless and to the extent that the subject matter thereof is
one as to which the consent of all Lenders is required in order to approve the
same. Any Lender that sells a participation hereunder shall, acting solely for
this purpose as an agent of the Loan Parties, maintain a register on which it
enters the name and address of each participant and the principal and
corresponding interest amount of each participant’s interest in the Term Loans,
Term Loan Commitments or other Obligations (the “Participant Register”);
provided, that no Lender shall be required to disclose or share the information
contained in such Participant Register with the Company or any other Person,
except as required by law and to satisfy the requirements of Treasury
Regulations Section 5f.103-1(c). The entries in the Participant Register shall
be conclusive in the absence of manifest error.

 

(f)      Miscellaneous Assignment Provisions. Any assigning Lender shall retain
its rights to be indemnified pursuant to Section 12.05 with respect to any
claims or actions arising prior to the date of such assignment. Anything
contained in this Section 12.07 to the contrary notwithstanding, any Lender may
at any time pledge or assign a Lien in all or any portion of its interest and
rights under this Agreement (including all or any portion of its Term Loan
Notes) to secure obligations of such Lender, including, without limitation, to
any of the twelve Federal Reserve Banks organized under § 4 of the Federal
Reserve Act, 12 U.S.C. § 341. Any foreclosure or similar action by any Person in
respect of such pledge or assignment shall be subject to the other provisions of
this Section 12.07. No such pledge or the enforcement thereof shall release the
pledgor Lender from its obligations hereunder or under any of the other Loan
Documents, provide any voting rights hereunder to the pledgee thereof, or affect
any rights or obligations of the Loan Parties or the Administrative Agent
hereunder, including, without limitation, any of the provisions of Section 12.05
and Section 12.08 hereof. No assignee, participant or other transferee of any
Lender’s rights shall be entitled to receive any greater payment under Section
3.01 than such Lender would have been entitled to receive with respect to the
rights transferred, except to the extent such entitlement to receive a greater
payment arises pursuant to Section 3.04 in respect of a New Law that occurs
after the assignee, participant or other transferee acquired the applicable
interest.

 



86

 



 

(g)     Assignment by the Loan Parties. No Loan Party shall assign or transfer
any of its rights or obligations under this Agreement or any of the other Loan
Documents without the prior written consent of the Administrative Agent and each
of the Lenders.

 

12.08    Confidentiality. Each of the Administrative Agent and the Lenders
agrees (i) to maintain the confidentiality of the Information (as defined below)
and (ii) to use such Information exclusively for the purposes of administering
and enforcing its rights under the Loan Documents (the “Acceptable Use”), except
that Information may be disclosed (a) to its and its Affiliates’ directors,
officers, owners, employees and agents, including accountants, legal counsel and
other advisors (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information, its
Acceptable Use and instructed to keep such Information confidential and to use
it only for Acceptable Uses), (b) to the extent requested by any regulatory
authority having authority over such Person (including any internal or external
self-regulatory authority), (c) to the extent required by applicable Laws or
regulations or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section 12.08, to any assignee of or participant in, or
prospective assignee of or participant in, any of its rights or obligations
under this Agreement, to the extent such prospective assignee or participant
would constitute an Eligible Lender hereunder, or to any existing or potential
investor in a Lender or in its Affiliates to the extent any such existing or
potential investor is not a Competitor of FSEP or the Company, (g) with the
consent of the Company or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section 12.08 or
(y) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than a Loan Party that did not result
from the breach of a confidentiality provision with the Loan Parties.
Notwithstanding the foregoing, nothing in this Section 12.08 shall be construed
to permit the Administrative Agent or any Lender to use confidential information
of an Obligor in violation of any confidentiality agreement contained in the
Portfolio Investment Documents.

 

For purposes of this Section 12.08, “Information” means all information received
from the Company relating to FSEP or the Loan Parties or their respective
Affiliates or their respective business or the Portfolio Investments (including
the Value thereof), other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by FSEP or a Loan Party. Any Person required to maintain the
confidentiality of Information as provided in this Section 12.08 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 



87

 



 

12.09     Set-off. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Lender is authorized at any time and from time to time, without
prior notice to the Company, any such notice being waived by each Loan Party and
its Subsidiaries to the fullest extent permitted by Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held by, and other indebtedness at any time owing by, such Lender to
or for the credit or the account of any Loan Party or any Subsidiary of a Loan
Party against any and all Obligations owing to such Lender hereunder or under
any other Loan Document, now or hereafter existing, irrespective of whether or
not the Administrative Agent or such Lender shall have made demand under this
Agreement or any other Loan Document and although such Obligations may be
denominated in a currency different from that of the applicable deposit or
indebtedness. Each Lender agrees promptly to notify the Company and the
Administrative Agent after any such set-off and application made by such Lender;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application.

 

12.10     Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the outstanding principal amount of the
Term Loans or, if it exceeds such outstanding principal amount, refunded to the
Company. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

12.11     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

12.12     Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any Conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided, that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent or the Lenders in any other Loan
Document shall not be deemed a Conflict with this Agreement. Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof.

 

12.13     Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time any Term Loan is made, and shall
continue in full force and effect as long as any Term Loan or any other
Obligation hereunder (other than contingent and un-asserted claims for
indemnification or expense reimbursement) shall remain unpaid or unsatisfied.

 



88

 



 

12.14     Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

12.15     Tax Forms.

 

(a)      Each Lender that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code (a “Foreign Lender”) shall deliver to each of
the Company and the Administrative Agent, on the Closing Date (or upon accepting
an assignment of an interest herein after the Closing Date) and at such other
time or times as the Company or the Administrative Agent may reasonably request,
two duly signed completed copies of either (i) IRS Form W-8BEN, W-8BEN-E, W-8IMY
or applicable successor form relating to such Foreign Lender (including any
other document or information required by applicable Law or form instructions to
be provided in connection with such form) accurately setting forth its status
for U.S. federal Tax withholding purposes and entitling it to an exemption from
U.S. federal withholding Tax on all payments to be made to such Foreign Lender
by the Loan Parties pursuant to this Agreement) or (ii) IRS Form W-8ECI or any
successor thereto relating to such Foreign Lender and all payments to be made to
such Foreign Lender by the Loan Parties pursuant to this Agreement and
accurately setting forth the status of such Foreign Lender for U.S. federal Tax
withholding purposes and entitling it to an exemption from U.S. federal
withholding Tax on all payments to be made to such Foreign Lender by the Loan
Parties pursuant to this Agreement), or (iii) in the case of a Foreign Lender
claiming exemption from U.S. withholding Tax under Section 871(h) or 881(c) of
the Code with respect to payments of “portfolio interest,” an IRS Form W- 8BEN
or W-8BEN-E or W-8IMY or applicable successor form (including any other document
or information required by applicable Law or form instructions to be provided in
connection with such form) accurately setting forth its status for U.S. federal
Tax withholding purposes and entitling it to an exemption from U.S. federal
withholding Tax on all payments of interest to be made to such Foreign Lender by
the Loan Parties pursuant to this Agreement (and, if such Foreign Lender
delivers an IRS Form W-8BEN or W-8BEN-E, a certificate representing that such
Foreign Lender is not a bank for purposes of Section 881(c)(3)(A) of the Code,
is not a 10-percent shareholder (within the meaning of Section 871(h)(3)(B) of
the Code) of the Company and is not a controlled foreign corporation related to
the Company (within the meaning of Section 864(d)(4) of the Code) (a “Tax
Compliance Certificate”).

 



89

 



 

(b)     Each of the Administrative Agent and each Lender that is a “United
States person” within the meaning of Section 7701(a)(30) of the Code shall
deliver to the Company (and, in the case of any such Lender, to the
Administrative Agent), on the Closing Date (or upon accepting an assignment of
an interest herein after the Closing Date) and at such other time or times as
the Company or the Administrative Agent may reasonably request, two duly signed
completed copies of IRS Form W-9 or applicable successor form accurately setting
forth its status for U.S. federal Tax withholding purposes and entitling it to
an exemption from U.S. federal withholding Tax on all payments to be made to it
by the Loan Parties pursuant to this Agreement.

 

(c)      If and to the extent that a Foreign Lender is not or ceases to be the
beneficial owner of any portion of any sums paid or payable to such Lender under
any of the Loan Documents (for example, in the case of a typical participation
by such Lender), such Foreign Lender shall deliver to the Company and the
Administrative Agent on the Closing Date or on such other date on which such
Foreign Lender ceases to be the beneficial owner of such portion of sums paid or
payable to such Foreign Lender under any of the Loan Documents and at such other
times as the Company or the Administrative Agent may reasonably request (A) two
duly signed completed copies of IRS Form W-8BEN, W-8BEN-E or W-8ECI or
applicable successor form (including any other document or information required
by applicable Law or form instructions to be provided in connection with such
form) and, if applicable, a Tax Compliance Certificate accurately setting forth
the beneficial owner’s status for U.S. federal Tax withholding purposes and such
beneficial owner’s entitlement to an exemption from U.S. federal withholding Tax
on all payments to be made to such Foreign Lender by the Loan Parties pursuant
to this Agreement, and (B) two duly signed completed copies of IRS Form W-8IMY
or applicable successor thereto (including any other document or information
required by applicable Law or form instructions to be provided in connection
with such form).

 

(d)      [Intentionally Reserved.]

 

(e)      [Intentionally Reserved.]

 

(f)      If a payment to be made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Company and the Administrative Agent at the time or
times prescribed by applicable Law and at such time or times reasonably
requested by the Company or the Administrative Agent such documentation
prescribed by applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Company or the Administrative Agent as may be necessary for the
Company and the Administrative Agent to comply with their respective obligations
under FATCA, to determine whether such Lender has complied with such Lender’s
obligations under FATCA, and to determine the amount of Tax (if any) to deduct
and withhold from such payment. Solely for purposes of this Section 12.15(f),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement

 



90

 



 

(g)     If any IRS form delivered to the Company or the Administrative Agent
pursuant to this Section 12.15 (or any information or documentation provided in
connection with any such IRS form) expires or becomes obsolete or ceases to be
valid or accurate, or if any other IRS form or other document becomes required
to permit the Company and the Administrative Agent to determine their respective
U.S. federal Tax withholding obligations with respect to any payment to be made
pursuant to the Loan Documents to or for the benefit of the Person to which that
form, information or documentation relates, that Person shall deliver promptly
to the Company and the Administrative Agent a replacement IRS form (or
applicable successor form) and any additional IRS form (in each case together
with any information or documentation required by applicable Law or form
instructions to be provided in connection with such IRS form) accurately setting
forth its status for U.S. federal Tax withholding purposes.

 

(h)     If any Governmental Authority asserts that the Administrative Agent did
not properly withhold or backup withhold, as the case may be, any Tax or other
amount from payments made to or for the account of any Lender, such Lender shall
indemnify the Administrative Agent therefor and for all penalties and interest
and costs and expenses (including Attorney Costs) of the Administrative Agent
relating thereto. The obligation of the Lenders under this Section 12.15 shall
survive the termination of the Term Loan Commitments, repayment of all other
Obligations hereunder and the resignation of the Administrative Agent.

 

12.16     Governing Law; Consent to Jurisdiction.

 

(a)      THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW) THEREOF.

 

(b)      THE PARTIES HERETO HEREBY CONSENT, UNCONDITIONALLY AND IRREVOCABLY, TO
THE NONEXCLUSIVE JURISDICTION OF THE FEDERAL AND STATE COURTS OF THE STATE OF
NEW YORK AND WAIVE ANY OBJECTION BASED ON VENUE OR FORUM NON CONVENIENS WITH
RESPECT TO ANY PROCEEDING RELATING TO ANY MATTER, CLAIM OR DISPUTE ARISING UNDER
THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
IN CONTRACT, TORT, EQUITY OR OTHERWISE OTHER THAN PURSUIT OF A JUDGMENT ON A
NOTE WHERE SUIT IS ALSO BROUGHT IN THE STATE WHERE ANY COLLATERAL IS LOCATED TO
TAKE JURISDICTION OF SUCH COLLATERAL. EACH LOAN PARTY FURTHER CONSENTS,
GENERALLY, UNCONDITIONALLY AND IRREVOCABLY, TO THE NONEXCLUSIVE JURISDICTION OF
THE STATE AND FEDERAL COURTS OF EACH STATE WHERE ANY COLLATERAL IS LOCATED IN
RESPECT OF ANY PROCEEDING RELATING TO ANY MATTER, CLAIM OR DISPUTE ARISING WITH
RESPECT TO SUCH COLLATERAL INCLUDING BUT NOT LIMITED TO FORECLOSURES, AND EACH
SUCH PERSON AGREES THAT THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL HAVE THE
RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST EACH SUCH PERSON OR ITS PROPERTY
IN THE COURTS OF ANY OTHER JURISDICTION WHICH THE ADMINISTRATIVE AGENT OR THE
LENDERS DEEM NECESSARY OR APPROPRIATE IN ORDER TO REALIZE ON THE COLLATERAL OR
OTHER SECURITY FOR THE OBLIGATIONS OR TO OTHERWISE ENFORCE ITS RIGHTS AGAINST
SUCH PERSON’S PROPERTY. EACH LOAN PARTY FURTHER IRREVOCABLY WAIVES PERSONAL
SERVICE OF ANY AND ALL PROCESS UPON IT AND CONSENTS TO THE SERVICE OF PROCESS,
GENERALLY, UNCONDITIONALLY AND IRREVOCABLY, AT THE ADDRESSES SET FORTH HEREIN IN
CONNECTION WITH ANY OF THE AFORESAID PROCEEDINGS IN ACCORDANCE WITH THE RULES
APPLICABLE TO SUCH PROCEEDINGS. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH
LOAN PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW HAVE OR HAVE
IN THE FUTURE TO THE LAYING OF VENUE IN RESPECT OF ANY OF THE AFORESAID
PROCEEDINGS BROUGHT IN THE COURTS REFERRED TO ABOVE AND AGREES NOT TO PLEAD OR
CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH
COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. NOTHING HEREIN SHALL AFFECT THE
RIGHT OF THE ADMINISTRATIVE AGENT AND THE LENDERS TO SERVE PROCESS IN ANY MANNER
PERMITTED BY LAW OR TO COMMENCE PROCEEDINGS OR OTHERWISE PROCEED AGAINST EACH
LOAN PARTY IN ANY JURISDICTION. To the extent that any Loan Party OR THE
INVESTMENT MANAGER has or may hereafter acquire any immunity from the
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to Judgment, attachment in aid of execution, execution
or otherwise) with respect to such Person or such Person’s property, such Person
hereby irrevocably waives such immunity in respect of its obligations under this
Agreement.

 



91

 



 

12.17     Waiver of Right to Trial by Jury and Other Rights. TO THE MAXIMUM
EXTENT PERMITTED BY LAW, EACH PARTY HERETO HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES THE RIGHT TO TRIAL BY JURY AND ANY RIGHT OR CLAIM TO ANY
CONSEQUENTIAL DAMAGES, EXEMPLARY DAMAGES, EXPECTANCY DAMAGES, SPECIAL DAMAGES
AND GENERAL DAMAGES IN RESPECT OF ANY LITIGATION BASED HEREON, ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENT (WHETHER VERBAL OR WRITTEN) OR ACTION OF ANY PARTY OR ANY
EXERCISE BY ANY PARTY OF ITS RESPECTIVE RIGHTS HEREUNDER OR IN ANY WAY RELATING
TO ANY TERM LOAN, ANY NOTE OR ANY PROPERTY (INCLUDING ANY ACTION TO RESCIND OR
CANCEL THIS AGREEMENT, AND ANY CLAIM OR DEFENSE ASSERTING THAT THIS AGREEMENT
WAS FRAUDULENTLY INDUCED OR IS OTHERWISE VOID OR VOIDABLE). THIS WAIVER IS A
MATERIAL INDUCEMENT FOR THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT AND TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREUNDER.

 

12.18     Time of the Essence. For all payments to be made and all obligations
to be performed under the Loan Documents, time is of the essence.

 



92

 



 

12.19     Limitation of Liability. The Administrative Agent and each Lender
hereby acknowledge and agree that no administrator of a Loan Party or FSEP nor
any incorporator, officer, manager, member, partner, shareholder, employee or
director of a Loan Party or FSEP or of any such administrator (each such Person,
a “Non-Recourse Party”), shall be liable to the Administrative Agent or any
Lender with respect to any liabilities, obligations, losses, damages, penalties,
claims, demands, actions, Judgments, suits, costs, expenses and/or disbursements
(including Attorney Costs) of any kind or nature whatsoever which may at any
time be imposed on, incurred by or asserted against any such Non-Recourse Party
by the Administrative Agent or any Lender in any way relating to or arising out
of or in connection with this Agreement or any other Loan Document or the
Obligations of the Loan Parties hereunder or thereunder. The provisions of this
Section 12.19 shall survive the termination of this Agreement. For purposes of
clarity, the provisions of this Section 12.19 shall not in any manner be
interpreted (i) to limit the liability of any Person, including the Company, the
other Loan Parties or FSEP, under or in respect of the Obligations, this
Agreement and the other Loan Documents, other than solely those Persons who are
Non-Recourse Parties whose liability shall be limited only in accordance with
the express provisions hereof or (ii) to impose any liability on any Person
under or in connection with the Loan Documents that is not otherwise imposed on
or assumed by such Person under the Loan Documents.

 

12.20     ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS EMBODY
THE FINAL, ENTIRE AGREEMENT BETWEEN THE LOAN PARTIES, THE ADMINISTRATIVE AGENT
AND THE LENDERS AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED OR VARIED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS
BETWEEN ANY PARTIES HERETO. EACH OF THE PARTIES HERETO ACKNOWLEDGES AND AGREES
THERE ARE NO ORAL AGREEMENTS BETWEEN THE LOAN PARTIES AND ANY OTHER PARTY
HERETO. EACH OF THE PARTIES HERETO UNDERSTANDS AND AGREES THAT ORAL AGREEMENTS
AND ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM ENFORCING
REPAYMENT OF A DEBT ARE NOT ENFORCEABLE. THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE ENTIRE UNDERSTANDING OF THE ADMINISTRATIVE AGENT, THE
LENDERS AND THE LOAN PARTIES WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY.

 

[Remainder of Page Left Intentionally Blank]

 



93

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 



  FOXFIELDS FUNDING LLC, as the Company         By: /s/ Stephen S. Sypherd  
Name: Stephen S. Sypherd   Title: Vice President, Treasurer and Secretary

 



 

 

 

  FORTRESS CREDIT CO LLC,   as the Administrative Agent and a Lender         By:
/s/ Constantine M. Dakolias   Name: Constantine M. Dakolias   Title: President

 



 

 



